
	
		II
		Calendar No. 616
		109th CONGRESS
		2d Session
		S. 3570
		IN THE SENATE OF THE UNITED STATES
		
			June 27, 2006
			Mr. Enzi (for himself,
			 Mr. Kennedy, Mr. DeWine, Ms.
			 Mikulski, and Mr. Johnson)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		
			September 19, 2006
			Reported by Mr. Enzi,
			 with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Older Americans Act of 1965 to authorize
		  appropriations for fiscal years 2007 through 2011, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Older Americans Act Amendments of
			 2006.
		2.DefinitionsSection 102 of the Older Americans Act of
			 1965 (42 U.S.C. 3002) is amended—
			(1)in paragraph (12)(D), to read as
			 follows:
				
					(D)evidence-based health promotion programs,
				including programs related to the prevention and mitigation of the effects of
				chronic disease (including osteoporosis, hypertension, obesity, diabetes, and
				cardiovascular disease), alcohol and substance abuse reduction, smoking
				cessation, weight loss and control, stress management, falls prevention,
				physical activity, and improved
				nutrition;
					;
			(2)by striking
			 paragraph (24) and inserting the following:
				
					(24)The term
				exploitation means the fraudulent or otherwise illegal,
				unauthorized, or improper act or process of an individual, including a
				caregiver or fiduciary (as such terms are defined in section 751), that uses
				the resources of an older individual for monetary or personal benefit, profit,
				or gain, or that results in depriving an older individual of rightful access
				to, or use of, benefits, resources, belongings, or
				assets.
					;
				
			(3)in paragraph
			 (29)(E)—
				(A)in clause (i), by striking
			 and at the end;
				(B)in clause (ii), by striking the
			 period at the end and inserting ; and; and
				(C)by adding at the end the
			 following:
					
						(iii)older individuals at risk for institutional
				placement.
						;
				
				(4)in paragraph
			 (32)(D), by inserting , including an assisted living facility,
			 after home;
			(5)by striking
			 paragraph (34) and inserting the following:
				
					(5)(A)The term
				neglect means—
							(i)the failure of a
				caregiver or fiduciary (as such terms are defined in section 751) to provide
				the goods or services that are necessary to maintain the health or safety of an
				older individual; or
							(ii)self-neglect.
							(B)The term
				self-neglect means an adult’s inability, due to physical or mental
				impairment or diminished capacity, to perform essential self-care tasks
				including—
							(i)obtaining essential food, clothing,
				shelter, and medical care;
							(ii)obtaining goods and services
				necessary to maintain physical health, mental health, or general safety;
				or
							(iii)managing one’s own financial
				affairs.
							;
				and
			(6)by adding at the
			 end the following:
				
					(44)The term Aging and Disability
				Resource Center means a center established by a State as part of the
				State's system of long-term care, to provide a coordinated system for
				providing—
						(A)comprehensive information on
				available public and private long-term care programs, options, and
				resources;
						(B)personal counseling to assist
				individuals in assessing their existing or anticipated long-term care needs,
				and developing and implementing a plan for long-term care designed to meet
				their specific needs and circumstances; and
						(C)consumer access to the range of
				publicly-supported long-term care programs for which consumers may be eligible,
				by serving as a convenient point of entry for such programs.
						(45)The term at risk for institutional
				placement means, with respect to an older individual, that such
				individual is unable to perform at least two activities of daily living without
				substantial assistance (including verbal reminding, physical cuing, or
				supervision), including such an older individual that is determined by the
				State involved to be in need of placement in a long-term care facility.
					(46)The term Hispanic-serving
				institution has the meaning given the term in section 502 of the Higher
				Education Act of 1965 (20 U.S.C. 1101a).
					(47)The term
				long-term care means any services, care, or items (including
				assistive devices) that are—
						(A)intended to assist individuals in coping
				with, and to the extent practicable compensating for, functional impairments in
				carrying out activities of daily living;
						(B)furnished at home, in a community
				care setting (including a small community care setting as defined in subsection
				(g)(1), and a large community care setting as defined in subsection (h)(1), of
				section 1929 of the Social Security Act (42 U.S.C. 1396t)), or in a long-term
				care facility; and
						(C)not furnished to diagnose, treat,
				or cure a medical disease or condition.
						(48)The term self-directed care
				means an approach to providing services (including programs, benefits,
				supports, and technology) under this Act intended to assist an older individual
				with activities of daily living, in which—
						(A)such services (including the amount,
				duration, scope, provider, and location of such services) are planned,
				budgeted, and purchased under the direction and control of such
				individual;
						(B)such individual is
				provided with such information and assistance as is necessary and appropriate
				to enable such individual to make informed decisions about the individual's
				service options;
						(C)the needs,
				capabilities, and preferences of such individual with respect to such services,
				and such individual's ability to direct and control the individual's receipt of
				such services, are assessed by the area agency on aging involved or the local
				provider agency;
						(D)based on the
				assessment made under subparagraph (C), upon request, the area agency on aging
				assists such individual and the individual's family, caregiver, or legal
				representative in developing—
							(i)a plan of services for such
				individual that specifies which services such individual will be responsible
				for directing;
							(ii)a determination of the role of
				family members (and others whose participation is sought by such individual) in
				providing services under such plan; and
							(iii)a budget for such services;
				and
							(E)the area agency on
				aging or State agency involved provides for oversight of such individual's
				self-directed receipt of services, including steps to ensure the quality of
				services provided and the appropriate use of funds under this Act.
						(49)The term State system of long-term
				care means the Federal, State, and local programs and activities
				administered by a State that provide, support, or facilitate access to
				long-term care to individuals in such
				State.
					.
			3.Office of Elder
			 Abuse Prevention and ServicesSection 201 of the
			 Older Americans Act of 1965 (42
			 U.S.C. 3011) is amended by adding at the end the following:
			
				(e)(1)In this subsection, the
				terms defined in section 751 shall have the meanings given those terms in that
				section.
					(2)The Secretary is
				authorized to establish or designate within the Administration (as defined in
				section 102) an Office of Elder Abuse Prevention and Services.
					(3)It shall be the
				duty of the Assistant Secretary, acting through the head of the Office of Elder
				Abuse Prevention and Services to—
						(A)develop
				objectives, priorities, policy, and a long-term plan for—
							(i)carrying out elder
				justice programs and activities relating to—
								(I)elder abuse prevention, detection,
				treatment, and intervention, and response;
								(II)training of individuals regarding
				the matters described in subclause (I); and
								(III)the improvement of the elder
				justice system in the United States;
								(ii)annually
				collecting, maintaining, and disseminating data relating to the abuse, neglect,
				and exploitation of elders (and, in the discretion of the Secretary, vulnerable
				adults), including collecting, maintaining, and disseminating such data under
				section 753 after consultation with the Attorney General and working with
				experts from the Department of Justice described in section 753(b)(1);
							(iii)disseminating
				information concerning best practices regarding, and providing training on,
				carrying out activities related to abuse, neglect, and exploitation of elders
				(and, in the discretion of the Secretary, vulnerable adults);
							(iv)in conjunction
				with the necessary experts, conducting research related to abuse, neglect, and
				exploitation of elders (and, in the discretion of the Secretary, vulnerable
				adults);
							(v)providing
				technical assistance to States and other eligible entities that provide or fund
				the provision of the services described in subtitle B of title VII; and
							(vi)carrying out a
				study to determine the national incidence and prevalence of elder abuse,
				neglect, and exploitation in all settings;
							(B)implement the
				overall policy and a strategy to carry out the plan described in subparagraph
				(A); and
						(C)provide advice to
				the Secretary on elder justice issues and administer such programs relating to
				elder abuse, neglect, and exploitation as the Secretary determines to be
				appropriate.
						(4)The Secretary,
				acting through the Assistant Secretary, may issue such regulations as may be
				necessary to carry out this subsection and subtitle B of title
				VII.
					.
		4.Functions of the
			 Assistant SecretarySection
			 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (12)—
					(i)by striking carry on
			 and inserting the following:
						
							(B)carry
				on
							; and
					(ii)by striking
			 (12) and inserting the following:
						
							(12)(A)consult and coordinate
				activities with the Administrator of the Centers for Medicare & Medicaid
				Services to implement and build awareness of programs providing new benefits
				affecting older individuals;
				and
								;
					(B)by striking
			 paragraph (20) and inserting the following:
					
						(20)(A)provide technical
				assistance and support for outreach and benefits enrollment assistance to
				support efforts—
								(i)to inform older
				individuals with greatest economic need, who may be eligible to participate,
				but who are not participating, in Federal and State programs for which the
				individuals are eligible, about the programs; and
								(ii)to enroll the
				individuals in the programs;
								(B)in cooperation
				with related Federal agency partners administering the Federal programs, make a
				grant to or enter into a contract with a qualified, experienced entity to
				establish a National Center on Senior Benefits Outreach and Enrollment, which
				shall—
								(i)maintain and update web-based
				decision support and enrollment tools, and integrated, person-centered systems,
				designed to inform older individuals about the full range of benefits for which
				the individuals may be eligible under Federal and State programs;
								(ii)utilize cost-effective strategies
				to find older individuals with greatest economic need and enroll the
				individuals in the programs;
								(iii)create and support efforts for
				Aging and Disability Resource Centers, and other public and private State and
				community-based organizations, including faith-based organizations and
				coalitions, to serve as benefits enrollment centers for the programs;
								(iv)develop and maintain an
				information clearinghouse on best practices and the most cost-effective methods
				for finding and enrolling older individuals with greatest economic need in the
				programs; and
								(v)provide, in collaboration with
				related Federal agency partners administering the Federal programs, training
				and technical assistance on the most effective outreach, screening, enrollment,
				and follow-up strategies for the Federal and State
				programs.
								;
				(C)in paragraph
			 (26)(D)—
					(i)by striking gaps
			 in;
					(ii)by inserting (including
			 services that would permit such individuals to receive long-term care in home
			 and community-based settings) after individuals;
			 and
					(iii)by striking and at
			 the end;
					(D)in paragraph (27),
			 by striking the period at the end and inserting ; and;
			 and
				(E)by adding at the
			 end the following:
					
						(28)make available to States information and
				technical assistance to support the provision of evidence-based disease
				prevention and health promotion
				services.
						;
				and
				(2)by striking
			 subsection (b) and inserting the following:
				
					(b)To promote the development and
				implementation of comprehensive, coordinated systems at Federal, State, and
				local levels for providing long-term care in home and community-based settings,
				in a manner responsive to the needs and preferences of older individuals and
				their family caregivers, the Assistant Secretary shall, consistent with the
				applicable provisions of this title—
						(1)collaborate,
				coordinate, and consult with other Federal agencies and departments (other than
				the Administration on Aging) responsible for formulating and implementing
				programs, benefits, and services related to providing long-term care, and may
				make grants, contracts, and cooperative agreements with funds received from
				those other Federal agencies and departments;
						(2)conduct research
				and demonstration projects to identify innovative, cost-effective strategies
				for modifying State systems of long-term care to—
							(A)respond to the needs and
				preferences of older individuals and family caregivers;
							(B)target services to individuals at
				risk for institutional placement, to permit such individuals to remain in home
				and community-based settings; and
							(C)establish criteria for and promote
				the implementation (through area agencies on aging, service providers, and such
				other entities as the Assistant Secretary determines to be appropriate) of
				evidence-based programs to assist older individuals and their family caregivers
				in learning about and making behavioral changes intended to reduce the risk of
				injury, disease, and disability among older individuals;
							(3)facilitate, in
				coordination with the Administrator of the Centers for Medicare & Medicaid
				Services, including the provision of such care through self-directed care
				models that—
							(A)provide for the
				assessment of the needs and preferences of an individual at risk for
				institutional placement to help such individual avoid unnecessary institutional
				placement and depletion of income and assets to qualify for benefits under the
				Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et
				seq.);
							(B)respond to the
				needs and preferences of such individual and provide the option—
								(i)for the individual to direct and
				control the receipt of supportive services provided; or
								(ii)as appropriate, for a person who
				was appointed by the individual, or is legally acting on the individual’s
				behalf, in order to represent or advise the individual in financial or service
				coordination matters (referred to in this paragraph as a
				representative of the individual), to direct and control the
				receipt of those services; and
								(C)assist an older
				individual (or, as appropriate, a representative of the individual) to develop
				a plan for long-term support, including selecting, budgeting for, and
				purchasing home and community-based long-term care and supportive
				services;
							(4)provide for the
				Administration to play a lead role with respect to issues concerning home and
				community-based long-term care, including—
							(A)directing (as the Secretary or the
				President determines to be appropriate) or otherwise participating in
				departmental and interdepartmental activities concerning long-term care;
				and
							(B)reviewing and commenting on
				departmental rules, regulations, and policies related to providing long-term
				care; and
							(C)making recommendations to the
				Secretary with respect to home and community-based long-term care, including
				recommendations based on findings made through projects conducted under
				paragraph (2);
							(5)promote, in
				coordination with other appropriate Federal agencies—
							(A)enhanced awareness by the public of
				the importance of planning in advance for long-term care; and
							(B)the availability of information and
				resources to assist in such planning;
							(6)establish, either
				directly or through grants or contracts, a national technical assistance
				program to assist State agencies, area agencies on aging, and community-based
				service providers funded under this Act in implementing home and
				community-based long-term care systems, including evidence-based
				programs;
						(7)develop, in
				collaboration with the Administrator of the Centers for Medicare & Medicaid
				Services, performance standards and measures for use by States to determine the
				extent to which their systems of long-term care fulfill the objectives
				described in this subsection; and
						(8)conduct such other
				activities as the Assistant Secretary determines to be appropriate.
						(c)The Assistant
				Secretary, after consultation with the Chief Executive Officer of the
				Corporation for National and Community Service, shall—
						(1)encourage and
				permit volunteer groups (including organizations carrying out national service
				programs and including organizations of youth in secondary or postsecondary
				school) that are active in supportive services and civic engagement to
				participate and be involved individually or through representative groups in
				supportive service and civic engagement programs or activities to the maximum
				extent feasible;
						(2)develop a
				comprehensive strategy for utilizing older individuals to address critical
				local needs of national concern; and
						(3)encourage other
				community capacity-building initiatives involving older
				individuals.
						.
			5.Federal agency
			 consultationSection 203 of
			 the Older Americans Act of 1965 (42 U.S.C. 3013) is amended—
			(1)in subsection
			 (a)(3)(A)—
				(A)by striking (with particular
			 attention to low-income minority older individuals and older individuals
			 residing in rural areas) and inserting (with particular
			 attention to low-income older individuals, including low-income minority older
			 individuals, older individuals with limited English proficiency, and older
			 individuals residing in rural areas); and
				(B)by striking section
			 507 and inserting section 516;
				(2)in subsection (b),
			 by adding at the end the following:
				
					(19)Sections 4 and 5
				of the Assistive Technology Act of 1998 (29 U.S.C. 3003,
				3004).
					;
				and
			(3)by adding at the
			 end the following:
				
					(c)(1)The Secretary, in
				collaboration with the Secretary of Housing and Urban Development and with the
				other Federal officials specified in paragraph (2), shall establish an
				interagency coordinating committee (referred to in this subsection as the
				Committee) focusing on the coordination of agencies with respect
				to aging issues, particularly issues related to demographic changes and housing
				needs among older individuals.
						(2)The officials
				referred to in paragraph (1) are the Secretary of Labor, the Secretary of
				Housing and Urban Development, the Attorney General, the Secretary of
				Transportation, the Secretary of the Treasury, the Secretary of Agriculture,
				the Commissioner of Social Security, the Surgeon General, the Administrator of
				the Centers for Medicare & Medicaid Services, the Director of the Centers
				for Disease Control and Prevention, the Director of the National Institutes of
				Health, the Assistant Secretary for Children and Families, the Administrator of
				the National Highway Traffic Safety Administration, and such other Federal
				officials as the Secretary of Health and Human Services determines to be
				appropriate.
						(3)The Secretary of
				Health and Human Services shall serve as the first chairperson of the
				Committee, for an initial period of 2 years. After that initial period, the
				Secretary of Housing and Urban Development and the Secretary of Health and
				Human Services shall alternate as chairpersons of the Committee, each serving
				as chairperson for a period of 2 years.
						(4)The Committee
				shall—
							(A)review all Federal
				programs and services that assist older individuals in finding and affording
				housing, health care, and other services, including those Federal programs and
				services that assist older individuals in accessing health care,
				transportation, supportive services, and assistance with daily activities, at
				the place or close to the place where the older individuals live;
							(B)monitor, evaluate,
				and recommend improvements in programs and services administered, funded, or
				financed by Federal, State, and local agencies to assist older individuals in
				meeting their housing, health care, and other service needs and make any
				recommendations about how the agencies can better carry out and provide the
				programs and services to house and serve older individuals;
							(C)recommend ways
				to—
								(i)facilitate aging
				in place of older individuals, by identifying and making available the programs
				and services necessary to enable older individuals to remain in their homes as
				the individuals age;
								(ii)reduce
				duplication by Federal agencies of programs and services to assist older
				individuals in meeting their housing, health care, and other service
				needs;
								(iii)ensure
				collaboration among and within agencies in providing and making available the
				programs and services so that older individuals are able to easily access
				needed programs and services;
								(iv)work with States
				to better provide housing, health care, and other services to older individuals
				by—
									(I)holding individual meetings with
				State representatives;
									(II)providing ongoing technical
				assistance to States about better meeting the needs of older individuals;
				and
									(III)working with States to designate
				State liaisons for the Committee;
									(v)identify model
				programs and services to assist older individuals in meeting their housing,
				health care, and other service needs, including model—
									(I)programs linking housing, health
				care, and other services;
									(II)financing products offered by
				government, quasi-government, and private sector entities; and
									(III)innovations in technology
				applications that give older individuals access to information on available
				services or that help in providing services to older individuals;
									(vi)collect and
				disseminate information about older individuals and the programs and services
				available to the individuals to ensure that the individuals can access
				comprehensive information; and
								(vii)work with the
				Federal Interagency Forum on Aging-Related Statistics, the Bureau of the
				Census, and member agencies—
									(I)to collect and maintain data
				relating to the housing, health care, and other service needs of older
				individuals so that all such data can be accessed in one place on a designated
				website; and
									(II)to identify and address unmet data
				needs;
									(D)make
				recommendations to guide policy and program development across Federal agencies
				with respect to demographic changes among older individuals; and
							(E)actively seek
				input from and consult with all appropriate and interested parties, including
				public health interest and research groups and foundations about the activities
				described in subparagraphs (A) through (D).
							(5)Each year, the
				Committee shall prepare and submit to the President, the Committee on Financial
				Services of the House of Representatives, the Committee on Education and the
				Workforce of the House of Representatives, the Committee on Banking, Housing,
				and Urban Affairs of the Senate, the Committee on Health, Education, Labor, and
				Pensions of the Senate, and the Special Committee on Aging of the Senate, a
				report that—
							(A)describes the activities and
				accomplishments of the Committee in working with Federal, State, and local
				governments, and private organizations, in coordinating programs and services
				to meet the requirements of paragraph (4);
							(B)assesses the level of Federal
				assistance required to meet the needs described in paragraph (4);
							(C)incorporates an analysis from the
				head of each agency that is a member of the interagency coordinating committee
				established under paragraph (1) that describes the barriers and impediments,
				including barriers and impediments in statutory and regulatory law, to the
				access and use by older individuals of programs and services administered by
				such agency; and
							(D)makes recommendations for
				appropriate legislative and administrative actions to meet the needs described
				in paragraph (4) and for coordinating programs and services designed to meet
				those needs.
							(6)(A)The Secretary of Health
				and Human Services, after consultation with the Secretary of Housing and Urban
				Development, shall appoint an executive director of the Committee.
							(B)On the request of the Committee,
				any Federal Government employee may be detailed to the Committee without
				reimbursement, and such detail shall be without interruption or loss of civil
				service status or
				privilege.
							.
			6.AdministrationSection 205 of the Older Americans Act of
			 1965 (42 U.S.C. 3016) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)in subparagraph (C), by adding
			 and at the end;
					(ii)in subparagraph (D), by striking
			 ; and at the end and inserting a period; and
					(iii)by striking subparagraph (E);
			 and
					(B)in paragraph
			 (2)—
					(i)in subparagraph
			 (A)—
						(I)by amending clause (i) to read as
			 follows:
							
								(i)designing, implementing, and evaluating
				evidence-based programs to support improved nutrition and regular physical
				activity for older
				individuals;
								;
						(II)by amending
			 clause (iii) to read as follows:
							
								(iii)conducting outreach and disseminating
				evidence-based information to nutrition service providers about the benefits of
				healthful diets and regular physical activity, including information about the
				most current Dietary Guidelines for Americans published under section 301 of
				the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
				5341), the Food Guide Pyramid published by the Secretary of Agriculture, and
				advances in nutrition science;
								;
				
						(III)in clause (vii)
			 by striking and at the end; and
						(IV)by striking
			 clause (viii) and inserting the following:
							
								(viii)disseminating guidance that describes
				strategies for improving the nutritional quality of meals provided under title
				III; and
								(ix)providing technical assistance to the
				regional offices of the Administration with respect to each duty described in
				clauses (i) through (viii).
								;
				and
						(ii)by amending
			 subparagraph (C)(i) to read as follows:
						
							(i)have expertise in nutrition and meal
				planning;
				and
							.
					7.EvaluationSection 206(g) of the Older Americans Act of
			 1965 (42 U.S.C. 3017(g)) is amended by striking the first sentence and
			 inserting the following: From the total amount appropriated for each
			 fiscal year to carry out title III, the Secretary may use such sums as may be
			 necessary, but not more than 1/2 of 1 percent of such
			 amount, for purposes of conducting evaluations under this section, either
			 directly or by grant or contract..
		8.ReportsSection 207(b)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3018(b)(2)) is amended—
			(1)in subparagraph (B), by striking
			 Labor and inserting the Workforce; and
			(2)in subparagraph (C), by striking
			 Labor and Human Resources and inserting Health,
			 Education, Labor, and Pensions.
			9.Contractual,
			 commercial and private pay relationships; appropriate use of Act funds
			(a)Private pay relationships;
			 appropriate use of act fundsSection 212 of the Older Americans
			 Act (42 U.S.C. 3020c) is amended to read as follows:
				
					212.Contracting and
				grant authority; private pay relationships; appropriate use of funds
						(a)In
				generalSubject to subsection (b), this Act shall not be
				construed to prevent a recipient of a grant or a contract under this Act from
				entering into an agreement—
							(1)with a
				profitmaking organization;
							(2)under which funds
				provided under such grant or contract are used to pay part or all of a cost
				(including an administrative cost) incurred by such recipient to carry out a
				contract or commercial relationship for the benefit of older individuals or
				their family caregivers, whether such contract or relationship is carried out
				to implement a provision of this Act or to conduct activities inherently
				associated with implementing such provision; or
							(3)under which any
				individual, regardless of age or income (including the family caregiver of such
				individual), who seeks to receive 1 or more services may voluntarily pay, at
				their own private expense, to receive such services based on the fair market
				value of such services.
							(b)Ensuring
				appropriate use of fundsAn agreement described in subsection (a)
				may not—
							(1)be made without
				the prior approval of the State agency (or, in the case of a grantee under
				title VI, without the prior recommendation of the Director of the Office for
				American Indian, Alaska Native, and Native Hawaiian Aging and the prior
				approval of the Assistant Secretary);
							(2)directly or
				indirectly provide for, or have the effect of, paying, reimbursing, or
				otherwise compensating an entity under such agreement in an amount that exceeds
				the fair market value of the goods or services furnished by such entity under
				such agreement;
							(3)result in the
				displacement of services otherwise available to an older individual with
				greatest social need, an older individual with greatest economic need, or an
				older individual who is at risk for institutional placement; or
							(4)in any other way
				compromise, undermine, or be inconsistent with the objective of serving the
				needs of older individuals, as determined by the Assistant
				Secretary.
							.
			10.Nutrition
			 educationSection 214 of the
			 Older Americans Act of 1965 (42 U.S.C. 3020e) is amended to read as
			 follows:
			
				214.Nutrition
				educationThe Assistant
				Secretary, in consultation with the Secretary of Agriculture, shall conduct
				outreach and provide technical assistance to agencies and organizations that
				serve older individuals to assist such agencies and organizations to carry out
				integrated health promotion and disease prevention programs that—
					(1)are designed for older individuals;
				and
					(2)include—
						(A)nutrition education;
						(B)physical activity; and
						(C)other activities to modify behavior and to
				improve health literacy, including providing information on optimal nutrient
				intake, through education and counseling in accordance with section
				339(2)(J).
						.
		11.Pension
			 counseling and information programsSection 215 of the Older Americans Act of
			 1965 (42 U.S.C. 3020e–1) is amended—
			(1)in subsection (e)(1)(J), by
			 striking and low income retirees and inserting ,
			 low-income retirees, and older individuals with limited English
			 proficiency;
			(2)in subsection (f), by amending
			 paragraph (2) to read as follows:
				
					(2)The ability of the entity to perform
				effective outreach to affected populations, particularly populations with
				limited English proficiency and other populations that are identified as in
				need of special outreach.
					;
				and
			(3)in subsection
			 (h)(2), by inserting (including individuals with limited English
			 proficiency) after individuals.
			12.Authorization of
			 appropriationsSection 216 of
			 the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended—
			(1)in subsection (a) by striking
			 2001, 2002, 2003, 2004, and 2005 and inserting 2007,
			 2008, 2009, 2010, and 2011.; and
			(2)in subsections (b) and (c) by striking
			 year and all that follows through years, and
			 inserting years 2007, 2008, 2009, 2010, and 2011.
			13.Purpose;
			 administrationSection
			 301(a)(2) of the Older Americans Act of 1965 (42 U.S.C. 3021(a)(2)) is
			 amended—
			(1)in subparagraph (D), by striking
			 and at the end;
			(2)in subparagraph (E), by striking
			 the period at the end and inserting ; and; and
			(3)by adding at the end the
			 following:
				
					(F)organizations with experience in providing
				senior volunteer services, such as Federal volunteer programs administered by
				the Corporation for National and Community Service and designed to provide
				training, placement, and stipends for volunteers in community service
				settings.
					.
			14.Authorization of
			 appropriations; uses of fundsSection 303 of the Older Americans Act of
			 1965 (42 U.S.C. 3023) is amended—
			(1)in subsections
			 (a)(1), (b), and (d), by striking year 2001 and all that follows
			 through years each place it appears, and inserting years
			 2007, 2008, 2009, 2010, and 2011; and
			(2)in subsection
			 (e)—
				(A)in paragraph (1) by striking
			 $125,000,000 and all that follows and inserting
			 $160,000,000 for fiscal year 2007.; and
				(B)in paragraph (2), by striking
			 such sums and all that follows and inserting $170,000,000
			 for fiscal year 2008, $180,000,000 for fiscal year 2009, $190,000,000 for
			 fiscal year 2010, and $200,000,000 for fiscal year 2011..
				15.AllotmentsSection 304(d)(1)(A) of the Older Americans
			 Act of 1965 (42 U.S.C. 3024(d)(1)(A)) is amended to read as follows:
			
				(A)(i)such amount as the
				State agency determines, but not more than 10 percent thereof, shall be
				available for paying such percentage as the agency determines, but not more
				than 75 percent, of the cost of administration of area plans; and
					(ii)in addition to
				that amount, for any fiscal year among fiscal years 2007 through 2011 for which
				the amount appropriated under subsections (a) through (d) of section 303 is not
				less than 110 percent of that appropriated amount for fiscal year 2006, an
				amount equal to 1 percent of the State's allotment shall be used by the area
				agencies on aging in the State to carry out the assessment described in section
				306(b);
					.
		16.OrganizationSection 305 of the Older Americans Act of
			 1965 (42 U.S.C. 3025) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)(E)—
					(i)by striking (with particular
			 attention to low-income minority individuals and older individuals residing in
			 rural areas) each place it appears and inserting (with
			 particular attention to low-income older individuals, including low-income
			 minority older individuals, older individuals with limited English proficiency,
			 and older individuals residing in rural areas); and
					(ii)by striking and at
			 the end;
					(B)in paragraph (2)—
					(i)in subparagraph (E), by striking ,
			 with particular attention to low-income minority individuals and older
			 individuals residing in rural areas and inserting (with
			 particular attention to low-income older individuals, including low-income
			 minority older individuals, older individuals with limited English proficiency,
			 and older individuals residing in rural areas); and
					(ii)in subparagraph (G), by striking
			 the period and inserting ; and; and
					(C)by adding at the
			 end the following:
					
						(3)the State agency shall, consistent with
				this section, promote the development and implementation of a comprehensive,
				coordinated system in such State for providing long-term care in home and
				community-based settings, in a manner responsive to the needs and preferences
				of older individuals and their family caregivers, by—
							(A)collaborating,
				coordinating, and consulting with other agencies in such State responsible for
				formulating, implementing, and administering programs, benefits, and services
				related to providing long-term care;
							(B)participating in
				any State government activities concerning long-term care, including reviewing
				and commenting on any State rules, regulations, and policies related to
				long-term care;
							(C)conducting analyses and making
				recommendations with respect to strategies for modifying the State’s system of
				long-term care to better—
								(i)respond to the needs and
				preferences of older individuals and family caregivers;
								(ii)facilitate the provision, by
				service providers, of long-term care in home and community-based
				settings;
								(iii)target services to older
				individuals at risk for institutional placement, to permit such individuals to
				remain in home and community-based settings; and
								(iv)implement (through area agencies
				on aging, service providers, and such other entities as the State determines to
				be appropriate) programs to assist older individuals and their family
				caregivers in learning about and making behavioral changes intended to reduce
				the risk of injury, disease, and disability among older individuals; and
								(D)providing for the availability and
				distribution (through public education campaigns, Aging and Disability Resource
				Centers, area agencies on aging, and other appropriate means) of information
				relating to—
								(i)the need to plan in advance for
				long-term care; and
								(ii)the range of available public and
				private long-term care programs, options, and
				resources.
								;
				and
				(2)in subsection (b),
			 by adding at the end the following:
				
					(6)Nothing in this
				section shall prevent the Commonwealth of Puerto Rico from designating, with
				the approval of the Assistant Secretary, a single planning and service area to
				cover all the older individuals in the
				Commonwealth.
					.
			17.Area
			 plansSection 306 of the Older
			 Americans Act of 1965 (42 U.S.C. 3026) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by striking (with particular
			 attention to low-income minority individuals and older individuals residing in
			 rural areas) and inserting (with particular attention to
			 low-income older individuals, including low-income minority older individuals,
			 older individuals with limited English proficiency, and older individuals
			 residing in rural areas);
					(ii)by striking (with
			 particular attention to low-income minority individuals) and inserting
			 (with particular attention to low-income older individuals, including
			 low-income minority older individuals, older individuals with limited English
			 proficiency, and older individuals residing in rural areas); and
					(iii)by inserting the number of
			 older individuals at risk for institutional placement residing in such
			 area, after individuals) residing in such area,;
					(B)in paragraph
			 (2)(A)—
					(i)by inserting after
			 transportation, the following: health services (including
			 mental health services),; and
					(ii)by inserting after
			 information and assistance the following: (which may
			 include information and assistance to consumers on availability of services
			 under part B and how to receive benefits under and participate in publicly
			 supported programs for which the consumer may be eligible);
					(C)in paragraph
			 (4)—
					(i)in subparagraph
			 (A)—
						(I)by amending clause (i) to read as
			 follows:
							
								(i)provide assurances that the area agency on
				aging will—
									(I)set specific
				objectives, consistent with State policy, for providing services to older
				individuals with greatest economic need, older individuals with greatest social
				need, and older individuals at risk for institutional placement;
									(II)include specific
				objectives for providing services to low-income minority older individuals,
				older individuals with limited English proficiency, and older individuals
				residing in rural areas; and
									(III)include in the
				area plan proposed methods to achieve such
				objectives;
									;
				and
						(II)in clause (ii) by
			 inserting (including older individuals with limited English
			 proficiency) after low income minority individuals each
			 place it appears; and
						(ii)in subparagraph
			 (B)—
						(I)by moving the left
			 margin of each of subparagraph (B), clauses (i) and (ii), and subclauses (I)
			 through (VI) of clause (i), 2 ems to the left; and
						(II)in clause
			 (i)—
							(aa)in subclause (V) by striking
			 with limited English-speaking ability; and and inserting
			 with limited English proficiency;; and
							(bb)by adding at the end the
			 following:
								
									(VII)older individuals at risk for institutional
				placement;
				and
									;
							(D)in paragraph (5),
			 by inserting and individuals at risk for institutional placement
			 after severe disabilities;
				(E)in paragraph
			 (6)—
					(i)in subparagraph
			 (C)—
						(I)in clause (i), by striking
			 and at the end;
						(II)in clause (ii), by adding
			 and at the end; and
						(III)by inserting after clause (ii)
			 the following:
							
								(iii)make use of trained volunteers in providing
				direct services delivered to older individuals and individuals with
				disabilities needing such services and, if possible, work in coordination with
				entities carrying out volunteer programs (including programs administered by
				the Corporation for National and Community Services) designed to provide
				training, placement, and stipends for volunteers in community service
				settings.
								;
						(ii)in subparagraph
			 (D)—
						(I)by inserting family
			 caregivers of such individuals, after Act,; and
						(II)by inserting service
			 providers, representatives of the business community, after
			 individuals,; and
						(iii)in subparagraph
			 (F), by inserting (including mental health screening) before
			 provided each place it appears;
					(F)in paragraph (7),
			 to read as follows:
					
						(7)provide that the area agency on aging
				shall, consistent with this section, facilitate the area-wide development and
				implementation of a comprehensive, coordinated system for providing long-term
				care in home and community-based settings, in a manner responsive to the needs
				and preferences of older individuals and their family caregivers, by—
							(A)collaborating,
				coordinating, and consulting with other local public and private agencies and
				organizations responsible for administering programs, benefits, and services
				related to providing long-term care;
							(B)conducting
				analyses and making recommendations with respect to strategies for modifying
				the local system of long-term care to better—
								(i)respond to the needs and
				preferences of older individuals and family caregivers;
								(ii)facilitate the provision, by
				service providers, of long-term care in home and community-based
				settings;
								(iii)target services to older
				individuals at risk for institutional placement, to permit such individuals to
				remain in home and community-based settings; and
								(iv)implement (through the agency or
				service providers), evidence-based programs to assist older individuals and
				their family caregivers in learning about and making behavioral changes
				intended to reduce the risk of injury, disease, and disability among older
				individuals; and
								(C)providing for the
				availability and distribution (through public education campaigns, Aging and
				Disability Resource Centers, and other appropriate means) of information
				relating to—
								(i)the need to plan in advance for
				long-term care; and
								(ii)the range of available public and
				private long-term care programs, options, and
				resources.
								;
				(G)by striking the 2
			 paragraphs (15);
				(H)by redesignating
			 paragraph (16) as paragraph (15); and
				(I)by adding at the
			 end the following:
					
						(16)provide
				assurances that funds received under this title will be used—
							(A)to provide benefits and services to
				older individuals giving priority to older individuals identified in paragraph
				(4)(A)(i); and
							(B)in compliance with the assurances
				specified in paragraph (13) and the limitations specified in section 212(b);
				and
							(17)provide, to the
				extent feasible, for the furnishing of services under this Act, consistent with
				self-directed care.
						(18)include
				information detailing how the area agency on aging will coordinate activities,
				and develop long-range emergency plans, with local and State emergency response
				agencies, relief organizations, local and State governments, and any other
				institutions that have responsibility for disaster relief service
				delivery.
						;
				
				(2)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (c), (d), (e), and (f);
			 and
			(3)by inserting after
			 subsection (a) the following:
				
					(b)(1)In any fiscal year, an
				area agency on aging may include in the area plan an assessment of how prepared
				the area agency on aging and service providers in the planning and service area
				are for a change in the number of older individuals during the 10-year period
				following the fiscal year for which the plan is submitted. In a fiscal year
				described in section 304(d)(1)(A)(ii), an area agency or aging shall include
				the assessment in the area plan.
						(2)Such assessment may include—
							(A)the projected
				change in the number of older individuals in the planning and service
				area;
							(B)an analysis of how
				such change may affect such individuals, including individuals with low
				incomes, individuals with greatest economic need, minority older individuals,
				older individuals residing in rural areas, and older individuals with limited
				English proficiency;
							(C)an analysis of how
				the programs, policies, and services provided by such area agency can be
				improved, and how resource levels can be adjusted to meet the needs of the
				changing population of older individuals in the planning and service area;
				and
							(D)an analysis of how
				the change in the number of individuals age 85 and older in the planning and
				service area is expected to affect the need for supportive services.
							(3)An area agency on aging, in cooperation
				with government officials, State agencies, tribal organizations, or local
				entities, may make recommendations to government officials in the planning and
				service area and the State, on actions determined by the area agency to build
				the capacity in the planning and service area to meet the needs of older
				individuals for—
							(A)health and human
				services;
							(B)land use;
							(C)housing;
							(D)transportation;
							(E)public
				safety;
							(F)workforce and
				economic development;
							(G)recreation;
							(H)education;
							(I)civic
				engagement;
							(J)emergency
				preparedness; and
							(K)any other service
				as determined by such agency.
							.
				
			18.State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
			(1)in paragraph (2)(C), by striking
			 section 306(b) and inserting section
			 306(c);
			(2)in paragraph (4), by striking , with
			 particular attention to low-income minority individuals and older individuals
			 residing in rural areas and inserting (with particular attention
			 to low-income minority older individuals, older individuals with limited
			 English proficiency, and older individuals residing in rural
			 areas);
			(3)by striking paragraph (15);
			(4)by redesignating paragraph (14) as
			 paragraph (15);
			(5)by inserting after paragraph (13)
			 the following:
				
					(14)The plan shall, with respect to the fiscal
				year preceding the fiscal year for which such plan is prepared—
						(A)identify the
				number of low-income minority older individuals in the State, including the
				number of low-income minority older individuals with limited English
				proficiency; and
						(B)describe the
				methods used to satisfy the service needs of the low-income minority older
				individuals described in subparagraph (A), including the plan to meet the needs
				of low-income minority older individuals with limited English
				proficiency.
						;
				
			(6)in clauses (ii) and (iii) of paragraph
			 (16)(A) by striking (with particular attention to low-income minority
			 individuals and older individuals residing in rural areas) each place
			 it appears and inserting (with particular attention to low-income older
			 individuals, including low-income minority older individuals, older individuals
			 with limited English proficiency, and older individuals residing in rural
			 areas); and
			(7)by adding at the
			 end the following:
				
					(27)The plan shall
				provide assurances that area agencies on aging will provide, to the extent
				feasible, for the furnishing of services under this Act, consistent with
				self-directed care.
					(28)(A)The plan shall include,
				at the election of the State, an assessment of how prepared the State is, under
				the State's statewide service delivery model, for a change in the number of
				older individuals during the 10-year period following the fiscal year for which
				the plan is submitted.
						(B)Such assessment
				may include—
							(i)the projected change in the number
				of older individuals in the State;
							(ii)an analysis of how such change may
				affect such individuals, including individuals with low incomes, individuals
				with great economic need, minority older individuals, older individuals
				residing in rural areas, and older individuals with limited English
				proficiency;
							(iii)an analysis of how the programs,
				policies, and services provided by the State can be improved, including
				coordinating with area agencies on aging, and how resource levels can be
				adjusted to meet the needs of the changing population of older individuals in
				the State; and
							(iv)an analysis of how the change in
				the number of individuals age 85 and older in the State is expected to affect
				the need for supportive services.
							(29)The plan shall
				include information detailing how the State will coordinate activities, and
				develop long-range emergency preparedness plans, with area agencies on aging,
				local emergency response agencies, relief organizations, local governments, and
				any other institutions that have responsibility for disaster relief service
				delivery.
					(30)The plan shall
				include information describing the involvement of the head of the State agency
				in the development, revision, and implementation of emergency preparedness
				plans, including the State Public Health Emergency Preparedness and Response
				Plan.
					(31)The plan shall
				provide that the State shall implement an Aging and Disability Resource
				Center—
						(A)to serve as a visible and trusted
				source of information on the full range of options for long-term care,
				including both institutional and home and community-based care, that are
				available in the State;
						(B)to provide personalized and
				consumer-friendly assistance to empower individuals to make informed decisions
				about their long-term care options;
						(C)to provide coordinated and
				streamlined access to all publicly funded long-term care options so that
				consumers can obtain the care they need through a single intake, assessment,
				and eligibility determination process;
						(D)to help individuals to plan ahead
				for their long-term care needs; and
						(E)to assist, in coordination with the
				entity carrying out the health insurance information, counseling, and
				assistance program (receiving funding under section 4360 of the Omnibus Budget
				Reconciliation Act of 1990 (42 U.S.C. 1395b–4)) in the State, beneficiaries,
				and prospective beneficiaries, under the Medicare program established under
				title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) in
				understanding and accessing prescription drug and preventative health benefits
				under the provisions of, and amendments made by, the Medicare Prescription
				Drug, Improvement, and Modernization Act of
				2003.
						. 
			19.PaymentsSection 309(b)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3029(b)(2)) is amended by striking the non-Federal
			 share required prior to fiscal year 1981 and inserting 10
			 percent of the cost of the services specified in section
			 304(d)(1)(D).
		20.Nutrition
			 services incentive programSection 311 of the Older Americans Act of
			 1965 (42 U.S.C. 3030a) is amended—
			(1)in subsection (b), by adding at the
			 end the following:
				
					(3)Each State agency
				and grantee under title VI shall promptly and equitably disburse amounts
				received under this subsection to recipients of grants and
				contracts.
					;
			(2)in subsection (c)—
				(A)in paragraph (1), by inserting ,
			 including bonus commodities, after agricultural
			 commodities;
				(B)in paragraph (2), by inserting ,
			 including bonus commodities, after food commodities;
			 and
				(C)in paragraph (3), by inserting ,
			 including bonus commodities, after Dairy
			 products;
				(3)in subsection
			 (d)(4), by inserting and grantee under title VI after
			 State agency; and
			(4)in subsection (e),
			 by striking 2001 and inserting 2007.
			21.Consumer
			 contributionsSection 315 of
			 the Older Americans Act of 1965 (42 U.S.C. 3030c–2) is amended—
			(1)in subsection (b)—
				(A)in paragraph
			 (1)—
					(i)by striking provided
			 that and inserting if; and
					(ii)by adding at the end the
			 following: Such contributions shall be encouraged for individuals whose
			 self-declared income is at or above 200 percent of the poverty line, at
			 contribution levels based on the actual cost of services.; and
					(B)in paragraph
			 (4)(E), by inserting and to supplement (not supplant) funds received
			 under this Act after given;
				(2)in subsection
			 (c)(2), by striking (with particular attention to low-income minority
			 individuals and older individuals residing in rural areas) and
			 inserting (with particular attention to low-income older individuals,
			 including low-income minority older individuals, older individuals with limited
			 English proficiency, and older individuals residing in rural areas);
			 and
			(3)in subsection (d), by striking with
			 particular attention to low-income and minority older individuals and older
			 individuals residing in rural areas and inserting (with
			 particular attention to low-income older individuals, including low-income
			 minority older individuals, older individuals with limited English proficiency,
			 and older individuals residing in rural areas).
			22.Supportive
			 services and senior centersSection 321(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3030d(a)) is amended—
			(1)in paragraph (8), by inserting
			 (including mental health screening) after
			 screening;
			(2)in paragraph (11) by striking
			 services and inserting provision of devices and services
			 (including provision of assistive technology devices and assistive technology
			 services);
			(3)in paragraph (14)(B) by inserting
			 (including mental health) after health;
			(4)in paragraph (22) by striking the
			 period at the end and inserting a semicolon;
			(5)by redesignating paragraph (23) as
			 paragraph (24); and
			(6)by inserting after paragraph (22)
			 the following:
				
					(23)services designed
				to support States, area agencies on aging, and local service providers in
				carrying out and coordinating activities for older individuals with respect to
				mental health services, including outreach for, education concerning, and
				screening for such services, and referral to such services for treatment;
				and
					.
			23.Nutrition
			 servicesAfter the part
			 heading of part C of title III of the Older Americans Act of 1965 (42 U.S.C.
			 3030e et seq.), insert the following:
			
				330.PurposeIt is the purpose of this part to promote
				socialization and the health and well-being of older individuals by assisting
				such individuals to gain access to nutrition services to delay the onset of
				adverse health
				conditions.
				.
		24.Congregate
			 nutrition programSection 331
			 of the Older Americans Act of 1965 (42 U.S.C. 3030e) is amended—
			(1)by striking
			 projects— and inserting projects that—;
			(2)in paragraph (1) by striking
			 which the first place it appears;
			(3)in paragraph (2), by striking
			 which; and
			(4)by striking paragraph (3) and
			 inserting the following:
				
					(3)provide nutrition education, nutrition
				counseling, and other nutrition services, as appropriate, based on the needs of
				meal
				participants.
					.
			25.Home delivered
			 nutrition servicesSection 336
			 of the Older Americans Act of 1965 (42 U.S.C. 3030f) is amended to read as
			 follows:
			
				336.Program
				authorizedThe Assistant
				Secretary shall establish and carry out a program to make grants to States
				under State plans approved under section 307 for the establishment and
				operation of nutrition projects for older individuals that provide—
					(1)on 5 or more days a week (except in a rural
				area where such frequency is not feasible (as defined by the Assistant
				Secretary by rule) and a lesser frequency is approved by the State agency) at
				least 1 home delivered meal per day, which may consist of hot, cold, frozen,
				dried, canned, fresh, or supplemental foods and any additional meals that the
				recipient of a grant or contract under this subpart elects to provide;
				and
					(2)nutrition
				education, nutrition counseling, and other nutrition services as appropriate,
				based on the needs of meal recipients.
					.
				
		26.CriteriaSection 337 of the Older Americans Act of
			 1965 (42 U.S.C. 3030g) is amended to read as follows:
			
				337.CriteriaThe Assistant Secretary, in consultation
				with recognized experts in the fields of nutrition science, dietetics, meal
				planning and food service management, and aging, shall develop minimum criteria
				of efficiency and quality for the furnishing of home delivered meal services
				for projects described in section
				336.
				.
		27.NutritionSection 339 of the Older Americans Act of
			 1965 (42 U.S.C. 3030g–21) is amended—
			(1)in paragraph (1), to read as
			 follows:
				
					(1)solicit the advice and expertise of a
				dietitian or other individual with education and training in nutrition science
				or, if such an individual is not available, an individual with comparable
				expertise in the planning of nutritional services,
				and
					;
				and
			(2)in paragraph
			 (2)—
				(A)in subparagraph (A)(i), to read as
			 follows:
					
						(i)comply with the most recent Dietary
				Guidelines for Americans, published by the Secretary and the Secretary of
				Agriculture, and
						;
				and
				(B)in subparagraph
			 (D), by inserting joint after encourages;
			 and
				(C)in subparagraph
			 (G), to read as follows:
					
						(G)ensures that meal providers solicit the
				advice and expertise of—
							(i)a dietitian or
				other individual described in paragraph (1),
							(ii)meal
				participants, and
							(iii)other
				individuals knowledgeable with regard to the needs of older
				individuals,
							;
				and
				(D)in subparagraph
			 (I), by striking and at the end; and
				(E)in subparagraph
			 (J), to read as follows:
					
						(J)provides for nutrition screening and
				nutrition education, and nutrition assessment and counseling if appropriate;
				and
						(K)encourages individuals who distribute
				nutrition services under subpart 2 to provide, to homebound older individuals,
				available medical information approved by health care professionals, such as
				informational brochures and information on how to get vaccines, including
				vaccines for influenza, pneumonia, and shingles, in the individuals’
				communities.
						.
				28.Study of
			 nutrition projects
			(a)Study
				(1)In
			 generalThe Assistant Secretary for Aging shall use funds
			 allocated in section 206(g) of the Older Americans Act of 1965 (42 U.S.C.
			 3017(g)) to enter into a contract with the Food and Nutrition Board of the
			 Institute of Medicine of the National Academy of Sciences, for the purpose of
			 establishing an independent panel of experts that will conduct an
			 evidence-based study of the nutrition projects authorized under such
			 Act.
				(2)StudySuch
			 study shall, to the extent data are available, include—
					(A)an evaluation of
			 the effect of the nutrition projects authorized by such Act on—
						(i)improvement of the health status,
			 including nutritional status, of participants in the projects;
						(ii)prevention of hunger and food
			 insecurity of the participants; and
						(iii)continuation of the ability of
			 the participants to live independently;
						(B)a cost-benefit
			 analysis of nutrition projects authorized by such Act, including the potential
			 to affect costs of the Medicaid program under title XIX of the Social Security
			 Act (42 U.S.C. 1396 et seq.); and
					(C)an analysis of how
			 nutrition projects authorized by such Act may be modified to improve the
			 outcomes described in subparagraph (A), including by improving the nutritional
			 quality of the meals provided through the projects and undertaking other
			 potential strategies to improve the nutritional status of the
			 participants.
					(b)Reports
				(1)Report to the assistant
			 secretaryThe panel described in subsection (a) shall submit to
			 the Assistant Secretary a report containing the results of the evidence-based
			 study described in subsection (a), including any recommendations resulting from
			 the analysis described in subsection (a)(2)(C).
				(2)Report to
			 congressThe Assistant Secretary shall submit a report containing
			 the results described in paragraph (1) to the Committee on Education and the
			 Workforce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate.
				(c)TimingThe Food and Nutrition Board shall
			 establish the independent panel of experts described in subsection (a) not
			 later than 90 days after the date of the enactment of this Act. The panel shall
			 submit the report described in subsection (b)(1) to the Assistant Secretary not
			 later than 24 months after the date of the enactment of this Act.
			29.Improving indoor
			 air quality in buildings where older individuals congregateSection 361 of the Older Americans Act of
			 1965 (42 U.S.C. 3030m) is amended by adding at the end the following:
			
				(c)The Assistant
				Secretary shall work in consultation with qualified experts to provide
				information on methods of improving indoor air quality in buildings where older
				individuals
				congregate.
				.
		30.Caregiver
			 support program definitionsSection 372 of the Older Americans Act of
			 1965 (42 U.S.C. 3030s) is amended—
			(1)in paragraph (1),
			 by inserting or an adult child with mental retardation or a related
			 developmental disability after age;
			(2)in paragraph (2),
			 by inserting before the period the following: or an individual with
			 Alzheimer's disease or a related disorder with neurological and organic brain
			 dysfunction who is 50 years of age or older;
			(3)in paragraph
			 (3)—
				(A)by striking child
			 the first place it appears and inserting child (including an adult child
			 with mental retardation or a related developmental disability);
				(B)by striking a child by blood
			 or marriage and inserting such a child by blood, marriage, or
			 adoption; and
				(C)by striking 60 and
			 inserting 55;
				(4)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
			(5)by inserting after
			 paragraph (1) the following:
				
					(2)Developmental
				disabilityThe term developmental disability has
				the meaning given the term in section 102 of the Developmental Disabilities
				Assistance and Bill of Rights Act of 2000 (42 U.S.C.
				15002).
					.
			31.Caregiver
			 support programSection 373 of
			 the National Family Support Caregiver Act (42 U.S.C. 3030s–1) is
			 amended—
			(1)in subsection (b)(3), by striking
			 caregivers to assist and all that follows through the end and
			 inserting the following: assist the caregivers in the areas of health,
			 nutrition, and financial literacy, and in making decisions and solving problems
			 relating to their caregiving roles;;
			(2)in subsection
			 (c)(2)—
				(A)by striking (as
			 defined and all that follows and inserting a period; and
				(B)by adding at the end the following:
			 In providing services for family caregivers under this subpart, the
			 State shall give priority for services to family caregivers who provide care
			 for older individuals.; and
				(3)in subsection (d),
			 to read as follows:
				
					(d)Use of
				volunteersIn carrying out
				this subpart, each area agency on aging shall make use of trained volunteers to
				expand the provision of the available services described in subsection (b) and
				shall, if possible, work in coordination with entities carrying out volunteer
				programs (including programs administered by the Corporation for National and
				Community Service) designed to provide training, placement, and stipends for
				volunteers in community service
				settings.
					;
				and
			(4)in subsection
			 (e)(3), by adding at the end the following: The reports shall describe
			 any mechanisms used in the State to provide to persons who are family
			 caregivers, or grandparents or older individuals who are relative caregivers,
			 information about and access to various services so that the persons can better
			 carry out their care responsibilities.; and
			(5)in subsection
			 (f)(1), by striking 2001 through 2005 and inserting 2007,
			 2008, 2009, 2010, and 2011.
			32.Activities and
			 programs of national significanceSection 376(a) of the National Family
			 Support Caregiver Act (42 U.S.C. 3030s–12(a)) is amended—
			(1)by striking the title heading and
			 inserting the following:
				
					376.Activities and
				programs of national
				significance
					;
			(2)by striking
			 (a) In
			 general.—;
			(3)by striking
			 shall and inserting may;
			(4)by striking
			 program and inserting activities that
			 include;
			(5)by striking
			 research. and inserting “research, and programs that
			 include—
				
					(1)multigenerational
				programs, including programs that provide supports for grandparents and other
				older individuals who are relative caregivers (as defined in section 372)
				raising children (such as kinship navigator programs), and programs that
				sustain and replicate innovative multigenerational family support programs
				involving volunteers who are older individuals;
					(2)programs providing
				support and information to families who have a child with a disability or
				chronic illness, and to other families in need of family support
				programs;
					(3)programs
				addressing unique issues faced by rural caregivers;
					(4)programs focusing
				on the needs of older individuals with Alzheimer’s disease and related dementia
				and their caregivers; and
					(5)programs
				supporting caregivers in the roles the caregivers carry out in health promotion
				and disease prevention.
					;
				and
			(6)by striking
			 subsection (b).
			33.Grant
			 programsSection 411 of the
			 Older Americans Act of 1965 (42 U.S.C. 3032) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph (8), by striking
			 and at the end;
				(B)by redesignating paragraph (9) as
			 paragraph (11); and
				(C)by inserting after paragraph (8)
			 the following:
					
						(9)planning
				activities to prepare communities for the aging of the population, which
				activities may include—
							(A)efforts to assess the aging
				population;
							(B)activities to coordinate the
				activities of State and local agencies in order to meet the needs of older
				individuals; and
							(C)training and technical assistance
				to support States, area agencies on aging, and tribal organizations receiving
				grants under part A of title VI, in engaging in community planning activities;
				and
							(10)the development,
				implementation, and assessment of technology-based service models and best
				practices, to support the use of health monitoring and assessment technologies,
				communication devices, assistive technologies, and other technologies that may
				remotely connect family and professional caregivers to frail older individuals
				residing in home and community-based settings or rural
				areas.
						.
				34.Career
			 preparation for the field of agingSection 412(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3032a(a)) is amended to read as follows:
			
				(a)GrantsThe Assistant Secretary shall make grants
				to institutions of higher education, including historically Black colleges or
				universities, Hispanic-serving institutions, Hispanic Centers of Excellence in
				Applied Gerontology, and other educational institutions that serve the needs of
				minority students, to provide education and training that prepare students for
				careers in the field of
				aging.
				.
		35.Health care
			 service demonstration projects in rural areasSection 414 of the Older Americans Act of
			 1965 (42 U.S.C. 3032c) is amended—
			(1)in subsection (a), by inserting
			 mental health care, after adult day health care,;
			 and
			(2)in subsection (b)(1)(B)(i), by
			 inserting mental health, after public
			 health,.
			36.Technical
			 assistance and innovation to improve transportation for older
			 individualsSection 416 of the
			 Older Americans Act of 1965 (42 U.S.C. 3032e) is amended to read as
			 follows:
			
				416.Technical
				assistance and innovation to improve transportation for older
				individuals
					(a)In
				generalThe Secretary may award grants or contracts to nonprofit
				organizations to improve transportation services for older individuals.
					(b)Use of
				funds
						(1)In
				generalA nonprofit organization receiving a grant or contract
				under subsection (a) shall use the funds received through such grant or
				contract to carry out a demonstration project, or to provide technical
				assistance to assist local transit providers, area agencies on aging, senior
				centers, and local senior support groups, to encourage and facilitate
				coordination of Federal, State, and local transportation services and resources
				for older individuals. The organization may use the funds to develop and carry
				out an innovative transportation demonstration project to create transportation
				services for older individuals.
						(2)Specific
				activitiesIn carrying out a demonstration project or providing
				technical assistance under paragraph (1) the organization may carry out
				activities that include—
							(A)developing innovative approaches
				for improving access by older individuals to transportation services, including
				volunteer driver programs, economically sustainable transportation programs,
				and programs that allow older individuals to transfer their automobiles to a
				provider of transportation services in exchange for the services;
							(B)preparing information on
				transportation options and resources for older individuals and organizations
				serving such individuals, and disseminating the information by establishing and
				operating a toll-free telephone number;
							(C)developing models and best
				practices for providing comprehensive integrated transportation services for
				older individuals, including services administered by the Secretary of
				Transportation, by providing ongoing technical assistance to agencies providing
				services under title III and by assisting in coordination of public and
				community transportation services; and
							(D)providing special services to link
				seniors to transportation services not provided under title III.
							(c)Economically
				sustainable transportationIn this section, the term
				economically sustainable transportation means demand responsive
				transportation for older individuals—
						(1)that may be provided through
				volunteers; and
						(2)that the provider will provide
				without receiving Federal or other public financial assistance, after a period
				of not more than 5 years of providing the services under this
				section.
						.
		37.Community
			 planningTitle IV of the Older
			 Americans Act of 1965 is amended by inserting after section 416 (42 U.S.C.
			 3032e) the following:
			
				416A.Community
				planning for the aging populationThe Secretary may establish, either directly
				or through grants or contracts, a national technical assistance program to
				assist States and area agencies on aging funded under this Act in planning
				efforts to prepare communities for the aging of the
				population.
				.
		38.Demonstration,
			 support, and research projects for multigenerational activities and civic
			 engagement activitiesSection
			 417 of the Older Americans Act of 1965 (42 U.S.C. 3032f) is amended to read as
			 follows:
			
				417.Demonstration,
				support, and research projects for multigenerational activities and civic
				engagement activities
					(a)Grants and
				contractsThe Assistant Secretary shall award grants and enter
				into contracts with eligible organizations to—
						(1)conduct productivity and
				cost-benefit research to determine the effectiveness of engaging older
				individuals in paid and unpaid positions with public and nonprofit
				organizations;
						(2)develop a national agenda and
				blueprint for creating paid and unpaid positions for older individuals with
				public and nonprofit organizations to increase the capacity of the
				organizations to provide needed services to communities;
						(3)carry out demonstration and support
				projects to provide older individuals with multigenerational activities, and
				civic engagement activities, designed to meet critical community needs;
				and
						(4)carry out demonstration projects to
				coordinate multigenerational activities and civic engagement activities, and
				facilitate development of and participation in multigenerational
				activities.
						(b)Use of
				fundsAn eligible organization shall use funds made available
				under a grant awarded, or a contract entered into, under subsection (a)—
						(1)(A)to conduct the research
				described in subsection (a)(1);
							(B)to develop the national agenda and
				blueprint described in subsection (a)(2); or
							(C)to carry out a demonstration or
				support project described in subsection (a)(3);
							(D)to carry out a demonstration
				project described in subsection (a)(4); and
							(2)to evaluate the
				project involved in accordance with subsection (f).
						(c)PreferenceIn
				awarding grants and entering into contracts under subsection (a) to carry out a
				demonstration or support project described in subsection (a)(3), the Assistant
				Secretary shall give preference to—
						(1)eligible organizations with a
				demonstrated record of carrying out multigenerational activities or civic
				engagement activities;
						(2)eligible organizations proposing
				multigenerational activity service projects that will serve older individuals
				and communities with the greatest need (with particular attention to low-income
				minority older individuals, older individuals with limited English proficiency,
				older individuals residing in rural areas, and low-income minority
				communities);
						(3)eligible organizations proposing
				civic engagement activity service projects that will serve communities with the
				greatest need; and
						(4)eligible organizations with the
				capacity to develop meaningful roles and assignments that use the time, skills,
				and experience of older individuals to serve public and nonprofit
				organizations.
						(d)ApplicationTo
				be eligible to receive a grant or a contract under subsection (a), an
				organization shall submit an application to the Assistant Secretary at such
				time, in such manner, and accompanied by such information as the Assistant
				Secretary may reasonably require.
					(e)Eligible
				organizationsOrganizations eligible to receive a grant or enter
				into a contract under subsection (a)—
						(1)to carry out activities described
				in subsection (a)(1) shall be research or academic organizations with the
				capacity to conduct productivity and cost-benefit research described in
				subsection (a)(1);
						(2)to carry out activities described
				in subsection (a)(2) shall be organizations with the capacity to develop the
				national agenda and blueprint described in subsection (a)(2);
						(3)to carry out activities described
				in subsection (a)(3) shall be organizations that provide paid or unpaid
				positions for older individuals to serve in multigenerational activities, or
				civic engagement activities, designed to meet critical community needs and use
				the full range of time, skills, and experience of older individuals; and
						(4)to carry out activities described
				in subsection (a)(4) shall be organizations with the capacity to facilitate and
				coordinate activities as described in subsection (a)(4), through the use of
				multigenerational coordinators.
						(f)Local evaluation
				and report
						(1)EvaluationEach
				organization receiving a grant or a contract under subsection (a) to carry out
				a demonstration or support project under subsection (a)(3) shall evaluate the
				multigenerational activities or civic engagement activities assisted under the
				project to determine the effectiveness of the activities involved, the impact
				of such activities on the community being served and the organization providing
				the activities, and the impact of such activities on older individuals involved
				in such project.
						(2)ReportThe
				organization shall submit a report to the Assistant Secretary containing the
				evaluation not later than 6 months after the expiration of the period for which
				the grant or contract is in effect.
						(g)Report to
				congressNot later than 6 months after the Assistant Secretary
				receives the reports described in subsection (f)(2), the Assistant Secretary
				shall prepare and submit to the Speaker of the House of Representatives and the
				President pro tempore of the Senate a report that assesses the evaluations and
				includes, at a minimum—
						(1)the names or descriptive titles of
				the demonstration, support, and research projects funded under subsection
				(a);
						(2)a description of the nature and
				operation of the projects;
						(3)the names and addresses of
				organizations that conducted the projects;
						(4)in the case of demonstration and
				support projects carried out under subsection (a)(3), a description of the
				methods and success of the projects in recruiting older individuals as
				employees and volunteers to participate in the projects;
						(5)in the case of demonstration and
				support projects carried out under subsection (a)(3), a description of the
				success of the projects in retaining older individuals involved in the projects
				as employees and as volunteers;
						(6)in the case of demonstration and
				support projects carried out under subsection (a)(3), the rate of turnover of
				older individual employees and volunteers in the projects;
						(7)a strategy for disseminating the
				findings resulting from the projects described in paragraph (1); and
						(8)any policy change recommendations
				relating to the projects.
						(h)DefinitionsAs
				used in this section:
						(1)Civic engagement
				activityThe term civic engagement activity includes
				an opportunity that uses the time, skills, and experience of older individuals,
				in paid or unpaid positions with a public or nonprofit organization, to help
				address the unmet human, educational, health care, environmental, and public
				safety needs and nurture and sustain active participation in community
				affairs.
						(2)Multigenerational
				activityThe term multigenerational activity
				includes an opportunity that uses the time, skills, and experience of older
				individuals, in paid or unpaid positions with a public or nonprofit
				organization, to serve as a mentor or adviser in a child care program, a youth
				day care program, an educational assistance program, an at-risk youth
				intervention program, a juvenile delinquency treatment program, a before- or
				after-school program, or a family support program.
						(3)Multigenerational
				coordinatorThe term multigenerational coordinator
				means a person who—
							(A)builds the
				capacity of public and nonprofit organizations to develop meaningful roles and
				assignments, that use the time, skill, and experience of older individuals to
				serve those organizations; and
							(B)nurtures
				productive, sustainable working relationships between—
								(i)individuals from the generations
				with older individuals; and
								(ii)individuals in younger
				generations.
								.
				
		39.Native American
			 ProgramsSection
			 418(a)(2)(B)(i) of the Older Americans Act of 1965 (42 U.S.C.
			 3032g)(a)(2)(B)(i)) is amended by inserting (including mental
			 health) after health.
		40.Multidisciplinary
			 centers and multidisciplinary systemsSection 419 of the Older Americans Act of
			 1965 (42 U.S.C. 3032h) is amended—
			(1)by striking the title and inserting
			 the following:
				
					419.Multidisciplinary
				centers and multidisciplinary systems
					;
				
			(2)(A)in subsection (b)(2),
			 by redesignating subparagraphs (A) through (G) as clauses (i) through (vii),
			 respectively;
				(B)in subsection (c)(2), by
			 redesignating subparagraphs (A) through (D) as clauses (i) through (iv),
			 respectively; and
				(C)by aligning the margins of the
			 clauses described in subparagraphs (A) and (B) with the margins of clause (iv)
			 of section 418(a)(2)(A) of such Act;
				(3)(A)in subsection (b), by
			 redesignating paragraphs (1) and (2) as subparagraphs (A) and (B),
			 respectively;
				(B)in subsection (c), by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively; and
				(C)by aligning the margins of the
			 subparagraphs described in subparagraphs (A) and (B) with the margins of
			 subparagraph (D) of section 420(a)(1) of such Act;
				(4)in subsection (a),
			 by striking (a) and all that follows through The
			 and inserting the following:
				
					(a)Multidisciplinary
				centers
						(1)Program
				authorizedThe
						;
			(5)in subsection
			 (b)—
				(A)by striking the following:
					
						(b)Use of
				Funds
						 and inserting the
				following:
					
						(2)Use of
				funds
						;
				and
				(B)by striking
			 subsection (a) each place it appears and inserting
			 paragraph (1);
				(6)in subsection
			 (c)—
				(A)by striking the following:
					
						(c)Data
						
				and inserting the following: 
					
						(3)Data
						;
				
				(B)by striking
			 subsection (a) and inserting paragraph
			 (1);
				(C)by striking
			 such subsection and inserting such paragraph;
			 and
				(D)by striking
			 paragraph (1) and inserting subparagraph (A);
			 and
				(7)by adding at the
			 end the following:
				
					(b)
				Multidisciplinary health services in communities
						(1)Program
				authorizedThe Assistant Secretary shall make grants to States,
				on a competitive basis, for the development and operation of—
							(A)systems for the
				delivery of mental health screening and treatment services for older
				individuals who lack access to such services; and
							(B)programs
				to—
								(i)increase public awareness regarding
				the benefits of prevention and treatment of mental disorders in older
				individuals;
								(ii)reduce the stigma associated with
				mental disorders in older individuals and other barriers to the diagnosis and
				treatment of the disorders; and
								(iii)reduce age-related prejudice and
				discrimination regarding mental disorders in older individuals.
								(2)ApplicationTo
				be eligible to receive a grant under this subsection for a State, a State
				agency shall submit an application to the Assistant Secretary at such time, in
				such manner, and containing such information as the Assistant Secretary may
				require.
						(3)State allocation
				and prioritiesA State agency that receives funds through a grant
				made under this subsection shall allocate the funds to area agencies on aging
				to carry out this subsection in planning and service areas in the State. In
				allocating the funds, the State agency shall give priority to planning and
				service areas in the State—
							(A)that are medically underserved;
				and
							(B)in which there are a large number
				of older individuals.
							(4)Area
				coordination of services with other providersIn carrying out
				this part, to more efficiently and effectively deliver services to older
				individuals, each area agency on aging shall—
							(A)coordinate services described in
				paragraph (1) with other community agencies, and voluntary organizations,
				providing similar or related services; and
							(B)to the greatest extent practicable,
				integrate outreach and educational activities with existing (as of the date of
				the integration) health care and social service providers serving older
				individuals in the planning and service area involved.
							(5)Relationship to
				other funding sourcesFunds made available under this part shall
				supplement, and not supplant, any Federal, State, and local funds expended by a
				State or unit of general purpose local government (including an area agency on
				aging) to provide the services described in paragraph (1).
						(6)DefinitionIn
				this subsection, the term mental health screening and treatment
				services means patient screening, diagnostic services, care planning and
				oversight, therapeutic interventions, and referrals, that are—
							(A)provided pursuant
				to evidence-based intervention and treatment protocols (to the extent such
				protocols are available) for mental disorders prevalent in older individuals;
				and
							(B)coordinated and
				integrated with the services of social service, mental health, and health care
				providers in an area in order to—
								(i)improve patient outcomes;
				and
								(ii)ensure, to the maximum extent feasible, the
				continuing independence of older individuals who are residing in the
				area.
								.
			41.Community
			 innovations for aging in placePart A of title IV of the Older Americans
			 Act of 1965 (42 U.S.C. 3031 et seq.) is amended by adding at the end the
			 following:
			
				422.Community
				innovations for aging in place
					(a)DefinitionsIn this section:
						(1)Eligible
				entityThe term eligible entity—
							(A)means a nonprofit
				health or social service organization, a community-based nonprofit
				organization, an area agency on aging or other local government agency, a
				tribal organization, or another entity that—
								(i)the Assistant Secretary determines
				to be appropriate to carry out a project under this part; and
								(ii)demonstrates a record of, and
				experience in, providing or administering group and individual health and
				social services for older individuals; and
								(B)does not include
				an entity providing housing under the congregate housing services program
				carried out under section 802 of the Cranston-Gonzalez National Affordable
				Housing Act (42 U.S.C. 8011) or the multifamily service coordinator program
				carried out under section 202(g) of the Housing Act of 1959 (12 U.S.C.
				1701q(g)).
							(2)Naturally
				Occurring Retirement CommunityThe term Naturally Occurring
				Retirement Community means a residential building, a housing complex, an
				area (including a rural area) of single family residences, or a neighborhood
				composed of age-integrated housing—
							(A)where—
								(i)40 percent of the heads of
				households are older individuals; or
								(ii)a critical mass of older
				individuals exists, based on local factors which, taken in total, allow an
				organization to achieve efficiencies in the provision of health and social
				services to older individuals living in the community; and
								(B)that is not an
				institutional care or assisted living setting.
							(b)Grants
						(1)In generalThe Assistant Secretary shall make grants
				to eligible entities to enable the entities to pay for developing or carrying
				out model aging in place projects. The projects shall permit aging in place for
				older individuals, including such individuals who reside in Naturally Occurring
				Retirement Communities, which help to sustain the independence of older
				individuals in communities where the individuals have established personal,
				family, and professional supportive networks. The entities shall provide
				comprehensive and coordinated health and social services through the
				projects.
						(2)Grant periodsThe Assistant Secretary shall make the
				grants for periods of 3 years.
						(c)Applications
						(1)In
				generalTo be eligible to
				receive a grant under subsection (b) for a project, an entity shall submit an
				application to the Assistant Secretary at such time, in such manner, and
				containing such information as the Assistant Secretary may require.
						(2)ContentsThe application shall include—
							(A)a detailed description of the entity's
				experience in providing services to older individuals in age-integrated
				settings;
							(B)a definition of the contiguous
				service area and a description of the project boundaries in which the older
				individuals reside or carry out activities to sustain their well-being;
							(C)a description of how the entity
				will cooperate and coordinate planning and services, with agencies and
				organizations that provide publicly supported services for older individuals
				within the project boundaries, including the State agency and area agencies on
				aging with planning and service areas within the project boundaries;
							(D)an assurance that the entity will
				seek to establish cooperative relationships with interested local entities,
				including private agencies and businesses that provide health and social
				services, housing entities, community development organizations, philanthropic
				organizations, foundations, and other non-Federal entities;
							(E)a description of the entity’s
				protocol for referral of residents who may require long-term care services,
				including coordination with local information and referral agencies and Aging
				and Disability Resource Centers who serve as single points of entry to public
				services;
							(F)a description of how the entity
				will offer opportunities for older individuals to be involved in the
				governance, oversight, and operation of the project;
							(G)an assurance that the entity will
				submit to the Assistant Secretary such evaluations and reports as the Assistant
				Secretary may require; and
							(H)a plan for long-term sustainability
				of the project.
							(d)Use of
				funds
						(1)In
				generalAn eligible entity that receives a grant under subsection
				(b) shall use the funds made available through the grant to provide and
				coordinate, through aging in place projects described in subsection (b),
				services that include a comprehensive and coordinated array of community-based
				health and social services, which may include mental health services, for
				eligible older individuals.
						(2)ServicesThe
				services described in paragraph (1) shall include—
							(A)providing—
								(i)case management, case assistance,
				and social work services;
								(ii)health care management and health
				care assistance, including disease prevention and health promotion
				services;
								(iii)education, socialization, and
				recreational activities; and
								(iv)volunteer opportunities for
				project participants; and
								(B)coordinating the
				services provided under title III for eligible older individuals served by the
				project.
							(3)PreferenceIn
				carrying out an aging in place project, an eligible entity shall, to the extent
				practicable, serve communities of low-income individuals and operate or locate
				projects and services in or in close proximity to locations where large
				concentrations of older individuals have aged in place and resided, such as
				Naturally Occurring Retirement Communities.
						(4)Supplement not
				supplantFunds made available to an eligible entity under this
				section shall be used to supplement, not supplant, any Federal, State, or other
				funds otherwise available to the entity to provide health and social services
				to eligible older individuals.
						(e)Competitive
				grants for technical assistance
						(1)GrantsThe
				Assistant Secretary shall (or shall make a grant, on a competitive basis, to an
				eligible nonprofit organization, to enable the organization to)—
							(A)provide technical assistance to
				recipients of grants under subsection (b); and
							(B)carry out other duties, as
				determined by the Assistant Secretary.
							(2)Eligible
				organizationTo be eligible to receive a grant under this
				subsection, an organization shall be a nonprofit organization (including a
				partnership of nonprofit organizations), that—
							(A)has experience and expertise in
				providing technical assistance to a range of entities serving older individuals
				and experience evaluating and reporting on programs; and
							(B)has demonstrated knowledge of and
				expertise in community-based health and social services.
							(3)ApplicationTo
				be eligible to receive a grant under this subsection, an organization
				(including a partnership of nonprofit organizations) shall submit an
				application to the Assistant Secretary at such time, in such manner, and
				containing such information as the Assistant Secretary may require, including
				an assurance that the organization will submit to the Assistant Secretary such
				evaluations and reports as the Assistant Secretary may require.
						(f)ReportThe
				Assistant Secretary shall annually prepare and submit a report to Congress that
				shall include—
						(1)the findings resulting from the
				evaluations of the model projects conducted under this section;
						(2)a description of recommended best
				practices regarding carrying out health and social service projects for older
				individuals aging in place; and
						(3)recommendations for legislative or
				administrative action, as the Assistant Secretary determines
				appropriate.
						.
		42.Choices for
			 independence demonstration projectsPart A of title IV of the Older Americans
			 Act of 1965 (42 U.S.C. 3031 et seq.), as amended by section 41, is further
			 amended by adding at the end the following:
			
				423.Choices for
				independence demonstration projects
					(a)DefinitionsIn
				this section:
						(1)ConsumerThe
				term consumer means an older individual, a family member of such
				individual, and any other person seeking information or assistance with respect
				to long-term care.
						(2)High-risk
				individualThe term high-risk individual means an
				older individual who—
							(A)has a functional impairment
				affecting the individual’s activities of daily living;
							(B)is ineligible for the Medicaid
				program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);
				and
							(C)meets such income and functional
				status criteria as are determined to be appropriate by the State involved and
				approved by the Assistant Secretary.
							(3)Qualified
				expendituresThe term qualified expenditures means
				reported expenditures of a State under this section that have been reviewed and
				approved by the Assistant Secretary.
						(4)Service
				coordinationThe term service coordination means a
				coordinated approach taken on behalf of high-risk older individuals to
				facilitate the development and implementation of a long-term care plan and the
				choice and independence of the individuals in securing long-term care.
						(b)AuthorityThe
				Assistant Secretary shall make grants on a competitive basis, in accordance
				with this section, to States to enable the States to pay for the Federal share
				of the cost of modifying their systems of long-term care in order to promote
				and facilitate—
						(1)the choice and control of older
				individuals and their families in securing long-term care;
						(2)the coordination and
				cost-effectiveness of State systems of long-term care;
						(3)the provision of long-term care in
				home and community-based settings; and
						(4)the ability of individuals
				receiving long-term care to remain as independent and self-sufficient as
				possible.
						(c)Applications by
				StatesFor a State to be eligible to receive a grant under this
				section, the Governor of such State shall submit an application to the
				Assistant Secretary, at such time, in such manner, and containing such
				information as the Assistant Secretary may specify, containing a plan for
				implementation of the component strategies described in subsection (d) and such
				other information and assurances as the Secretary determines to be
				appropriate.
					(d)Use of funds by
				States
						(1)Component
				strategiesA State that receives funds through a grant made under
				subsection (b) shall use the funds to carry out a demonstration project under
				this section (directly or by grant or contract) by integrating into the State’s
				system of long-term care the component strategies described in paragraphs (2)
				through (5).
						(2)Public
				educationIn carrying out the demonstration project, the State
				shall conduct activities that shall include media campaigns, targeted mailings,
				and related activities, to help ensure that consumers are aware of—
							(A)the need to plan in advance for
				long-term care;
							(B)available public and private
				long-term care options, including private long-term care insurance; and
							(C)sources of information and
				resources related to long-term care, including the resource centers described
				in paragraph (3).
							(3)Aging and
				disability resource centers
							(A)In
				generalThe State shall provide for community-level Aging and
				Disability Resource Centers, which, consistent with section 102(47) and
				subsection (f), shall provide—
								(i)comprehensive
				information on available public and private long-term care programs, options,
				and resources;
								(ii)personal
				counseling and service coordination to assist consumers in assessing their
				existing or anticipated long-term care needs and circumstances, and developing
				and implementing a plan for long-term care designed to meet their specific
				needs and circumstances;
								(iii)a convenient
				point of entry to the range of publicly-supported long-term care programs for
				which an individual may be eligible, including the Medicaid program under title
				XIX of the Social Security Act (42 U.S.C. 1396 et seq.), and to such other
				public benefit programs as the State determines to be appropriate;
								(iv)a single process
				for consumer intake, assessment, and application for benefits under the
				programs described in subparagraph (C), including, where appropriate and
				feasible, facilitating the determination of an individual’s eligibility
				(including facilitating that determination in compliance with the requirements
				of title XIX of the Social Security Act) under such programs by collaborating
				with the appropriate programmatic office; and
								(v)the
				ability—
									(I)to respond immediately to a request
				for assistance from an individual or a family member of the individual, in the
				event of a crisis situation that could result in placement of such individual
				in an institutional care setting; and
									(II)to provide (or coordinate the
				provision of), such available short-term assistance as would be necessary and
				appropriate to temporarily preclude the need for such institutional placement,
				until a plan for home and community-based long-term care can be developed and
				implemented.
									(B)TrainingIn
				providing for the Centers, the State shall ensure that the staff of the Centers
				is appropriately trained to understand the interactions between private
				long-term care insurance (especially insurance through long-term care
				partnership policies) and eligibility for benefits under the Medicaid program
				under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
							(4)Healthy
				lifestyle choicesThe State shall, in accordance with standards
				established by the Assistant Secretary, provide for low-cost, community-level,
				evidence-based prevention programs and related tools to assist older
				individuals and their family caregivers in learning about and making behavioral
				changes intended to reduce the risk of injury, disease, and disability among
				older individuals.
						(5)Community living
				incentives
							(A)In generalThe
				State shall provide funding toward and otherwise assist with the provision of
				home and community-based long-term care to individuals at high risk for
				placement in institutional care (referred to in this paragraph as
				high-risk individuals). The State shall ensure that individuals
				at greatest risk for becoming eligible for benefits under the Medicaid program
				receive priority for the home and community-based long-term care.
							(B)Long-term care
				planThe State shall provide for assessments of the needs and
				preferences of high-risk individuals with respect to long-term care, and based
				on such assessments, shall develop with such individuals and their family
				members, caregivers, or legal representatives a plan for long-term care for
				such individuals, specifying the types of support, providers, budget, and, if
				the State elects, cost-sharing contributions involved.
							(C)Allocation of funds based on
				individual budgetsThe State shall ensure that the funding
				described in subparagraph (A) will be allocated among, and disbursed for, the
				budgets of high-risk individuals under long-term care plans developed for such
				individuals.
							(D)Option to provide
				consumer-directed careThe State shall provide high-risk
				individuals with the option to receive home and community-based long-term care
				under this paragraph in a manner that permits such individuals to direct and
				control, in conjunction with a service coordinator, the selection, planning,
				budgeting, and purchasing of such care (including the amount, duration, scope,
				providers, and location of such care), to the extent determined appropriate and
				feasible under the long-term care plan developed under subparagraph (B). The
				service coordinator shall assist the high-risk individuals in purchasing a
				range of long-term care services or supplies, not otherwise available or
				eligible for payment through an entity carrying out a Federal or State program
				or a similar third party, from a qualified provider that are delivered in home
				and community-based settings and in a manner that best meets the individuals'
				needs and respects the individuals' preferences to remain in the least
				restrictive setting possible.
							(e)Federal
				shareThe Federal share of the cost of modifying systems of
				long-term systems care as described in subsection (b) shall be not more than 75
				percent of such cost (calculated on an annual basis as the State’s qualified
				expenditures for such modifications for such year).
					(f)Special
				provisions relating to aging and disability resource centersA
				State shall ensure that any Aging and Disability Resource Center shall—
						(1)fully coordinate its activities
				with any health insurance information, counseling, and assistance (receiving
				funding under section 4360 of the Omnibus Budget Reconciliation Act of 1990 (42
				U.S.C. 1395b-4)) in the State;
						(2)be subject to such controls as the
				Assistant Secretary determines to be appropriate to ensure there is no conflict
				of interest with respect to any referrals, for information or otherwise, made
				by the Center for individuals receiving services through the Center; and
						(3)provide no long-term care services
				or supplies, with the exception of case management services provided through
				area agencies on aging as described in section 306(a)(8).
						(g)Special
				provisions relating to option to provide consumer-directed
				carePayments made for a high-risk individual under subsection
				(d)(5)(D) shall not be included in the gross income of the high-risk individual
				for purposes of the Internal Revenue Code of 1986 or be treated as income, be
				treated as assets or benefits, or otherwise be taken into account, for purposes
				of determining the individual's eligibility for, the amount of benefits for the
				individual under, or the amount of cost-sharing required of the individual by,
				any other Federal or State program, other than the program carried out under
				this section.
					(h)Technical
				assistance to StatesThe Assistant Secretary, directly or by
				grant or contract, shall provide for technical assistance to and oversight of
				States carrying out demonstration projects under this section, for purposes of
				administration, quality assurance, and quality improvement.
					(i)Evaluation and
				reportThe Assistant Secretary, directly or by grant or contract,
				shall provide for an evaluation of the demonstration projects carried out under
				this section. The Assistant Secretary shall submit to the President a report
				containing the findings resulting from such evaluation not later than 6 months
				after the termination of the demonstration
				projects.
					.
		43.Responsibilities
			 of Assistant SecretarySection
			 432(c)(2)(B) of the Older Americans Act of 1965 (42 U.S.C. 3033a(c)(2)(B)) is
			 amended by inserting before the period the following: , including
			 preparing an analysis of such services, projects, and programs, and of how the
			 evaluation relates to improvements in such services, projects, and programs and
			 in the strategic plan of the Administration.
		44.Older American
			 community service employment programSection 502 of the Older Americans Act of
			 1965 (42 U.S.C. 3056) is amended—
			(1)in subsection (a)(1), by adding at the end
			 the following: For purposes of this paragraph, an underemployed person
			 shall be considered to be an unemployed person.;
			(2)in subsection (b)(1)(M), by striking
			 minority, limited English-speaking, and Indian eligible individuals, and
			 eligible individuals who have the greatest economic need, and inserting
			 minority and Indian eligible individuals, eligible individuals with
			 limited English proficiency, and eligible individuals with greatest economic
			 need,; and
			(3)by adding at the end the
			 following:
				
					(g)(1)Except as provided in
				paragraphs (2) and (3), an eligible individual may participate in projects
				carried out under this title for a period of not more than 36 months (whether
				or not consecutive) in the aggregate.
						(2)A grantee for a
				project may extend the period of participation for not more than 20 percent of
				the project participants. In selecting participants for the extended period of
				participation, the grantee shall give priority to—
							(A)participants who
				are 65 years old or older or frail older individuals; and
							(B)individuals who
				have more than 1 of the following barriers to employment:
								(i)A disability.
								(ii)Limited English proficiency or low
				literacy skills.
								(iii)A residence in a rural
				area.
								(iv)A residence in an area of high
				unemployment.
								(v)Homelessness or a situation that
				puts the individual at risk for homelessness.
								(vi)A failure to find employment after
				utilizing services under title I of the Workforce Investment Act of 1998 (29
				U.S.C. 2801 et seq.).
								(3)A grantee may petition for a waiver of the
				36-month limit described in paragraph (1) if the grantee serves a high
				concentration of individuals who are hard-to-serve individuals because they
				have more than 1 barrier to employment as described in paragraph (2)(B),
				including a grantee who operates a project in an area in which at least 60
				percent of the counties are rural counties, as defined by the Economic Research
				Service of the Department of Agriculture.
						(h)It is the sense of the Senate that—
						(1)the older American community service
				employment program was created with the intent of placing older individuals in
				community service positions to provide job training placements; and
						(2)placing older individuals in community
				service positions strengthens the ability of the individuals to become
				self-sufficient, provides much-needed volunteer support to organizations who
				benefit significantly from increased civic engagement, and strengthens the
				communities that are served by such
				organizations.
						.
			45.PerformanceSection 513 of the Older Americans Act of
			 1965 (42 U.S.C. 3056k) is amended—
			(1)in subsection
			 (a)—
				(A)in paragraph
			 (1)—
					(i)by striking the paragraph
			 designation and all that follows through grantees and inserting
			 the following:
						
							(1)Establishment
				and implementation of measuresThe Secretary shall establish and
				implement, after consultation with the Assistant Secretary,
				grantees
							;
				and
					(ii)by adding at the
			 end the following: The Assistant Secretary shall provide recommendations
			 to the Secretary on the establishment and implementation of the performance
			 measures.;
					(B)in paragraph
			 (2)(B), by adding at the end the following:
					
						(iv)Not less than 60
				percent of the counties, in the areas served by the grantee, being rural
				counties as defined by the Economic Research Service of the Department of
				Agriculture.
						(v)The areas served
				by the grantee comprising a difficult to serve territory due to limited
				economies of scale.
						;
				and
				(C)by adding at the
			 end the following:
					
						(6)Special
				rules
							(A)Establishment
				and implementationThe Secretary shall establish and implement
				the performance measures described in this section, including all required
				indicators described in subsection (b), not later than 1 year after the date of
				enactment of the Older Americans Act Amendments of 2006.
							(B)Impact on grant
				competitionThe Secretary may not publish a notice announcing a
				grant competition under this title, and soliciting proposals for grants, until
				the day that is the later of—
								(i)the date on which the Secretary
				implements all required indicators described in subsection (b); and
								(ii)January 1,
				2010.
								;
				and
				(2)by adding at the
			 end the following:
				
					(e)Effect of
				ExemptionIn implementing a performance measure under this
				section, the Secretary shall not reduce a score on the performance measure
				of—
						(1)a grantee that
				receives a waiver under section 502(g)(3) on the basis that the grantee is
				extending the period of participation for project participants under that
				section; and
						(2)a grantee on the
				basis that the grantee is extending the period of participation for project
				participants under section 502(g)(2).
						.
				
			46.Competitive
			 requirementsSection 514 of
			 the Older Americans Act of 1965 (42 U.S.C. 3056l) is amended—
			(1)by striking subsection (a) and
			 inserting the following:
				
					(a)Program
				authorizedIn accordance with
				section 502(b), the Secretary shall award grants to eligible applicants,
				through a competitive process that emphasizes meeting performance measures, to
				carry out projects under this title for a 4-year period. The Secretary may not
				conduct a grant competition under this title until the day described in section
				513(a)(6)(B).
					;
				
			(2)by striking
			 subsection (b) and inserting the following:
				
					(b)Eligible
				applicantsAn applicant shall
				be eligible to receive a grant as described in subsection (a) if the applicant
				meets the requirements and criteria described in section 502(b)(1), subsections
				(c) and (d), and paragraphs (2) and (3) of subsection
				(e).
					;
			(3)in subsection
			 (c)—
				(A)by redesignating paragraphs (2)
			 through (7) as paragraphs (4) through (9), respectively;
				(B)by inserting after paragraph (1)
			 the following:
					
						(2)The applicant’s
				performance on the required indicators described in section 513(b), in the case
				of an applicant that has previously received a grant under this title, and the
				applicant’s ability to meet the required indicators, in the case of any other
				applicant.
						(3)The applicant's
				ability to administer a program that provides community
				service.
						;
				and
				(C)by striking
			 paragraph (9) and inserting the following:
					
						(9)The applicant’s
				ability to minimize disruption in services for project participants and the
				entities employing the participants.
						(10)Any additional
				criteria that the Secretary may determine to be
				appropriate.
						;
				
				(4)in subsection
			 (e)—
				(A)in paragraph (2),
			 by striking subparagraphs (C) and (D); and
				(B)in paragraph
			 (3)—
					(i)by striking (3) and
			 all that follows through In and inserting the following:
						
							(3)Competition
				requirements for public and private nonprofit agencies and organizations in a
				StateIn
							;
				
					(ii)by striking
			 subparagraphs (B) through (D); and
					(iii)by striking
			 take corrective action and inserting provide technical
			 assistance;
					(C)in paragraph (4),
			 by striking paragraph (3)(A) and inserting paragraph
			 (3);
				(5)in subsection (f),
			 by striking paragraph (4);
			(6)by adding at the
			 end the following:
				
					(g)Grantees serving
				individuals with barriers to employment
						(1)DefinitionIn this
				subsection, the term individuals with barriers to employment
				means minority and Indian individuals, individuals with limited English
				proficiency, and individuals with greatest economic need.
						(2)Special
				considerationIn areas where a substantial population of
				individuals with barriers to employment exists, a grantee that receives a
				national grant under this section shall, in selecting subgrantees, give special
				consideration to organizations (including former recipients of such national
				grants) with demonstrated expertise in serving individuals with barriers to
				employment.
						(h)Minority-serving
				granteesThe Secretary may not promulgate rules or regulations,
				affecting grantees in areas where a substantial population of minority
				individuals exists, that would significantly compromise the ability of the
				grantees to serve their targeted population of minority older
				individuals.
					.
			47.DefinitionsSection 516(2) of the Older Americans Act of
			 1965 (42 U.S.C. 3056n(2)) is amended—
			(1)in the header, by striking
			 individuals and inserting
			 individual ;
			(2)by inserting before The
			 term the following:
				
					(A)In
				general
					;
			(3)by striking
			 individuals and inserting individual; and
			(4)by adding at the
			 end the following:
				
					(B)Determination
				of low incomeFor purposes of determining income eligibility
				under subparagraph (A), the Secretary shall not include as income—
						(i)unemployment
				compensation;
						(ii)benefits received
				under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
						(iii)payments made to
				or on behalf of veterans or former members of the Armed Forces under the laws
				administered by the Secretary of Veterans Affairs; or
						(iv)25 percent of the
				old-age and survivors insurance benefits received under title II of the Social
				Security Act (42 U.S.C. 401 et seq.).
						.
				
			48.Clarification of
			 maintenance requirement
			(a)In generalSection 614A of the Older Americans Act of
			 1965 (42 U.S.C. 3057e–1) is amended by adding at the end the following:
				
					(c)Clarification
						(1)DefinitionIn
				this subsection, the term covered year means fiscal year 2006 or a
				subsequent fiscal year.
						(2)Consortia of
				tribal organizationsIf a tribal organization received a grant
				under this part for fiscal year 1991 as part of a consortium, the Assistant
				Secretary shall consider the tribal organization to have received a grant under
				this part for fiscal year 1991 for purposes of subsections (a) and (b), and
				shall apply the provisions of subsections (a) and (b)(1) (under the conditions
				described in subsection (b)) to the tribal organization for each covered year
				for which the tribal organization submits an application under this part, even
				if the tribal organization submits—
							(A)a separate application from the
				remaining members of the consortium; or
							(B)an application as 1 of the
				remaining members of the
				consortium.
							.
			(b)Effective
			 dateSubsection (a) takes effect on October 1, 2005.
			49.Native Americans
			 caregiver support programSection 643 of the Older Americans Act of
			 1965 (42 U.S.C. 3057n) is amended—
			(1)in paragraph (1), by striking
			 2001 and inserting 2007; and
			(2)in paragraph (2), by striking
			 $5,000,000 and all that follows and inserting $6,500,000
			 for fiscal year 2007, $7,000,000 for fiscal year 2008, $7,500,000 for fiscal
			 year 2009, $8,000,000 for fiscal year 2010, and $8,500,000 for fiscal year
			 2011..
			50.Vulnerable elder
			 rights protection activitiesSection 702 of the Older Americans Act of
			 1965 (42 U.S.C. 3058a) is amended by striking 2001 each place it
			 appears and inserting 2007.
		51.Elder abuse,
			 neglect, and exploitation prevention amendmentSection 721 of the Older Americans Act of
			 1965 (42 U.S.C. 3058i) is amended—
			(1)in subsection
			 (b)—
				(A)by redesignating paragraphs (2)
			 through (8) as paragraphs (3) through (9), respectively; and
				(B)by inserting after paragraph (1)
			 the following new paragraph:
					
						(2)providing for
				public education and outreach to promote financial literacy and prevent
				identity theft and financial exploitation of older
				individuals;
						; and
				
				(2)in subsection
			 (e)(2)—
				(A)by striking subsection
			 (b)(8)(B)(i) and inserting subsection (b)(9)(B)(i);
			 and
				(B)by striking subsection
			 (b)(8)(B)(ii) and inserting subsection
			 (b)(9)(B)(ii).
				52.Native American
			 organization provisionsSection 751(d) of the Older Americans Act of
			 1965 (42 U.S.C. 3058aa(d)) is amended by striking 2001 and
			 inserting 2007.
		53.Elder justice
			 programs
			(a)PurposesThe purposes of this section are as
			 follows:
				(1)To assist States and Indian tribes
			 in developing a comprehensive multi-disciplinary approach to elder
			 justice.
				(2)To promote research and data
			 collection that will fill gaps in knowledge about elder abuse, neglect, and
			 exploitation.
				(3)To support innovative and effective
			 activities of service providers and programs that are designed to address
			 issues relating to elder abuse, neglect, and exploitation.
				(4)To assist States, Indian tribes,
			 and local service providers in the development of short- and long-term
			 strategic plans for the development and coordination of elder justice research,
			 programs, studies, training, and other efforts.
				(5)To promote collaborative efforts
			 and diminish overlap and gaps in efforts in developing the important field of
			 elder justice.
				(b)Elder
			 justiceTitle VII of the Older
			 Americans Act of 1965 (42 U.S.C. 3058 et seq.) is amended—
				(1)by redesignating subtitles B and C
			 as subtitles C and D, respectively;
				(2)by redesignating sections 751, and
			 761 through 764, as sections 761, and 771 through 774, respectively; and
				(3)by inserting after subtitle A the
			 following:
					
						BElder Justice
				Programs
							751.DefinitionsIn this subtitle:
								(1)CaregiverThe
				term caregiver means an individual who has the responsibility for
				the care of an elder, either voluntarily, by contract, by receipt of payment
				for care, or as a result of the operation of law and means a family member or
				other individual who provides (on behalf of such individual or of a public or
				private agency, organization, or institution) compensated or uncompensated care
				to an elder.
								(2)Direct
				careThe term direct care means care by an employee
				or contractor who provides assistance or long-term care services to a
				recipient.
								(3)ElderThe
				term elder means an older individual, as defined in section
				102.
								(4)Elder
				justiceThe term elder justice means—
									(A)efforts to prevent, detect, treat,
				intervene in, and respond to elder abuse, neglect, and exploitation and to
				protect elders with diminished capacity while maximizing their autonomy;
				and
									(B)from an individual perspective, the
				recognition of an elder’s rights, including the right to be free of abuse,
				neglect, and exploitation.
									(5)Eligible
				entityThe term eligible entity means a State or
				local government agency, Indian tribe, or any other public or private entity,
				that is engaged in and has expertise in issues relating to elder
				justice.
								(6)FiduciaryThe
				term fiduciary—
									(A)means a person or
				entity with the legal responsibility—
										(i)to make decisions on behalf of and
				for the benefit of another person; and
										(ii)to act in good faith and with
				fairness; and
										(B)includes a
				trustee, a guardian, a conservator, an executor, an agent under a financial
				power of attorney or health care power of attorney, or a representative
				payee.
									(7)GrantThe
				term grant includes a contract, cooperative agreement, or other
				mechanism for providing financial assistance.
								(8)Law
				enforcementThe term law enforcement means the full
				range of potential responders to elder abuse, neglect, and exploitation
				including—
									(A)police, sheriffs, detectives,
				public safety officers, and corrections personnel;
									(B)prosecutors;
									(C)medical examiners;
									(D)investigators; and
									(E)coroners.
									(9)Long-term
				care
									(A)In generalThe term
				long-term care means supportive and health services specified by
				the Secretary for individuals who need assistance because the individuals have
				a loss of capacity for self-care due to illness, disability, or
				vulnerability.
									(B)Loss of capacity for
				self-careFor purposes of subparagraph (A), the term loss
				of capacity for self-care means an inability to engage effectively in
				activities of daily living, including eating, dressing, bathing, and management
				of one’s financial affairs.
									(10)Long-term care
				facilityThe term long-term care facility means a
				residential care provider that arranges for, or directly provides, long-term
				care.
								(11)Nursing
				facilityThe term nursing facility has the meaning
				given such term under section 1919(a) of the Social Security Act (42 U.S.C. 1396r(a)).
								(12)State legal
				assistance developerThe term State legal assistance
				developer means an individual described in section 731.
								(13)State long-term
				care ombudsmanThe term State Long-Term Care
				Ombudsman means the State Long-Term Care Ombudsman described in section
				712(a)(2).
								752.State and
				tribal grants to strengthen long-term care and provide assistance for elder
				justice programs
								(a)GrantsThe
				Assistant Secretary may award grants to States and Indian tribes to enable the
				States and tribes to strengthen long-term care and provide assistance for elder
				justice programs.
								(b)ApplicationTo
				be eligible to receive a grant under this subtitle, a State or Indian tribe
				shall submit an application to the Assistant Secretary at such time, in such
				manner, and containing such information as the Assistant Secretary may
				require.
								(c)Use of
				fundsA State or Indian tribe that receives a grant under this
				subtitle may use the funds made available through the grant to award
				grants—
									(1)to eligible
				entities for the prevention, detection, assessment, and treatment of,
				intervention in, investigation of, and response to elder abuse, neglect, and
				exploitation;
									(2)to eligible
				entities to examine various types of elder shelters (in this paragraph referred
				to as safe havens), and to test various safe haven models for
				establishing safe havens (at home or elsewhere), that—
										(A)recognize autonomy
				and self-determination, and fully protect the due process rights of elders;
				and
										(B)(i)provide a
				comprehensive, culturally sensitive, and multidisciplinary team response to
				allegations of elder abuse, neglect, or exploitation;
											(ii)provide a
				dedicated, elder-friendly setting;
											(iii)have the
				capacity to meet the needs of elders for care; and
											(iv)provide various
				services including—
												(I)nursing and forensic
				evaluation;
												(II)therapeutic intervention;
												(III)victim support and advocacy;
				and
												(IV)case review and assistance to make
				the elders safer at home or to find appropriate placement in safer
				environments, including shelters, and, in some circumstances long-term care
				facilities, other residential care facilities, and hospitals;
												(3)to eligible
				entities to establish or continue volunteer programs that focus on the issues
				of elder abuse, neglect, and exploitation, or to provide related
				services;
									(4)to eligible
				entities to support multidisciplinary elder justice activities, such as—
										(A)supporting and studying team
				approaches for bringing a coordinated multidisciplinary or interdisciplinary
				response to elder abuse, neglect, and exploitation, including a response from
				individuals in social service, health care, public safety, and legal
				disciplines;
										(B)establishing a State or tribal
				coordinating council, which shall identify the individual State’s or Indian
				tribe’s needs and provide the Secretary with information and recommendations
				relating to efforts by the State or Indian tribe to combat elder abuse,
				neglect, and exploitation;
										(C)providing training, technical
				assistance, and other methods of support to groups carrying out
				multidisciplinary efforts at the State or Indian tribe level (referred to in
				some States as State Working Groups);
										(D)broadening and studying various
				models for elder fatality and serious injury review teams, to make
				recommendations about their composition, protocols, functions, timing, roles,
				and responsibilities, with a goal of producing models and information that will
				allow for replication based on the needs of other States, Indian tribes, and
				communities; or
										(E)carrying out such other
				interdisciplinary or multidisciplinary efforts as the Assistant Secretary
				determines to be appropriate;
										(5)to eligible
				entities to provide training for individuals with respect to issues of elder
				abuse, neglect, and exploitation, consisting of—
										(A)training within a discipline;
				or
										(B)cross-training activities that
				permit individuals in multiple disciplines to train together, fostering
				communication, coordinating efforts, and ensuring collaboration;
										(6)to eligible
				entities to address underserved populations of elders, such as—
										(A)elders living in rural
				locations;
										(B)elders in minority populations;
				or
										(C)low-income elders;
										(7)to eligible
				entities to provide incentives for individuals to train for, seek, and maintain
				employment providing direct care in a long-term care facility, such as—
										(A)to eligible
				entities to provide incentives to participants in programs carried out under
				part A of title IV, and section 403(a)(5), of the Social Security Act (42 U.S.C. 601 et seq.,
				603(a)(5)) to train for and seek employment providing direct care in a
				long-term care facility;
										(B)to long-term care
				facilities to carry out programs through which the facilities—
											(i)offer, to employees who provide
				direct care to residents of a long-term care facility, continuing training and
				varying levels of professional certification, based on observed clinical care
				practices and the amount of time the employees spend providing direct care;
				and
											(ii)provide, or make arrangements with
				employers to provide, bonuses or other increased compensation or benefits to
				employees who achieve professional certification under such a program;
				or
											(C)to long-term care
				facilities to enable the facilities to provide training and technical
				assistance to eligible employees regarding management practices using methods
				that are demonstrated to promote retention of employees of the facilities, such
				as—
											(i)the establishment of basic human
				resource policies that reward high performance, including policies that provide
				for improved wages and benefits on the basis of job reviews; or
											(ii)the establishment of other
				programs that promote the provision of high quality care, such as a continuing
				education program that provides additional hours of training, including
				on-the-job training, for employees who are certified nurse aides;
											(8)to encourage the
				establishment of eligible partnerships to develop collaborative and innovative
				approaches to improve the quality of, including preventing abuse, neglect, and
				exploitation in, long-term care; or
									(9)to eligible
				entities to establish multidisciplinary panels to address and develop best
				practices concerning methods of—
										(A)improving the quality of long-term
				care; and
										(B)addressing abuse, including
				resident-to-resident abuse, in long-term care.
										(d)Administrative
				expensesA State or Indian tribe that receives a grant under this
				section shall not use more than 5 percent of the funds made available through
				the grant to pay for administrative expenses.
								(e)Supplement not
				supplantFunds made available pursuant to this section shall be
				used to supplement and not supplant other Federal, State, and local (including
				tribal) funds expended to provide activities described in subsection
				(c).
								(f)Maintenance of
				effortThe State or Indian tribe, in using the proceeds of a
				grant received under this section, shall maintain the expenditures of the State
				or tribe for activities described in subsection (c) at a level equal to not
				less than the level of such expenditures maintained by the State or tribe for
				the fiscal year preceding the fiscal year for which the grant is
				received.
								(g)Accountability
				measuresThe Assistant Secretary shall develop accountability
				measures to ensure the effectiveness of the activities conducted using funds
				made available under this section, including accountability measures to ensure
				that the activities described in subsection (c)(7) benefit eligible employees
				and increase the stability of the long-term care workforce.
								(h)Evaluating
				programsThe Assistant Secretary shall evaluate the activities
				conducted using funds made available under this section and shall use the
				results of such evaluation to determine the activities for which funds made
				available under this section may be used.
								(i)Compliance with
				applicable lawsIn order to receive funds under this section, an
				entity shall comply with all applicable laws, regulations, and
				guidelines.
								(j)Eligible
				partnershipsIn subsection (c)(8), the term eligible
				partnership means a multidisciplinary community partnership consisting
				of eligible entities or appropriate individuals, such as a partnership
				consisting of representatives in a community of nursing facility providers,
				State legal assistance developers, advocates for residents of long-term care
				facilities, State Long-Term Care Ombudsmen, surveyors, the State agency with
				responsibility for adult protective services, the State agency with
				responsibility for licensing long-term care facilities, law enforcement
				agencies, courts, family councils, residents, certified nurse aides, registered
				nurses, physicians, and other eligible entities and appropriate
				individuals.
								(k)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2005
				through 2008.
								753.Collection of
				uniform national data on elder abuse, neglect, and exploitation
								(a)PurposeThe
				purpose of this section is to improve, streamline, and promote uniform
				collection, maintenance, and dissemination of national data relating to the
				various types of elder abuse, neglect, and exploitation.
								(b)Phase I
									(1)In
				generalNot later than the date that is 1 year after the date of
				enactment of the Older Americans Act Amendments of 2006, the Assistant
				Secretary, acting through the head of the Office of Elder Abuse Prevention and
				Services, after consultation with the Attorney General and working with experts
				in relevant disciplines from the Bureau of Justice Statistics of the Office of
				Justice Programs of the Department of Justice, shall—
										(A)develop a method
				for collecting national data regarding elder abuse, neglect, and exploitation;
				and
										(B)develop uniform
				national data reporting forms adapted to each relevant entity or discipline
				(such as health, public safety, social and protective services, and law
				enforcement) reflecting—
											(i)the distinct manner in which each
				entity or discipline receives and maintains information; and
											(ii)the sequence and history of
				reports to or involvement of different entities or disciplines, independently,
				or the sequence and history of reports from 1 entity or discipline to another
				over time.
											(2)Forms
										(A)In generalSubject
				to subparagraph (B), the national data reporting forms described in paragraph
				(1)(B) shall incorporate the definitions of section 751, for use in determining
				whether an event is reportable.
										(B)Protection of
				privacyIn pursuing activities under this paragraph, the
				Secretary shall ensure the protection of individual health privacy consistent
				with the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 and State and local privacy regulations (as
				applicable).
										(c)Phase
				II
									(1)In generalNot
				later than the date that is 1 year after the date on which the activities
				described in subsection (b)(1) are completed, the Secretary (or the Secretary’s
				designee) shall ensure that the national data reporting forms and data
				collection methods developed in accordance with such subsection are pilot
				tested in 6 States selected by the Secretary.
									(2)Adjustments to the form and
				methodsThe Secretary, after considering the results of the pilot
				testing described in paragraph (1) and consultation with the Attorney General
				and relevant experts, shall adjust the national data reporting forms and data
				collection methods as necessary.
									(d)Phase
				III
									(1)Distribution of
				national data reporting formsAfter completion of the adjustment
				to the national data reporting forms under subsection (c)(2), the Secretary
				shall submit the national data reporting forms along with instructions
				to—
										(A)the heads of the relevant
				components of the Department of Health and Human Services, the Department of
				Justice, and the Department of the Treasury, and such other Federal entities as
				may be appropriate; and
										(B)the Governor’s office of each State
				for collection from all relevant State entities of data, including health care,
				social services, and law enforcement data.
										(2)Data collection
				grants
										(A)AuthorizationThe
				Secretary is authorized to award grants to States to improve data collection
				activities relating to elder abuse, neglect, and exploitation.
										(B)ApplicationTo
				be eligible to receive a grant under this paragraph, a State shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
										(C)RequirementsEach
				State receiving a grant under this paragraph for a fiscal year shall report
				data for the calendar year that begins during that fiscal year, using the
				national data reporting forms described in paragraph (1).
										(D)Funding
											(i)First yearFor the
				first fiscal year for which a State receives grant funds under this subsection
				the Secretary shall initially distribute 50 percent of such funds. The
				Secretary shall distribute the remaining funds at the end of the calendar year
				that begins during that fiscal year, if the Secretary determines that the State
				has properly reported data required under this subsection for the calendar
				year.
											(ii)Subsequent
				yearsExcept as provided in clause (i), the Secretary shall
				distribute grant funds to a State under this subsection for a fiscal year if
				the Secretary determines that the State properly reported data required under
				this subsection for the calendar year that ends during that fiscal year.
											(3)Required
				informationEach report submitted under this subsection
				shall—
										(A)indicate the State and year in
				which each event occurred; and
										(B)identify the total number of events
				that occurred in each State during the year and the type of each event.
										(e)ReportNot
				later than 1 year after the date of enactment of the Older Americans Act
				Amendments of 2006 and annually thereafter, the Secretary shall prepare and
				submit to the appropriate committees of Congress, including to the Committee on
				Health Education, Labor, and Pensions and the Special Committee on Aging of the
				Senate, a report regarding activities conducted under this section.
								(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2007,
				2008, 2009, 2010, and
				2011.
								.
				54.Rule of
			 constructionSubtitle C of
			 title VII of the Older Americans Act of 1965 (42 U.S.C. 3058 et seq.) is
			 amended by adding at the end the following:
			
				765.Rule of
				constructionNothing in this
				title shall be construed to interfere with or abridge the right of an older
				individual to practice the individual’s religion through reliance on prayer
				alone for healing, in a case in which a decision to so practice the
				religion—
					(1)is
				contemporaneously expressed by the older individual—
						(A)either orally or in writing;
						(B)with respect to a specific illness
				or injury that the older individual has at the time of the decision; and
						(C)when the older individual is
				competent to make the decision;
						(2)is set forth prior
				to the occurrence of the illness or injury in a living will, health care proxy,
				or other advance directive document that is validly executed and applied under
				State law; or
					(3)may be
				unambiguously deduced from the older individual’s life
				history.
					.
		
	
		1.Short titleThis Act may be cited as the
			 Older Americans Act Amendments of
			 2006.
		2.DefinitionsSection 102 of the Older Americans Act of
			 1965 (42 U.S.C. 3002) is amended—
			(1)in
			 paragraph (12)(D), to read as follows:
				
					(D)evidence-based health promotion programs,
				including programs related to the prevention and mitigation of the effects of
				chronic disease (including osteoporosis, hypertension, obesity, diabetes, and
				cardiovascular disease), alcohol and substance abuse reduction, smoking
				cessation, weight loss and control, stress management, falls prevention,
				physical activity, and improved
				nutrition;
					;
			(2)by striking paragraph
			 (24) and inserting the following:
				
					(24)The term
				exploitation means the fraudulent or otherwise illegal,
				unauthorized, or improper act or process of an individual, including a
				caregiver or fiduciary (as such terms are defined in section 751), that uses
				the resources of an older individual for monetary or personal benefit, profit,
				or gain, or that results in depriving an older individual of rightful access
				to, or use of, benefits, resources, belongings, or
				assets.
					;
				
			(3)in paragraph
			 (29)(E)—
				(A)in
			 clause (i), by striking and at the end;
				(B)in
			 clause (ii), by striking the period at the end and inserting ;
			 and; and
				(C)by
			 adding at the end the following:
					
						(iii)older individuals at risk for institutional
				placement.
						;
				
				(4)in paragraph (32)(D), by
			 inserting , including an assisted living facility, after
			 home;
			(5)by striking paragraph
			 (34) and inserting the following:
				
					(34)(A)The term
				neglect means—
							(i)the failure of a
				caregiver or fiduciary (as such terms are defined in section 751) to provide
				the goods or services that are necessary to maintain the health or safety of an
				older individual; or
							(ii)self-neglect.
							(B)The term
				self-neglect means an adult’s inability, due to physical or mental
				impairment or diminished capacity, to perform essential self-care tasks
				including—
							(i)obtaining essential food, clothing,
				shelter, and medical care;
							(ii)obtaining goods and services
				necessary to maintain physical health, mental health, or general safety;
				or
							(iii)managing one’s own financial
				affairs.
							;
				and
			(6)by adding at the end the
			 following:
				
					(44)The term Aging and Disability
				Resource Center means a center established by a State as part of the
				State system of long-term care, to provide a coordinated system for
				providing—
						(A)comprehensive information on
				available public and private long-term care programs, options, and
				resources;
						(B)personal counseling to assist
				individuals in assessing their existing or anticipated long-term care needs,
				and developing and implementing a plan for long-term care designed to meet
				their specific needs and circumstances; and
						(C)consumer access to the range of
				publicly-supported long-term care programs for which consumers may be eligible,
				by serving as a convenient point of entry for such programs.
						(45)The term at risk for institutional
				placement means, with respect to an older individual, that such
				individual is unable to perform at least 2 activities of daily living without
				substantial assistance (including verbal reminding, physical cuing, or
				supervision), including such an older individual that is determined by the
				State involved to be in need of placement in a long-term care facility.
					(46)The term Hispanic-serving
				institution has the meaning given the term in section 502 of the Higher
				Education Act of 1965 (20 U.S.C. 1101a).
					(47)Except as provided in
				section 751, the term long-term care means any services, care,
				or items (including assistive devices) that are—
						(A)intended to assist individuals in coping
				with, and to the extent practicable compensating for, functional impairments in
				carrying out activities of daily living;
						(B)furnished at home, in a community
				care setting (including a small community care setting as defined in subsection
				(g)(1), and a large community care setting as defined in subsection (h)(1), of
				section 1929 of the Social Security Act (42 U.S.C. 1396t)), or in a long-term
				care facility; and
						(C)not furnished to diagnose, treat,
				or cure a medical disease or condition.
						(48)The term self-directed care
				means an approach to providing services (including programs, benefits,
				supports, and technology) under this Act intended to assist an older individual
				with activities of daily living, in which—
						(A)such services (including the amount,
				duration, scope, provider, and location of such services) are planned,
				budgeted, and purchased under the direction and control of such
				individual;
						(B)such individual is
				provided with such information and assistance as is necessary and appropriate
				to enable such individual to make informed decisions about the individual's
				service options;
						(C)the needs, capabilities,
				and preferences of such individual with respect to such services, and such
				individual's ability to direct and control the individual's receipt of such
				services, are assessed by the area agency on aging involved or the local
				provider agency;
						(D)based on the assessment
				made under subparagraph (C), upon request, the area agency on aging assists
				such individual and the individual's family, caregiver, or legal representative
				in developing—
							(i)a
				plan of services for such individual that specifies which services such
				individual will be responsible for directing;
							(ii)a
				determination of the role of family members (and others whose participation is
				sought by such individual) in providing services under such plan; and
							(iii)a
				budget for such services; and
							(E)the area agency on aging
				or State agency involved provides for oversight of such individual's
				self-directed receipt of services, including steps to ensure the quality of
				services provided and the appropriate use of funds under this Act.
						(49)The term State system of long-term
				care means the Federal, State, and local programs and activities
				administered by a State that provide, support, or facilitate access to
				long-term care to individuals in such
				State.
					.
			3.Office of Elder Abuse
			 Prevention and ServicesSection 201 of the
			 Older Americans Act of 1965 (42
			 U.S.C. 3011) is amended by adding at the end the following:
			
				(e)(1)In this subsection,
				the terms defined in section 751 shall have the meanings given those terms in
				that section.
					(2)The Secretary is
				authorized to establish or designate within the Administration (as defined in
				section 102) an Office of Elder Abuse Prevention and Services.
					(3)It shall be the duty of
				the Assistant Secretary, acting through the head of the Office of Elder Abuse
				Prevention and Services to—
						(A)develop objectives,
				priorities, policy, and a long-term plan for—
							(i)carrying out elder
				justice programs and activities relating to—
								(I)elder abuse prevention, detection,
				treatment, intervention, and response;
								(II)training of individuals regarding
				the matters described in subclause (I); and
								(III)the improvement of the elder
				justice system in the United States;
								(ii)annually collecting,
				maintaining, and disseminating data relating to the abuse, neglect, and
				exploitation of elders (and, in the discretion of the Secretary, vulnerable
				adults), including collecting, maintaining, and disseminating such data under
				section 753 after consultation with the Attorney General and working with
				experts from the Department of Justice described in section 753(b)(1);
							(iii)disseminating
				information concerning best practices regarding, and providing training on,
				carrying out activities related to abuse, neglect, and exploitation of elders
				(and, in the discretion of the Secretary, vulnerable adults);
							(iv)in conjunction with the
				necessary experts, conducting research related to abuse, neglect, and
				exploitation of elders (and, in the discretion of the Secretary, vulnerable
				adults);
							(v)providing technical
				assistance to States and other eligible entities that provide or fund the
				provision of the services described in subtitle B of title VII; and
							(vi)carrying out a study to
				determine the national incidence and prevalence of elder abuse, neglect, and
				exploitation in all settings;
							(B)implement the overall
				policy and a strategy to carry out the plan described in subparagraph (A);
				and
						(C)provide advice to the
				Secretary on elder justice issues and administer such programs relating to
				elder abuse, neglect, and exploitation as the Secretary determines to be
				appropriate.
						(4)The Secretary, acting
				through the Assistant Secretary, may issue such regulations as may be necessary
				to carry out this subsection and subtitle B of title
				VII.
					.
		4.Functions of the
			 Assistant SecretarySection
			 202 of the Older Americans Act of 1965 (42 U.S.C. 3012) is amended—
			(1)in subsection (a)—
				(A)in paragraph (12)—
					(i)by
			 striking carry on and inserting the following:
						
							(B)carry
				on
							; and
					(ii)by striking
			 (12) and inserting the following:
						
							(12)(A)consult and
				coordinate activities with the Administrator of the Centers for Medicare &
				Medicaid Services to implement and build awareness of programs providing new
				benefits affecting older individuals;
				and
								;
					(B)by striking paragraph
			 (20) and inserting the following:
					
						(20)(A)provide technical
				assistance and support for outreach and benefits enrollment assistance to
				support efforts—
								(i)to inform older
				individuals with greatest economic need, who may be eligible to participate,
				but who are not participating, in Federal and State programs for which the
				individuals are eligible, about the programs; and
								(ii)to enroll the
				individuals in the programs;
								(B)in cooperation with
				related Federal agency partners administering the Federal programs, make a
				grant to or enter into a contract with a qualified, experienced entity to
				establish a National Center on Senior Benefits Outreach and Enrollment, which
				shall—
								(i)maintain and update web-based
				decision support and enrollment tools, and integrated, person-centered systems,
				designed to inform older individuals about the full range of benefits for which
				the individuals may be eligible under Federal and State programs;
								(ii)utilize cost-effective strategies
				to find older individuals with greatest economic need and enroll the
				individuals in the programs;
								(iii)create and support efforts for
				Aging and Disability Resource Centers, and other public and private State and
				community-based organizations, including faith-based organizations and
				coalitions, to serve as benefits enrollment centers for the programs;
								(iv)develop and maintain an
				information clearinghouse on best practices and the most cost-effective methods
				for finding and enrolling older individuals with greatest economic need in the
				programs; and
								(v)provide, in collaboration with
				related Federal agency partners administering the Federal programs, training
				and technical assistance on the most effective outreach, screening, enrollment,
				and follow-up strategies for the Federal and State
				programs.
								;
				(C)in paragraph (26)—
					(i)in subparagraph
			 (D)—
						(I)by
			 striking gaps in; and
						(II)by
			 inserting (including services that would permit such individuals to
			 receive long-term care in home and community-based settings) after
			 individuals; and
						(ii)in subparagraph (E), by
			 striking and at the end;
					(D)in paragraph (27), by
			 striking the period at the end and inserting ; and; and
				(E)by adding at the end the
			 following:
					
						(28)make available to States information and
				technical assistance to support the provision of evidence-based disease
				prevention and health promotion
				services.
						;
				and
				(2)by striking subsections
			 (b) and (c) and inserting the following:
				
					(b)To promote the development and
				implementation of comprehensive, coordinated systems at Federal, State, and
				local levels that enable older individuals to receive long-term care in home
				and community-based settings, in a manner responsive to the needs and
				preferences of the older individuals and their family caregivers, the Assistant
				Secretary shall, consistent with the applicable provisions of this
				title—
						(1)collaborate, coordinate,
				and consult with other Federal agencies and departments (other than the
				Administration on Aging) responsible for formulating and implementing programs,
				benefits, and services related to providing long-term care, and may make
				grants, contracts, and cooperative agreements with funds received from those
				other Federal agencies and departments;
						(2)conduct research and
				demonstration projects to identify innovative, cost-effective strategies for
				modifying State systems of long-term care to—
							(A)respond to the needs and
				preferences of older individuals and family caregivers;
							(B)target services to individuals at
				risk for institutional placement, to permit such individuals to remain in home
				and community-based settings; and
							(C)establish criteria for and promote
				the implementation (through area agencies on aging, service providers, and such
				other entities as the Assistant Secretary determines to be appropriate) of
				evidence-based programs to assist older individuals and their family caregivers
				in learning about and making behavioral changes intended to reduce the risk of
				injury, disease, and disability among older individuals;
							(3)facilitate, in
				coordination with the Administrator of the Centers for Medicare & Medicaid
				Services, the provision of such care through self-directed care models
				that—
							(A)provide for the
				assessment of the needs and preferences of an individual at risk for
				institutional placement to help such individual avoid unnecessary institutional
				placement and depletion of income and assets to qualify for benefits under the
				Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et
				seq.);
							(B)respond to the needs and
				preferences of such individual and provide the option—
								(i)for
				the individual to direct and control the receipt of supportive services
				provided; or
								(ii)as
				appropriate, for a person who was appointed by the individual, or is legally
				acting on the individual’s behalf, in order to represent or advise the
				individual in financial or service coordination matters (referred to in this
				paragraph as a representative of the individual), to direct and
				control the receipt of those services; and
								(C)assist an older
				individual (or, as appropriate, a representative of the individual) to develop
				a plan for long-term support, including selecting, budgeting for, and
				purchasing home and community-based long-term care and supportive
				services;
							(4)provide for the
				Administration to play a lead role with respect to issues concerning home and
				community-based long-term care, including—
							(A)directing (as the Secretary or the
				President determines to be appropriate) or otherwise participating in
				departmental and interdepartmental activities concerning long-term care;
				and
							(B)reviewing and commenting on
				departmental rules, regulations, and policies related to providing long-term
				care; and
							(C)making recommendations to the
				Secretary with respect to home and community-based long-term care, including
				recommendations based on findings made through projects conducted under
				paragraph (2);
							(5)promote, in coordination
				with other appropriate Federal agencies—
							(A)enhanced awareness by the public of
				the importance of planning in advance for long-term care; and
							(B)the availability of information and
				resources to assist in such planning;
							(6)implement in each State
				an Aging and Disability Resource Center—
							(A)to serve as a visible and trusted
				source of information on the full range of options for long-term care,
				including both institutional and home and community-based care, that are
				available in the State;
							(B)to provide personalized and
				consumer-friendly assistance to empower individuals to make informed decisions
				about their long-term care options;
							(C)to provide coordinated and
				streamlined access to all publicly funded long-term care options so that
				consumers can obtain the care they need through a single intake, assessment,
				and eligibility determination process;
							(D)to help individuals to plan ahead
				for their long-term care needs; and
							(E)to
				assist, in coordination with the entity carrying out the health insurance
				information, counseling, and assistance program (receiving funding under
				section 4360 of the Omnibus Budget Reconciliation Act of 1990 (42 U.S.C.
				1395b–4)) in the State, beneficiaries, and prospective beneficiaries, under the
				Medicare program established under title XVIII of the Social Security Act (42
				U.S.C. 1395 et seq.) in understanding and accessing prescription drug and
				preventative health benefits under the provisions of, and amendments made by,
				the Medicare Prescription Drug, Improvement, and Modernization Act of
				2003;
							(7)establish, either
				directly or through grants or contracts, a national technical assistance
				program to assist State agencies, area agencies on aging, and community-based
				service providers funded under this Act in implementing home and
				community-based long-term care systems, including evidence-based
				programs;
						(8)develop, in collaboration
				with the Administrator of the Centers for Medicare & Medicaid Services,
				performance standards and measures for use by States to determine the extent to
				which their State systems of long-term care fulfill the objectives described in
				this subsection; and
						(9)conduct such other
				activities as the Assistant Secretary determines to be appropriate.
						(c)The Assistant
				Secretary, after consultation with the Chief Executive Officer of the
				Corporation for National and Community Service, shall—
						(1)encourage and
				permit volunteer groups (including organizations carrying out national service
				programs and including organizations of youth in secondary or postsecondary
				school) that are active in supportive services and civic engagement to
				participate and be involved individually or through representative groups in
				supportive service and civic engagement programs or activities to the maximum
				extent feasible;
						(2)develop a
				comprehensive strategy for utilizing older individuals to address critical
				local needs of national concern; and
						(3)encourage
				other community capacity-building initiatives involving older
				individuals.
						.
			5.Federal agency
			 consultationSection 203 of
			 the Older Americans Act of 1965 (42 U.S.C. 3013) is amended—
			(1)in subsection
			 (a)(3)(A)—
				(A)by striking (with particular
			 attention to low-income minority older individuals and older individuals
			 residing in rural areas) and inserting (with particular
			 attention to low-income older individuals, including low-income minority older
			 individuals, older individuals with limited English proficiency, and older
			 individuals residing in rural areas); and
				(B)by striking section
			 507 and inserting section 516;
				(2)in subsection (b)—
				(A)in paragraph (17), by striking
			 and at the end;
				(B)in paragraph (18), by striking the
			 period and inserting , and; and
				(C)by adding at the end the
			 following:
					
						(19)sections
				4 and 5 of the Assistive Technology Act of 1998 (29 U.S.C. 3003,
				3004).
						;
				and
				(3)by adding at the end the
			 following:
				
					(c)(1)The Secretary, in
				collaboration with the Secretary of Housing and Urban Development and with the
				other Federal officials specified in paragraph (2), shall establish an
				interagency coordinating committee (referred to in this subsection as the
				Committee) focusing on the coordination of agencies with respect
				to aging issues, particularly issues related to demographic changes and housing
				needs among older individuals.
						(2)The officials referred to
				in paragraph (1) are the Secretary of Labor, the Secretary of Housing and Urban
				Development, the Attorney General, the Secretary of Transportation, the
				Secretary of the Treasury, the Secretary of Agriculture, the Commissioner of
				Social Security, the Surgeon General, the Administrator of the Centers for
				Medicare & Medicaid Services, the Director of the Centers for Disease
				Control and Prevention, the Director of the National Institutes of Health, the
				Assistant Secretary for Children and Families, the Administrator of the
				National Highway Traffic Safety Administration, and such other Federal
				officials as the Secretary of Health and Human Services determines to be
				appropriate.
						(3)The Secretary of Health
				and Human Services shall serve as the first chairperson of the Committee, for
				an initial period of 2 years. After that initial period, the Secretary of
				Housing and Urban Development and the Secretary of Health and Human Services
				shall alternate as chairpersons of the Committee, each serving as chairperson
				for a period of 2 years.
						(4)The Committee
				shall—
							(A)review all Federal
				programs and services that assist older individuals in finding and affording
				housing, health care, and other services, including those Federal programs and
				services that assist older individuals in accessing health care,
				transportation, supportive services, and assistance with daily activities, at
				the place or close to the place where the older individuals live;
							(B)monitor, evaluate, and
				recommend improvements in programs and services administered, funded, or
				financed by Federal, State, and local agencies to assist older individuals in
				meeting their housing, health care, and other service needs and make any
				recommendations about how the agencies can better carry out and provide the
				programs and services to house and serve older individuals;
							(C)recommend ways to—
								(i)facilitate aging in place
				of older individuals, by identifying and making available the programs and
				services necessary to enable older individuals to remain in their homes as the
				individuals age;
								(ii)reduce duplication by
				Federal agencies of programs and services to assist older individuals in
				meeting their housing, health care, and other service needs;
								(iii)ensure collaboration
				among and within agencies in providing and making available the programs and
				services so that older individuals are able to easily access needed programs
				and services;
								(iv)work with States to
				better provide housing, health care, and other services to older individuals
				by—
									(I)holding individual meetings with
				State representatives;
									(II)providing ongoing technical
				assistance to States about better meeting the needs of older individuals;
				and
									(III)working with States to designate
				State liaisons for the Committee;
									(v)identify model programs
				and services to assist older individuals in meeting their housing, health care,
				and other service needs, including model—
									(I)programs linking housing, health
				care, and other services;
									(II)financing products offered by
				government, quasi-government, and private sector entities; and
									(III)innovations in technology
				applications that give older individuals access to information on available
				services or that help in providing services to older individuals;
									(vi)collect and disseminate
				information about older individuals and the programs and services available to
				the individuals to ensure that the individuals can access comprehensive
				information; and
								(vii)work with the Federal
				Interagency Forum on Aging-Related Statistics, the Bureau of the Census, and
				member agencies—
									(I)to collect and maintain data
				relating to the housing, health care, and other service needs of older
				individuals so that all such data can be accessed in 1 place on a designated
				website; and
									(II)to identify and address unmet data
				needs;
									(D)make recommendations to
				guide policy and program development across Federal agencies with respect to
				demographic changes among older individuals; and
							(E)actively seek input from
				and consult with all appropriate and interested parties, including public
				health interest and research groups and foundations about the activities
				described in subparagraphs (A) through (D).
							(5)Each year, the Committee
				shall prepare and submit to the President, the Committee on Financial Services
				of the House of Representatives, the Committee on Education and the Workforce
				of the House of Representatives, the Committee on Banking, Housing, and Urban
				Affairs of the Senate, the Committee on Health, Education, Labor, and Pensions
				of the Senate, and the Special Committee on Aging of the Senate, a report
				that—
							(A)describes the activities and
				accomplishments of the Committee in working with Federal, State, and local
				governments, and private organizations, in coordinating programs and services
				to meet the requirements of paragraph (4);
							(B)assesses the level of Federal
				assistance required to meet the needs described in paragraph (4);
							(C)incorporates an analysis from the
				head of each agency that is a member of the interagency coordinating committee
				established under paragraph (1) that describes the barriers and impediments,
				including barriers and impediments in statutory and regulatory law, to the
				access and use by older individuals of programs and services administered by
				such agency; and
							(D)makes recommendations for
				appropriate legislative and administrative actions to meet the needs described
				in paragraph (4) and for coordinating programs and services designed to meet
				those needs.
							(6)(A)The Secretary of
				Health and Human Services, after consultation with the Secretary of Housing and
				Urban Development, shall appoint an executive director of the Committee.
							(B)On the request of the Committee,
				any Federal Government employee may be detailed to the Committee without
				reimbursement, and such detail shall be without interruption or loss of civil
				service status or
				privilege.
							.
			6.AdministrationSection 205(a) of the Older Americans Act of
			 1965 (42 U.S.C. 3016(a)) is amended—
			(1)in paragraph (1)—
				(A)in
			 subparagraph (C), by adding and at the end;
				(B)in
			 subparagraph (D), by striking ; and at the end and inserting a
			 period; and
				(C)by
			 striking subparagraph (E); and
				(2)in paragraph (2)—
				(A)in subparagraph
			 (A)—
					(i)by
			 amending clause (i) to read as follows:
						
							(i)designing, implementing, and evaluating
				evidence-based programs to support improved nutrition and regular physical
				activity for older
				individuals;
							;
					(ii)by amending clause (iii)
			 to read as follows:
						
							(iii)conducting outreach and disseminating
				evidence-based information to nutrition service providers about the benefits of
				healthful diets and regular physical activity, including information about the
				most current Dietary Guidelines for Americans published under section 301 of
				the National Nutrition Monitoring and Related Research Act of 1990 (7 U.S.C.
				5341), the Food Guide Pyramid published by the Secretary of Agriculture, and
				advances in nutrition science;
							;
				
					(iii)in clause (vii) by
			 striking and at the end; and
					(iv)by striking clause
			 (viii) and inserting the following:
						
							(viii)disseminating guidance that describes
				strategies for improving the nutritional quality of meals provided under title
				III; and
							(ix)providing technical assistance to the
				regional offices of the Administration with respect to each duty described in
				clauses (i) through (viii).
							;
				and
					(B)by amending subparagraph
			 (C)(i) to read as follows:
					
						(i)have expertise in nutrition and meal
				planning;
				and
						.
				7.EvaluationSection 206(g) of the Older Americans Act of
			 1965 (42 U.S.C. 3017(g)) is amended by striking the first sentence and
			 inserting the following: From the total amount appropriated for each
			 fiscal year to carry out title III, the Secretary may use such sums as may be
			 necessary, but not more than 1/2 of 1 percent of such
			 amount, for purposes of conducting evaluations under this section, either
			 directly or by grant or contract..
		8.ReportsSection 207(b)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3018(b)(2)) is amended—
			(1)in
			 subparagraph (B), by striking Labor and inserting the
			 Workforce; and
			(2)in
			 subparagraph (C), by striking Labor and Human Resources and
			 inserting Health, Education, Labor, and Pensions.
			9.Contractual, commercial,
			 and private pay relationships; appropriate use of Act funds
			(a)Private pay relationships;
			 appropriate use of act fundsSection 212 of the Older Americans
			 Act (42 U.S.C. 3020c) is amended to read as follows:
				
					212.Contracting
				and grant authority; private pay relationships; appropriate use of
				funds
						(a)In
				generalSubject to subsection (b), this Act shall not be
				construed to prevent a recipient of a grant or a contract under this Act from
				entering into an agreement—
							(1)with a profitmaking
				organization;
							(2)under which funds
				provided under such grant or contract are used to pay part or all of a cost
				(including an administrative cost) incurred by such recipient to carry out a
				contract or commercial relationship for the benefit of older individuals or
				their family caregivers, whether such contract or relationship is carried out
				to implement a provision of this Act or to conduct activities inherently
				associated with implementing such provision; or
							(3)under which any
				individual, regardless of age or income (including the family caregiver of such
				individual), who seeks to receive 1 or more services may voluntarily pay, such
				individual's own private expense, to receive such services based on the fair
				market value of such services.
							(b)Ensuring
				appropriate use of fundsAn agreement described in subsection (a)
				may not—
							(1)be made without the prior
				approval of the State agency (or, in the case of a grantee under title VI,
				without the prior recommendation of the Director of the Office for American
				Indian, Alaska Native, and Native Hawaiian Aging and the prior approval of the
				Assistant Secretary);
							(2)directly or indirectly
				provide for, or have the effect of, paying, reimbursing, or otherwise
				compensating an entity under such agreement in an amount that exceeds the fair
				market value of the goods or services furnished by such entity under such
				agreement;
							(3)result in the
				displacement of services otherwise available to an older individual with
				greatest social need, an older individual with greatest economic need, or an
				older individual who is at risk for institutional placement; or
							(4)in any other way
				compromise, undermine, or be inconsistent with the objective of serving the
				needs of older individuals, as determined by the Assistant
				Secretary.
							.
			10.Nutrition
			 educationSection 214 of the
			 Older Americans Act of 1965 (42 U.S.C. 3020e) is amended to read as
			 follows:
			
				214.Nutrition
				educationThe Assistant
				Secretary, in consultation with the Secretary of Agriculture, shall conduct
				outreach and provide technical assistance to agencies and organizations that
				serve older individuals to assist such agencies and organizations to carry out
				integrated health promotion and disease prevention programs that—
					(1)are designed for older individuals;
				and
					(2)include—
						(A)nutrition education;
						(B)physical activity; and
						(C)other activities to modify behavior and to
				improve health literacy, including providing information on optimal nutrient
				intake, through education and counseling in accordance with section
				339(2)(J).
						.
		11.Pension counseling and
			 information programsSection
			 215 of the Older Americans Act of 1965 (42 U.S.C. 3020e–1) is amended—
			(1)in
			 subsection (e)(1)(J), by striking and low income retirees and
			 inserting , low-income retirees, and older individuals with limited
			 English proficiency;
			(2)in
			 subsection (f), by amending paragraph (2) to read as follows:
				
					(2)The ability of the entity to perform
				effective outreach to affected populations, particularly populations with
				limited English proficiency and other populations that are identified as in
				need of special outreach.
					;
				and
			(3)in subsection (h)(2), by
			 inserting (including individuals with limited English
			 proficiency) after individuals.
			12.Authorization of
			 appropriationsSection 216 of
			 the Older Americans Act of 1965 (42 U.S.C. 3020f) is amended—
			(1)in
			 subsection (a) by striking 2001, 2002, 2003, 2004, and 2005 and
			 inserting 2007, 2008, 2009, 2010, and 2011.; and
			(2)in subsections (b) and (c) by striking
			 year and all that follows through years, and
			 inserting years 2007, 2008, 2009, 2010, and 2011.
			13.Purpose;
			 administrationSection
			 301(a)(2) of the Older Americans Act of 1965 (42 U.S.C. 3021(a)(2)) is
			 amended—
			(1)in
			 subparagraph (D), by striking and at the end;
			(2)in
			 subparagraph (E), by striking the period at the end and inserting ;
			 and; and
			(3)by
			 adding at the end the following:
				
					(F)organizations with experience in providing
				senior volunteer services, such as Federal volunteer programs administered by
				the Corporation for National and Community Service and designed to provide
				training, placement, and stipends for volunteers in community service
				settings.
					.
			14.Authorization of
			 appropriations; uses of fundsSection 303 of the Older Americans Act of
			 1965 (42 U.S.C. 3023) is amended—
			(1)in subsections (a)(1),
			 (b), and (d), by striking year 2001 and all that follows through
			 years each place it appears, and inserting years 2007,
			 2008, 2009, 2010, and 2011; and
			(2)in subsection (e)—
				(A)in
			 paragraph (1) by striking $125,000,000 and all that follows and
			 inserting $160,000,000 for fiscal year 2007.; and
				(B)in
			 paragraph (2), by striking such sums and all that follows and
			 inserting $170,000,000 for fiscal year 2008, $180,000,000 for fiscal
			 year 2009, $190,000,000 for fiscal year 2010, and $200,000,000 for fiscal year
			 2011..
				15.AllotmentsSection 304(d)(1)(A) of the Older Americans
			 Act of 1965 (42 U.S.C. 3024(d)(1)(A)) is amended to read as follows:
			
				(A)(i)such amount as the
				State agency determines, but not more than 10 percent thereof, shall be
				available for paying such percentage as the agency determines, but not more
				than 75 percent, of the cost of administration of area plans; and
					(ii)in addition to that
				amount, for any fiscal year among fiscal years 2007 through 2011 for which the
				amount appropriated under subsections (a) through (d) of section 303 is not
				less than 110 percent of that appropriated amount for fiscal year 2006, an
				amount equal to 1 percent of the State's allotment shall be used by the area
				agencies on aging in the State to carry out the assessment described in section
				306(b);
					.
		16.OrganizationSection 305 of the Older Americans Act of
			 1965 (42 U.S.C. 3025) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)(E)—
					(i)by striking (with particular
			 attention to low-income minority individuals and older individuals residing in
			 rural areas) each place it appears and inserting (with
			 particular attention to low-income older individuals, including low-income
			 minority older individuals, older individuals with limited English proficiency,
			 and older individuals residing in rural areas); and
					(ii)by
			 striking and at the end;
					(B)in paragraph (2)—
					(i)in subparagraph (E), by striking ,
			 with particular attention to low-income minority individuals and older
			 individuals residing in rural areas and inserting (with
			 particular attention to low-income older individuals, including low-income
			 minority older individuals, older individuals with limited English proficiency,
			 and older individuals residing in rural areas); and
					(ii)in
			 subparagraph (G), by striking the period and inserting ; and;
			 and
					(C)by adding at the end the
			 following:
					
						(3)the State agency shall, consistent with
				this section, promote the development and implementation of a State system of
				long-term care that is a comprehensive, coordinated system that enables older
				individuals to receive long-term care in home and community-based settings, in
				a manner responsive to the needs and preferences of the older individuals and
				their family caregivers, by—
							(A)collaborating,
				coordinating, and consulting with other agencies in such State responsible for
				formulating, implementing, and administering programs, benefits, and services
				related to providing long-term care;
							(B)participating in any
				State government activities concerning long-term care, including reviewing and
				commenting on any State rules, regulations, and policies related to long-term
				care;
							(C)conducting analyses and making
				recommendations with respect to strategies for modifying the State system of
				long-term care to better—
								(i)respond to the needs and
				preferences of older individuals and family caregivers;
								(ii)facilitate the provision, by
				service providers, of long-term care in home and community-based
				settings;
								(iii)target services to older
				individuals at risk for institutional placement, to permit such individuals to
				remain in home and community-based settings; and
								(iv)implement (through area agencies
				on aging, service providers, and such other entities as the State determines to
				be appropriate) programs to assist older individuals and their family
				caregivers in learning about and making behavioral changes intended to reduce
				the risk of injury, disease, and disability among older individuals; and
								(D)providing for the availability and
				distribution (through public education campaigns, Aging and Disability Resource
				Centers, area agencies on aging, and other appropriate means) of information
				relating to—
								(i)the
				need to plan in advance for long-term care; and
								(ii)the range of available public and
				private long-term care programs, options, and
				resources.
								;
				and
				(2)in subsection (b), by
			 adding at the end the following:
				
					(6)Nothing in this section
				shall prevent the Commonwealth of Puerto Rico from designating, with the
				approval of the Assistant Secretary, a single planning and service area to
				cover all the older individuals in the
				Commonwealth.
					.
			17.Area
			 plansSection 306 of the Older
			 Americans Act of 1965 (42 U.S.C. 3026) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)—
					(i)by striking (with particular
			 attention to low-income minority individuals and older individuals residing in
			 rural areas) and inserting (with particular attention to
			 low-income older individuals, including low-income minority older individuals,
			 older individuals with limited English proficiency, and older individuals
			 residing in rural areas);
					(ii)by
			 striking (with particular attention to low-income minority
			 individuals) and inserting (with particular attention to
			 low-income older individuals, including low-income minority older individuals,
			 older individuals with limited English proficiency, and older individuals
			 residing in rural areas); and
					(iii)by inserting the number of
			 older individuals at risk for institutional placement residing in such
			 area, after individuals) residing in such area,;
					(B)in paragraph
			 (2)(A)—
					(i)by
			 inserting after transportation, the following: health
			 services (including mental health services),; and
					(ii)by
			 inserting after information and assistance the following:
			 (which may include information and assistance to consumers on
			 availability of services under part B and how to receive benefits under and
			 participate in publicly supported programs for which the consumer may be
			 eligible);
					(C)in paragraph (4)—
					(i)in subparagraph
			 (A)—
						(I)by
			 amending clause (i) to read as follows:
							
								(i)provide assurances that the area agency on
				aging will—
									(I)set specific objectives,
				consistent with State policy, for providing services to older individuals with
				greatest economic need, older individuals with greatest social need, and older
				individuals at risk for institutional placement;
									(II)include specific
				objectives for providing services to low-income minority older individuals,
				older individuals with limited English proficiency, and older individuals
				residing in rural areas; and
									(III)include in the area
				plan proposed methods to achieve such
				objectives;
									;
				and
						(II)in clause (ii) by
			 inserting (including older individuals with limited English
			 proficiency) after low-income minority individuals each
			 place it appears; and
						(ii)in subparagraph
			 (B)—
						(I)by moving the left margin
			 of each of subparagraph (B), clauses (i) and (ii), and subclauses (I) through
			 (VI) of clause (i), 2 ems to the left; and
						(II)in clause (i)—
							(aa)in
			 subclause (V) by striking with limited English-speaking ability;
			 and and inserting with limited English proficiency;;
			 and
							(bb)by
			 adding at the end the following:
								
									(VII)older individuals at risk for institutional
				placement;
				and
									;
							(D)in paragraph (5), by
			 inserting and individuals at risk for institutional placement
			 after severe disabilities;
				(E)in paragraph (6)—
					(i)in subparagraph
			 (C)—
						(I)in
			 clause (i), by striking and at the end;
						(II)in
			 clause (ii), by adding and at the end; and
						(III)by inserting after clause (ii)
			 the following:
							
								(iii)make use of trained volunteers in providing
				direct services delivered to older individuals and individuals with
				disabilities needing such services and, if possible, work in coordination with
				entities carrying out volunteer programs (including programs administered by
				the Corporation for National and Community Services) designed to provide
				training, placement, and stipends for volunteers in community service
				settings;
								;
						(ii)in subparagraph
			 (D)—
						(I)by
			 inserting family caregivers of such individuals, after
			 Act,; and
						(II)by
			 inserting service providers, representatives of the business
			 community, after individuals,; and
						(iii)in subparagraph (F), by
			 inserting (including mental health screening) before
			 provided each place it appears;
					(F)in paragraph (7), to read
			 as follows:
					
						(7)provide that the area agency on aging
				shall, consistent with this section, facilitate the area-wide development and
				implementation of a comprehensive, coordinated system that enables older
				individuals to receive long-term care in home and community-based settings, in
				a manner responsive to the needs and preferences of the older individuals and
				their family caregivers, by—
							(A)collaborating,
				coordinating, and consulting with other local public and private agencies and
				organizations responsible for administering programs, benefits, and services
				related to providing long-term care;
							(B)conducting analyses and
				making recommendations with respect to strategies for modifying the local
				system of long-term care to better—
								(i)respond to the needs and
				preferences of older individuals and family caregivers;
								(ii)facilitate the provision, by
				service providers, of long-term care in home and community-based
				settings;
								(iii)target services to older
				individuals at risk for institutional placement, to permit such individuals to
				remain in home and community-based settings; and
								(iv)implement (through the agency or
				service providers), evidence-based programs to assist older individuals and
				their family caregivers in learning about and making behavioral changes
				intended to reduce the risk of injury, disease, and disability among older
				individuals; and
								(C)providing for the
				availability and distribution (through public education campaigns, Aging and
				Disability Resource Centers, and other appropriate means) of information
				relating to—
								(i)the
				need to plan in advance for long-term care; and
								(ii)the range of available public and
				private long-term care programs, options, and
				resources.
								;
				(G)by striking the 2
			 paragraphs (15);
				(H)by redesignating
			 paragraph (16) as paragraph (15); and
				(I)by adding at the end the
			 following:
					
						(16)provide assurances that
				funds received under this title will be used—
							(A)to provide benefits and services to
				older individuals giving priority to older individuals identified in paragraph
				(4)(A)(i); and
							(B)in compliance with the assurances
				specified in paragraph (13) and the limitations specified in section
				212(b);
							(17)provide, to the extent
				feasible, for the furnishing of services under this Act, consistent with
				self-directed care; and
						(18)include information
				detailing how the area agency on aging will coordinate activities, and develop
				long-range emergency plans, with local and State emergency response agencies,
				relief organizations, local and State governments, and any other institutions
				that have responsibility for disaster relief service
				delivery.
						;
				
				(2)by redesignating
			 subsections (b), (c), (d), and (e) as subsections (c), (d), (e), and (f);
			 and
			(3)by inserting after
			 subsection (a) the following:
				
					(b)(1)In any fiscal year,
				an area agency on aging may include in the area plan an assessment of how
				prepared the area agency on aging and service providers in the planning and
				service area are for a change in the number of older individuals during the
				10-year period following the fiscal year for which the plan is submitted. In a
				fiscal year described in section 304(d)(1)(A)(ii), an area agency on aging
				shall include the assessment in the area plan.
						(2)Such assessment may include—
							(A)the projected change in
				the number of older individuals in the planning and service area;
							(B)an analysis of how such
				change may affect such individuals, including individuals with low incomes,
				individuals with greatest economic need, minority older individuals, older
				individuals residing in rural areas, and older individuals with limited English
				proficiency;
							(C)an analysis of how the
				programs, policies, and services provided by such area agency can be improved,
				and how resource levels can be adjusted to meet the needs of the changing
				population of older individuals in the planning and service area; and
							(D)an analysis of how the
				change in the number of individuals age 85 and older in the planning and
				service area is expected to affect the need for supportive services.
							(3)An area agency on aging, in cooperation
				with government officials, State agencies, tribal organizations, or local
				entities, may make recommendations to government officials in the planning and
				service area and the State, on actions determined by the area agency to build
				the capacity in the planning and service area to meet the needs of older
				individuals for—
							(A)health and human
				services;
							(B)land use;
							(C)housing;
							(D)transportation;
							(E)public safety;
							(F)workforce and economic
				development;
							(G)recreation;
							(H)education;
							(I)civic engagement;
							(J)emergency preparedness;
				and
							(K)any other service as
				determined by such agency.
							.
				
			18.State
			 plansSection 307(a) of the
			 Older Americans Act of 1965 (42 U.S.C. 3027(a)) is amended—
			(1)in paragraph (2)(C), by striking
			 section 306(b) and inserting section
			 306(c);
			(2)in paragraph (4), by striking , with
			 particular attention to low-income minority individuals and older individuals
			 residing in rural areas and inserting (with particular attention
			 to low-income minority older individuals, older individuals with limited
			 English proficiency, and older individuals residing in rural
			 areas);
			(3)by
			 striking paragraph (15);
			(4)by
			 redesignating paragraph (14) as paragraph (15);
			(5)by
			 inserting after paragraph (13) the following:
				
					(14)The plan shall, with respect to the fiscal
				year preceding the fiscal year for which such plan is prepared—
						(A)identify the number of
				low-income minority older individuals in the State, including the number of
				low-income minority older individuals with limited English proficiency;
				and
						(B)describe the methods used
				to satisfy the service needs of the low-income minority older individuals
				described in subparagraph (A), including the plan to meet the needs of
				low-income minority older individuals with limited English
				proficiency.
						;
				
			(6)in clauses (ii) and (iii) of paragraph
			 (16)(A) by striking (with particular attention to low-income minority
			 individuals and older individuals residing in rural areas) each place
			 it appears and inserting (with particular attention to low-income older
			 individuals, including low-income minority older individuals, older individuals
			 with limited English proficiency, and older individuals residing in rural
			 areas); and
			(7)by adding at the end the
			 following:
				
					(27)The plan shall provide
				assurances that area agencies on aging will provide, to the extent feasible,
				for the furnishing of services under this Act, consistent with self-directed
				care.
					(28)(A)The plan shall
				include, at the election of the State, an assessment of how prepared the State
				is, under the State's statewide service delivery model, for a change in the
				number of older individuals during the 10-year period following the fiscal year
				for which the plan is submitted.
						(B)Such assessment may
				include—
							(i)the projected change in the number
				of older individuals in the State;
							(ii)an analysis of how such change may
				affect such individuals, including individuals with low incomes, individuals
				with great economic need, minority older individuals, older individuals
				residing in rural areas, and older individuals with limited English
				proficiency;
							(iii)an analysis of how the programs,
				policies, and services provided by the State can be improved, including
				coordinating with area agencies on aging, and how resource levels can be
				adjusted to meet the needs of the changing population of older individuals in
				the State; and
							(iv)an analysis of how the change in
				the number of individuals age 85 and older in the State is expected to affect
				the need for supportive services.
							(29)The plan shall include
				information detailing how the State will coordinate activities, and develop
				long-range emergency preparedness plans, with area agencies on aging, local
				emergency response agencies, relief organizations, local governments, State
				agencies responsible for emergency preparedness, and any other institutions
				that have responsibility for disaster relief service delivery.
					(30)The plan shall include
				information describing the involvement of the head of the State agency in the
				development, revision, and implementation of emergency preparedness plans,
				including the State Public Health Emergency Preparedness and Response
				Plan.
					.
			19.PaymentsSection 309(b)(2) of the Older Americans Act
			 of 1965 (42 U.S.C. 3029(b)(2)) is amended by striking the non-Federal
			 share required prior to fiscal year 1981 and inserting 10
			 percent of the cost of the services specified in section
			 304(d)(1)(D).
		20.Nutrition services
			 incentive programSection 311
			 of the Older Americans Act of 1965 (42 U.S.C. 3030a) is amended—
			(1)in
			 subsection (b), by adding at the end the following:
				
					(3)Each State agency and
				grantee under title VI shall promptly and equitably disburse amounts received
				under this subsection to recipients of grants and
				contracts.
					;
			(2)in subsection (c)—
				(A)in paragraph (1), by inserting ,
			 including bonus commodities, after agricultural
			 commodities;
				(B)in paragraph (2), by inserting ,
			 including bonus commodities, after food commodities;
			 and
				(C)in paragraph (3), by inserting ,
			 including bonus commodities, after Dairy
			 products;
				(3)in subsection (d)(4), by
			 inserting and grantee under title VI after State
			 agency; and
			(4)in subsection (e), by
			 striking 2001 and inserting 2007.
			21.Consumer
			 contributionsSection 315 of
			 the Older Americans Act of 1965 (42 U.S.C. 3030c–2) is amended—
			(1)in subsection (b)—
				(A)in paragraph (1)—
					(i)by
			 striking provided that and inserting if;
			 and
					(ii)by
			 adding at the end the following: Such contributions shall be encouraged
			 for individuals whose self-declared income is at or above 200 percent of the
			 poverty line, at contribution levels based on the actual cost of
			 services.; and
					(B)in paragraph (4)(E), by
			 inserting and to supplement (not supplant) funds received under this
			 Act after given;
				(2)in subsection (c)(2), by
			 striking (with particular attention to low-income minority individuals
			 and older individuals residing in rural areas) and inserting
			 (with particular attention to low-income older individuals, including
			 low-income minority older individuals, older individuals with limited English
			 proficiency, and older individuals residing in rural areas); and
			(3)in subsection (d), by striking with
			 particular attention to low-income and minority older individuals and older
			 individuals residing in rural areas and inserting (with
			 particular attention to low-income older individuals, including low-income
			 minority older individuals, older individuals with limited English proficiency,
			 and older individuals residing in rural areas).
			22.Supportive services and
			 senior centersSection 321(a)
			 of the Older Americans Act of 1965 (42 U.S.C. 3030d(a)) is amended—
			(1)in
			 paragraph (8), by inserting (including mental health screening)
			 after screening;
			(2)in
			 paragraph (11) by striking services and inserting
			 provision of devices and services (including provision of assistive
			 technology devices and assistive technology services);
			(3)in
			 paragraph (14)(B) by inserting (including mental health) after
			 health;
			(4)in
			 paragraph (22) by striking the period at the end and inserting a
			 semicolon;
			(5)by
			 redesignating paragraph (23) as paragraph (24); and
			(6)by
			 inserting after paragraph (22) the following:
				
					(23)services designed to
				support States, area agencies on aging, and local service providers in carrying
				out and coordinating activities for older individuals with respect to mental
				health services, including outreach for, education concerning, and screening
				for such services, and referral to such services for treatment;
				and
					.
			23.Nutrition
			 servicesAfter the part
			 heading of part C of title III of the Older Americans Act of 1965 (42 U.S.C.
			 3030e et seq.), insert the following:
			
				330.PurposeIt is the purpose of this part to promote
				socialization and the health and well-being of older individuals by assisting
				such individuals to gain access to nutrition services to delay the onset of
				adverse health
				conditions.
				.
		24.Congregate nutrition
			 programSection 331 of the
			 Older Americans Act of 1965 (42 U.S.C. 3030e) is amended—
			(1)by
			 striking projects— and inserting projects
			 that—;
			(2)in
			 paragraph (1) by striking which the first place it
			 appears;
			(3)in
			 paragraph (2), by striking which; and
			(4)by
			 striking paragraph (3) and inserting the following:
				
					(3)provide nutrition education, nutrition
				counseling, and other nutrition services, as appropriate, based on the needs of
				meal
				participants.
					.
			25.Home delivered
			 nutrition servicesSection 336
			 of the Older Americans Act of 1965 (42 U.S.C. 3030f) is amended to read as
			 follows:
			
				336.Program
				authorizedThe Assistant
				Secretary shall establish and carry out a program to make grants to States
				under State plans approved under section 307 for the establishment and
				operation of nutrition projects for older individuals that provide—
					(1)on 5 or more days a week (except in a rural
				area where such frequency is not feasible (as defined by the Assistant
				Secretary by rule) and a lesser frequency is approved by the State agency) at
				least 1 home delivered meal per day, which may consist of hot, cold, frozen,
				dried, canned, fresh, or supplemental foods and any additional meals that the
				recipient of a grant or contract under this subpart elects to provide;
				and
					(2)nutrition education,
				nutrition counseling, and other nutrition services as appropriate, based on the
				needs of meal recipients.
					.
				
		26.CriteriaSection 337 of the Older Americans Act of
			 1965 (42 U.S.C. 3030g) is amended to read as follows:
			
				337.CriteriaThe Assistant Secretary, in consultation
				with recognized experts in the fields of nutrition science, dietetics, meal
				planning and food service management, and aging, shall develop minimum criteria
				of efficiency and quality for the furnishing of home delivered meal services
				for projects described in section
				336.
				.
		27.NutritionSection 339 of the Older Americans Act of
			 1965 (42 U.S.C. 3030g–21) is amended—
			(1)in
			 paragraph (1), to read as follows:
				
					(1)solicit the advice and expertise of a
				dietitian or other individual with education and training in nutrition science
				or, if such an individual is not available, an individual with comparable
				expertise in the planning of nutritional services,
				and
					;
				and
			(2)in paragraph (2)—
				(A)in
			 subparagraph (A)(i), to read as follows:
					
						(i)comply with the most recent Dietary
				Guidelines for Americans, published by the Secretary and the Secretary of
				Agriculture,
				and
						;
				(B)in subparagraph (D), by
			 inserting joint after encourages;
				(C)in subparagraph (G), to
			 read as follows:
					
						(G)ensures that meal providers solicit the
				advice and expertise of—
							(i)a dietitian or other
				individual described in paragraph (1),
							(ii)meal participants,
				and
							(iii)other individuals
				knowledgeable with regard to the needs of older
				individuals,
							;
				(D)in subparagraph (I), by
			 striking and at the end; and
				(E)in subparagraph (J), to
			 read as follows:
					
						(J)provides for nutrition screening and
				nutrition education, and nutrition assessment and counseling if appropriate;
				and
						(K)encourages individuals who distribute
				nutrition services under subpart 2 to provide, to homebound older individuals,
				available medical information approved by health care professionals, such as
				informational brochures and information on how to get vaccines, including
				vaccines for influenza, pneumonia, and shingles, in the individuals’
				communities.
						.
				28.Study of nutrition
			 projects
			(a)Study
				(1)In
			 generalThe Assistant Secretary for Aging shall use funds
			 allocated in section 206(g) of the Older Americans Act of 1965 (42 U.S.C.
			 3017(g)) to enter into a contract with the Food and Nutrition Board of the
			 Institute of Medicine of the National Academy of Sciences, for the purpose of
			 establishing an independent panel of experts that will conduct an
			 evidence-based study of the nutrition projects authorized under such
			 Act.
				(2)StudySuch
			 study shall, to the extent data are available, include—
					(A)an evaluation of the
			 effect of the nutrition projects authorized by such Act on—
						(i)improvement of the health status,
			 including nutritional status, of participants in the projects;
						(ii)prevention of hunger and food
			 insecurity of the participants; and
						(iii)continuation of the ability of
			 the participants to live independently;
						(B)a cost-benefit analysis
			 of nutrition projects authorized by such Act, including the potential to affect
			 costs of the Medicaid program under title XIX of the Social Security Act (42
			 U.S.C. 1396 et seq.); and
					(C)an analysis of how
			 nutrition projects authorized by such Act may be modified to improve the
			 outcomes described in subparagraph (A), including by improving the nutritional
			 quality of the meals provided through the projects and undertaking other
			 potential strategies to improve the nutritional status of the
			 participants.
					(b)Reports
				(1)Report to the assistant
			 secretaryThe panel described in subsection (a) shall submit to
			 the Assistant Secretary a report containing the results of the evidence-based
			 study described in subsection (a), including any recommendations resulting from
			 the analysis described in subsection (a)(2)(C).
				(2)Report to
			 congressThe Assistant Secretary shall submit a report containing
			 the results described in paragraph (1) to the Committee on Education and the
			 Workforce of the House of Representatives and the Committee on Health,
			 Education, Labor, and Pensions of the Senate.
				(c)TimingThe Food and Nutrition Board shall
			 establish the independent panel of experts described in subsection (a) not
			 later than 90 days after the date of the enactment of this Act. The panel shall
			 submit the report described in subsection (b)(1) to the Assistant Secretary not
			 later than 24 months after the date of the enactment of this Act.
			29.Improving indoor air
			 quality in buildings where older individuals congregateSection 361 of the Older Americans Act of
			 1965 (42 U.S.C. 3030m) is amended by adding at the end the following:
			
				(c)The Assistant Secretary
				shall work in consultation with qualified experts to provide information on
				methods of improving indoor air quality in buildings where older individuals
				congregate.
				.
		30.Caregiver support
			 program definitionsSection
			 372 of the Older Americans Act of 1965 (42 U.S.C. 3030s) is amended—
			(1)in paragraph (1), by
			 inserting or an adult child with mental retardation or a related
			 developmental disability after age;
			(2)in paragraph (2), by
			 inserting before the period the following: or an individual with
			 Alzheimer's disease or a related disorder with neurological and organic brain
			 dysfunction who is 50 years of age or older;
			(3)in paragraph (3)—
				(A)by
			 striking child the first place it appears and inserting
			 child (including an adult child with mental retardation or a related
			 developmental disability);
				(B)by
			 striking a child by blood or marriage and inserting such
			 a child by blood, marriage, or adoption; and
				(C)by
			 striking 60 and inserting 55;
				(4)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
			(5)by inserting after
			 paragraph (1) the following:
				
					(2)Developmental
				disabilityThe term developmental disability has
				the meaning given the term in section 102 of the Developmental Disabilities
				Assistance and Bill of Rights Act of 2000 (42 U.S.C.
				15002).
					.
			31.Caregiver support
			 programSection 373 of the
			 National Family Support Caregiver Act (42 U.S.C. 3030s–1) is amended—
			(1)in subsection (b)(3), by striking
			 caregivers to assist and all that follows through the end and
			 inserting the following: assist the caregivers in the areas of health,
			 nutrition, and financial literacy, and in making decisions and solving problems
			 relating to their caregiving roles;;
			(2)in subsection
			 (c)(2)—
				(A)by
			 striking (as defined and all that follows and inserting a
			 period; and
				(B)by
			 adding at the end the following: In providing services for family
			 caregivers under this subpart, the State shall give priority for services to
			 family caregivers who provide care for older individuals.;
				(3)in subsection (d), to
			 read as follows:
				
					(d)Use of
				volunteersIn carrying out
				this subpart, each area agency on aging shall make use of trained volunteers to
				expand the provision of the available services described in subsection (b) and
				shall, if possible, work in coordination with entities carrying out volunteer
				programs (including programs administered by the Corporation for National and
				Community Service) designed to provide training, placement, and stipends for
				volunteers in community service
				settings.
					;
			(4)in subsection (e)(3), by
			 adding at the end the following: The reports shall describe any
			 mechanisms used in the State to provide to persons who are family caregivers,
			 or grandparents or older individuals who are relative caregivers, information
			 about and access to various services so that the persons can better carry out
			 their care responsibilities.; and
			(5)in subsection (f)(1), by
			 striking 2001 through 2005 and inserting 2007, 2008,
			 2009, 2010, and 2011.
			32.Activities and programs
			 of national significanceSection 376(a) of the National Family
			 Support Caregiver Act (42 U.S.C. 3030s–12(a)) is amended—
			(1)by
			 striking the title heading and inserting the following:
				
					376.Activities and
				programs of national
				significance
					;
			(2)by striking
			 (a) In
			 general.—;
			(3)by striking
			 shall and inserting may;
			(4)by striking
			 program and inserting activities that
			 include;
			(5)by striking
			 research. and inserting “research, and programs that
			 include—
				
					(1)multigenerational
				programs, including programs that provide supports for grandparents and other
				older individuals who are relative caregivers (as defined in section 372)
				raising children (such as kinship navigator programs), and programs that
				sustain and replicate innovative multigenerational family support programs
				involving volunteers who are older individuals;
					(2)programs providing
				support and information to families who have a child with a disability or
				chronic illness, and to other families in need of family support
				programs;
					(3)programs addressing
				unique issues faced by rural caregivers;
					(4)programs focusing on the
				needs of older individuals with Alzheimer’s disease and related dementia and
				their caregivers; and
					(5)programs supporting
				caregivers in the roles the caregivers carry out in health promotion and
				disease prevention.
					;
				and
			(6)by striking subsection
			 (b).
			33.Grant
			 programsSection 411 of the
			 Older Americans Act of 1965 (42 U.S.C. 3032) is amended—
			(1)in subsection (a)—
				(A)in
			 paragraph (8), by striking and at the end;
				(B)by
			 redesignating paragraph (9) as paragraph (11); and
				(C)by
			 inserting after paragraph (8) the following:
					
						(9)planning activities to
				prepare communities for the aging of the population, which activities may
				include—
							(A)efforts to assess the aging
				population;
							(B)activities to coordinate the
				activities of State and local agencies in order to meet the needs of older
				individuals; and
							(C)training and technical assistance
				to support States, area agencies on aging, and tribal organizations receiving
				grants under part A of title VI, in engaging in community planning
				activities;
							(10)the development,
				implementation, and assessment of technology-based service models and best
				practices, to support the use of health monitoring and assessment technologies,
				communication devices, assistive technologies, and other technologies that may
				remotely connect family and professional caregivers to frail older individuals
				residing in home and community-based settings or rural areas;
				and
						.
				34.Career preparation for
			 the field of agingSection
			 412(a) of the Older Americans Act of 1965 (42 U.S.C. 3032a(a)) is amended to
			 read as follows:
			
				(a)GrantsThe Assistant Secretary shall make grants
				to institutions of higher education, including historically Black colleges or
				universities, Hispanic-serving institutions, Hispanic Centers of Excellence in
				Applied Gerontology, and other educational institutions that serve the needs of
				minority students, to provide education and training that prepare students for
				careers in the field of
				aging.
				.
		35.Health care service
			 demonstration projects in rural areasSection 414 of the Older Americans Act of
			 1965 (42 U.S.C. 3032c) is amended—
			(1)in subsection (a), by inserting
			 mental health care, after adult day health care,;
			 and
			(2)in
			 subsection (b)(1)(B)(i), by inserting mental health, after
			 public health,.
			36.Technical assistance
			 and innovation to improve transportation for older individualsSection 416 of the Older Americans Act of
			 1965 (42 U.S.C. 3032e) is amended to read as follows:
			
				416.Technical
				assistance and innovation to improve transportation for older
				individuals
					(a)In
				generalThe Secretary may award grants or contracts to nonprofit
				organizations to improve transportation services for older individuals.
					(b)Use of funds
						(1)In
				generalA nonprofit organization receiving a grant or contract
				under subsection (a) shall use the funds received through such grant or
				contract to carry out a demonstration project, or to provide technical
				assistance to assist local transit providers, area agencies on aging, senior
				centers, and local senior support groups, to encourage and facilitate
				coordination of Federal, State, and local transportation services and resources
				for older individuals. The organization may use the funds to develop and carry
				out an innovative transportation demonstration project to create transportation
				services for older individuals.
						(2)Specific
				activitiesIn carrying out a demonstration project or providing
				technical assistance under paragraph (1) the organization may carry out
				activities that include—
							(A)developing innovative approaches
				for improving access by older individuals to transportation services, including
				volunteer driver programs, economically sustainable transportation programs,
				and programs that allow older individuals to transfer their automobiles to a
				provider of transportation services in exchange for the services;
							(B)preparing information on
				transportation options and resources for older individuals and organizations
				serving such individuals, and disseminating the information by establishing and
				operating a toll-free telephone number;
							(C)developing models and best
				practices for providing comprehensive integrated transportation services for
				older individuals, including services administered by the Secretary of
				Transportation, by providing ongoing technical assistance to agencies providing
				services under title III and by assisting in coordination of public and
				community transportation services; and
							(D)providing special services to link
				seniors to transportation services not provided under title III.
							(c)Economically
				sustainable transportationIn this section, the term
				economically sustainable transportation means demand responsive
				transportation for older individuals—
						(1)that may be provided through
				volunteers; and
						(2)that the provider will provide
				without receiving Federal or other public financial assistance, after a period
				of not more than 5 years of providing the services under this
				section.
						.
		37.Community
			 planningTitle IV of the Older
			 Americans Act of 1965 is amended by inserting after section 416 (42 U.S.C.
			 3032e) the following:
			
				416A.Community planning
				for the aging populationThe
				Secretary may establish, either directly or through grants or contracts, a
				national technical assistance program to assist States and area agencies on
				aging funded under this Act in planning efforts to prepare communities for the
				aging of the
				population.
				.
		38.Demonstration, support,
			 and research projects for multigenerational activities and civic engagement
			 activitiesSection 417 of the
			 Older Americans Act of 1965 (42 U.S.C. 3032f) is amended to read as
			 follows:
			
				417.Demonstration,
				support, and research projects for multigenerational activities and civic
				engagement activities
					(a)Grants and
				contractsThe Assistant Secretary shall award grants and enter
				into contracts with eligible organizations to—
						(1)conduct productivity and
				cost-benefit research to determine the effectiveness of engaging older
				individuals in paid and unpaid positions with public and nonprofit
				organizations;
						(2)develop a national agenda and
				blueprint for creating paid and unpaid positions for older individuals with
				public and nonprofit organizations to increase the capacity of the
				organizations to provide needed services to communities;
						(3)carry out demonstration and support
				projects to provide older individuals with multigenerational activities, and
				civic engagement activities, designed to meet critical community needs;
				and
						(4)carry out demonstration projects to
				coordinate multigenerational activities and civic engagement activities, and
				facilitate development of and participation in multigenerational
				activities.
						(b)Use of
				fundsAn eligible organization shall use funds made available
				under a grant awarded, or a contract entered into, under subsection (a)—
						(1)(A)to conduct the
				research described in subsection (a)(1);
							(B)to
				develop the national agenda and blueprint described in subsection
				(a)(2);
							(C)to
				carry out a demonstration or support project described in subsection (a)(3);
				or
							(D)to
				carry out a demonstration project described in subsection (a)(4); and
							(2)to evaluate the project
				involved in accordance with subsection (f).
						(c)PreferenceIn
				awarding grants and entering into contracts under subsection (a) to carry out a
				demonstration or support project described in subsection (a)(3), the Assistant
				Secretary shall give preference to—
						(1)eligible organizations with a
				demonstrated record of carrying out multigenerational activities or civic
				engagement activities;
						(2)eligible organizations proposing
				multigenerational activity service projects that will serve older individuals
				and communities with the greatest need (with particular attention to low-income
				minority older individuals, older individuals with limited English proficiency,
				older individuals residing in rural areas, and low-income minority
				communities);
						(3)eligible organizations proposing
				civic engagement activity service projects that will serve communities with the
				greatest need; and
						(4)eligible organizations with the
				capacity to develop meaningful roles and assignments that use the time, skills,
				and experience of older individuals to serve public and nonprofit
				organizations.
						(d)ApplicationTo
				be eligible to receive a grant or a contract under subsection (a), an
				organization shall submit an application to the Assistant Secretary at such
				time, in such manner, and accompanied by such information as the Assistant
				Secretary may reasonably require.
					(e)Eligible
				organizationsOrganizations eligible to receive a grant or enter
				into a contract under subsection (a)—
						(1)to
				carry out activities described in subsection (a)(1), shall be research or
				academic organizations with the capacity to conduct productivity and
				cost-benefit research described in subsection (a)(1);
						(2)to
				carry out activities described in subsection (a)(2), shall be organizations
				with the capacity to develop the national agenda and blueprint described in
				subsection (a)(2);
						(3)to
				carry out activities described in subsection (a)(3), shall be organizations
				that provide paid or unpaid positions for older individuals to serve in
				multigenerational activities, or civic engagement activities, designed to meet
				critical community needs and use the full range of time, skills, and experience
				of older individuals; and
						(4)to carry out activities described
				in subsection (a)(4), shall be organizations with the capacity to facilitate
				and coordinate activities as described in subsection (a)(4), through the use of
				multigenerational coordinators.
						(f)Local evaluation and
				report
						(1)EvaluationEach
				organization receiving a grant or a contract under subsection (a) to carry out
				a demonstration or support project under subsection (a)(3) shall evaluate the
				multigenerational activities or civic engagement activities assisted under the
				project to determine the effectiveness of the activities involved, the impact
				of such activities on the community being served and the organization providing
				the activities, and the impact of such activities on older individuals involved
				in such project.
						(2)ReportThe
				organization shall submit a report to the Assistant Secretary containing the
				evaluation not later than 6 months after the expiration of the period for which
				the grant or contract is in effect.
						(g)Report to
				congressNot later than 6 months after the Assistant Secretary
				receives the reports described in subsection (f)(2), the Assistant Secretary
				shall prepare and submit to the Speaker of the House of Representatives and the
				President pro tempore of the Senate a report that assesses the evaluations and
				includes, at a minimum—
						(1)the
				names or descriptive titles of the demonstration, support, and research
				projects funded under subsection (a);
						(2)a
				description of the nature and operation of the projects;
						(3)the
				names and addresses of organizations that conducted the projects;
						(4)in
				the case of demonstration and support projects carried out under subsection
				(a)(3), a description of the methods and success of the projects in recruiting
				older individuals as employees and volunteers to participate in the
				projects;
						(5)in
				the case of demonstration and support projects carried out under subsection
				(a)(3), a description of the success of the projects in retaining older
				individuals involved in the projects as employees and as volunteers;
						(6)in
				the case of demonstration and support projects carried out under subsection
				(a)(3), the rate of turnover of older individual employees and volunteers in
				the projects;
						(7)a
				strategy for disseminating the findings resulting from the projects described
				in paragraph (1); and
						(8)any
				policy change recommendations relating to the projects.
						(h)DefinitionsAs
				used in this section:
						(1)Civic engagement
				activityThe term civic engagement activity includes
				an opportunity that uses the time, skills, and experience of older individuals,
				in paid or unpaid positions with a public or nonprofit organization, to help
				address the unmet human, educational, health care, environmental, and public
				safety needs, and nurture and sustain active participation in community
				affairs.
						(2)Multigenerational
				activityThe term multigenerational activity
				includes an opportunity that uses the time, skills, and experience of older
				individuals, in paid or unpaid positions with a public or nonprofit
				organization, to serve as a mentor or adviser in a child care program, a youth
				day care program, an educational assistance program, an at-risk youth
				intervention program, a juvenile delinquency treatment program, a before- or
				after-school program, or a family support program.
						(3)Multigenerational
				coordinatorThe term multigenerational coordinator
				means a person who—
							(A)builds the capacity of
				public and nonprofit organizations to develop meaningful roles and assignments,
				that use the time, skill, and experience of older individuals to serve those
				organizations; and
							(B)nurtures productive,
				sustainable working relationships between—
								(i)individuals from the generations
				with older individuals; and
								(ii)individuals in younger
				generations.
								.
				
		39.Native American
			 ProgramsSection
			 418(a)(2)(B)(i) of the Older Americans Act of 1965 (42 U.S.C.
			 3032g)(a)(2)(B)(i)) is amended by inserting (including mental
			 health) after health.
		40.Multidisciplinary
			 centers and multidisciplinary systemsSection 419 of the Older Americans Act of
			 1965 (42 U.S.C. 3032h) is amended—
			(1)by
			 striking the title and inserting the following:
				
					419.Multidisciplinary
				centers and multidisciplinary systems
					;
				
			(2)(A)in subsection
			 (b)(2), by redesignating subparagraphs (A) through (G) as clauses (i) through
			 (vii), respectively;
				(B)in
			 subsection (c)(2), by redesignating subparagraphs (A) through (D) as clauses
			 (i) through (iv), respectively; and
				(C)by
			 aligning the margins of the clauses described in subparagraphs (A) and (B) with
			 the margins of clause (iv) of section 418(a)(2)(A) of such Act;
				(3)(A)in subsection (b),
			 by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B),
			 respectively;
				(B)in
			 subsection (c), by redesignating paragraphs (1) and (2) as subparagraphs (A)
			 and (B), respectively; and
				(C)by
			 aligning the margins of the subparagraphs described in subparagraphs (A) and
			 (B) with the margins of subparagraph (D) of section 420(a)(1) of such
			 Act;
				(4)in subsection (a), by
			 striking (a) and all that follows through The and
			 inserting the following:
				
					(a)Multidisciplinary
				centers
						(1)Program
				authorizedThe
						;
			(5)in subsection (b)—
				(A)by
			 striking the following:
					
						(b)Use of
				Funds
						 and inserting the
				following:
					
						(2)Use of
				funds
						;
				and
				(B)by striking
			 subsection (a) each place it appears and inserting
			 paragraph (1);
				(6)in subsection (c)—
				(A)by
			 striking the following:
					
						(c)Data
						
				and inserting the following: 
					
						(3)Data
						;
				
				(B)by striking
			 subsection (a) and inserting paragraph
			 (1);
				(C)by striking such
			 subsection and inserting such paragraph;
				(D)by striking
			 paragraph (1) and inserting subparagraph (A);
			 and
				(E)by striking this
			 section and inserting this subsection; and
				(7)by adding at the end the
			 following:
				
					(b)
				Multidisciplinary health services in communities
						(1)Program
				authorizedThe Assistant Secretary shall make grants to States,
				on a competitive basis, for the development and operation of—
							(A)systems for the delivery
				of mental health screening and treatment services for older individuals who
				lack access to such services; and
							(B)programs to—
								(i)increase public awareness regarding
				the benefits of prevention and treatment of mental disorders in older
				individuals;
								(ii)reduce the stigma associated with
				mental disorders in older individuals and other barriers to the diagnosis and
				treatment of the disorders; and
								(iii)reduce age-related prejudice and
				discrimination regarding mental disorders in older individuals.
								(2)ApplicationTo
				be eligible to receive a grant under this subsection for a State, a State
				agency shall submit an application to the Assistant Secretary at such time, in
				such manner, and containing such information as the Assistant Secretary may
				require.
						(3)State allocation and
				prioritiesA State agency that receives funds through a grant
				made under this subsection shall allocate the funds to area agencies on aging
				to carry out this subsection in planning and service areas in the State. In
				allocating the funds, the State agency shall give priority to planning and
				service areas in the State—
							(A)that are medically underserved;
				and
							(B)in which there are large numbers of
				older individuals.
							(4)Area coordination of
				services with other providersIn carrying out this part, to more
				efficiently and effectively deliver services to older individuals, each area
				agency on aging shall—
							(A)coordinate services described in
				paragraph (1) with other community agencies, and voluntary organizations,
				providing similar or related services; and
							(B)to the greatest extent practicable,
				integrate outreach and educational activities with existing (as of the date of
				the integration) health care and social service providers serving older
				individuals in the planning and service area involved.
							(5)Relationship to other
				funding sourcesFunds made available under this part shall
				supplement, and not supplant, any Federal, State, and local funds expended by a
				State or unit of general purpose local government (including an area agency on
				aging) to provide the services described in paragraph (1).
						(6)DefinitionIn
				this subsection, the term mental health screening and treatment
				services means patient screening, diagnostic services, care planning and
				oversight, therapeutic interventions, and referrals, that are—
							(A)provided pursuant to
				evidence-based intervention and treatment protocols (to the extent such
				protocols are available) for mental disorders prevalent in older individuals;
				and
							(B)coordinated and
				integrated with the services of social service, mental health, and health care
				providers in an area in order to—
								(i)improve patient outcomes;
				and
								(ii)ensure, to the maximum extent feasible, the
				continuing independence of older individuals who are residing in the
				area.
								.
			41.Community innovations
			 for aging in placePart A of
			 title IV of the Older Americans Act of 1965 (42 U.S.C. 3031 et seq.) is amended
			 by adding at the end the following:
			
				422.Community
				innovations for aging in place
					(a)DefinitionsIn this section:
						(1)Eligible
				entityThe term eligible entity—
							(A)means a nonprofit health
				or social service organization, a community-based nonprofit organization, an
				area agency on aging or other local government agency, a tribal organization,
				or another entity that—
								(i)the
				Assistant Secretary determines to be appropriate to carry out a project under
				this part; and
								(ii)demonstrates a record of, and
				experience in, providing or administering group and individual health and
				social services for older individuals; and
								(B)does not include an
				entity providing housing under the congregate housing services program carried
				out under section 802 of the Cranston-Gonzalez National Affordable Housing Act
				(42 U.S.C. 8011) or the multifamily service coordinator program carried out
				under section 202(g) of the Housing Act of 1959 (12 U.S.C. 1701q(g)).
							(2)Naturally Occurring
				Retirement CommunityThe term
				Naturally Occurring Retirement Community means a residential
				building, a housing complex, an area (including a rural area) of single family
				residences, or a neighborhood composed of age-integrated housing—
							(A)where—
								(i)40
				percent of the heads of households are older individuals; or
								(ii)a
				critical mass of older individuals exists, based on local factors which, taken
				in total, allow an organization to achieve efficiencies in the provision of
				health and social services to older individuals living in the community;
				and
								(B)that is not an
				institutional care or assisted living setting.
							(b)Grants
						(1)In generalThe Assistant Secretary shall make grants
				to eligible entities to enable the entities to pay for developing or carrying
				out model aging in place projects. The projects shall permit aging in place for
				older individuals, including such individuals who reside in Naturally Occurring
				Retirement Communities, which help to sustain the independence of older
				individuals in communities where the individuals have established personal,
				family, and professional supportive networks. The entities shall provide
				comprehensive and coordinated health and social services through the
				projects.
						(2)Grant periodsThe Assistant Secretary shall make the
				grants for periods of 3 years.
						(c)Applications
						(1)In
				generalTo be eligible to
				receive a grant under subsection (b) for a project, an entity shall submit an
				application to the Assistant Secretary at such time, in such manner, and
				containing such information as the Assistant Secretary may require.
						(2)ContentsThe application shall include—
							(A)a detailed description of the entity's
				experience in providing services to older individuals in age-integrated
				settings;
							(B)a definition of the contiguous
				service area and a description of the project boundaries in which the older
				individuals reside or carry out activities to sustain their well-being;
							(C)a description of how the entity
				will cooperate and coordinate planning and services, with agencies and
				organizations that provide publicly supported services for older individuals
				within the project boundaries, including the State agency and area agencies on
				aging with planning and service areas within the project boundaries;
							(D)an assurance that the entity will
				seek to establish cooperative relationships with interested local entities,
				including private agencies and businesses that provide health and social
				services, housing entities, community development organizations, philanthropic
				organizations, foundations, and other non-Federal entities;
							(E)a description of the entity’s
				protocol for referral of residents who may require long-term care services,
				including coordination with local information and referral agencies and Aging
				and Disability Resource Centers who serve as single points of entry to public
				services;
							(F)a description of how the entity
				will offer opportunities for older individuals to be involved in the
				governance, oversight, and operation of the project;
							(G)an assurance that the entity will
				submit to the Assistant Secretary such evaluations and reports as the Assistant
				Secretary may require; and
							(H)a plan for long-term sustainability
				of the project.
							(d)Use of funds
						(1)In
				generalAn eligible entity that receives a grant under subsection
				(b) shall use the funds made available through the grant to provide and
				coordinate, through aging in place projects described in subsection (b),
				services that include a comprehensive and coordinated array of community-based
				health and social services, which may include mental health services, for
				eligible older individuals.
						(2)ServicesThe
				services described in paragraph (1) shall include—
							(A)providing—
								(i)case management, case assistance,
				and social work services;
								(ii)health care management and health
				care assistance, including disease prevention and health promotion
				services;
								(iii)education, socialization, and
				recreational activities; and
								(iv)volunteer opportunities for
				project participants; and
								(B)coordinating the services
				provided under title III for eligible older individuals served by the
				project.
							(3)PreferenceIn
				carrying out an aging in place project, an eligible entity shall, to the extent
				practicable, serve communities of low-income individuals and operate or locate
				projects and services in or in close proximity to locations where large
				concentrations of older individuals have aged in place and resided, such as
				Naturally Occurring Retirement Communities.
						(4)Supplement not
				supplantFunds made available to an eligible entity under this
				section shall be used to supplement, not supplant, any Federal, State, or other
				funds otherwise available to the entity to provide health and social services
				to eligible older individuals.
						(e)Competitive grants for
				technical assistance
						(1)GrantsThe
				Assistant Secretary shall (or shall make a grant, on a competitive basis, to an
				eligible nonprofit organization, to enable the organization to)—
							(A)provide technical assistance to
				recipients of grants under subsection (b); and
							(B)carry out other duties, as
				determined by the Assistant Secretary.
							(2)Eligible
				organizationTo be eligible to receive a grant under this
				subsection, an organization shall be a nonprofit organization (including a
				partnership of nonprofit organizations), that—
							(A)has experience and expertise in
				providing technical assistance to a range of entities serving older individuals
				and experience evaluating and reporting on programs; and
							(B)has demonstrated knowledge of and
				expertise in community-based health and social services.
							(3)ApplicationTo
				be eligible to receive a grant under this subsection, an organization
				(including a partnership of nonprofit organizations) shall submit an
				application to the Assistant Secretary at such time, in such manner, and
				containing such information as the Assistant Secretary may require, including
				an assurance that the organization will submit to the Assistant Secretary such
				evaluations and reports as the Assistant Secretary may require.
						(f)ReportThe
				Assistant Secretary shall annually prepare and submit a report to Congress that
				shall include—
						(1)the
				findings resulting from the evaluations of the model projects conducted under
				this section;
						(2)a
				description of recommended best practices regarding carrying out health and
				social service projects for older individuals aging in place; and
						(3)recommendations for legislative or
				administrative action, as the Assistant Secretary determines
				appropriate.
						.
		42.Choices for
			 independence demonstration projectsPart A of title IV of the Older Americans
			 Act of 1965 (42 U.S.C. 3031 et seq.), as amended by section 41, is further
			 amended by adding at the end the following:
			
				423.Choices
				for independence demonstration projects
					(a)DefinitionsIn
				this section:
						(1)ConsumerThe
				term consumer means an older individual, a family member of such
				individual, and any other person seeking information or assistance with respect
				to long-term care.
						(2)High-risk
				individualThe term high-risk individual means an
				older individual who—
							(A)has a functional impairment
				affecting the individual’s activities of daily living;
							(B)is ineligible for the Medicaid
				program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.);
				and
							(C)meets such income and functional
				status criteria as are determined to be appropriate by the State involved and
				approved by the Assistant Secretary.
							(3)Qualified
				expendituresThe term qualified expenditures means
				reported expenditures of a State under this section that have been reviewed and
				approved by the Assistant Secretary.
						(4)Service
				coordinationThe term service coordination means a
				coordinated approach taken on behalf of high-risk older individuals to
				facilitate the development and implementation of a long-term care plan and the
				choice and independence of the individuals in securing long-term care.
						(b)AuthorityThe
				Assistant Secretary shall make grants on a competitive basis, in accordance
				with this section, to States to enable the States to pay for the Federal share
				of the cost of modifying their State systems of long-term care in order to
				promote and facilitate—
						(1)the
				choice and control of older individuals and their families in securing
				long-term care;
						(2)the
				coordination and cost-effectiveness of State systems of long-term care;
						(3)the
				provision of long-term care in home and community-based settings; and
						(4)the
				ability of individuals receiving long-term care to remain as independent and
				self-sufficient as possible.
						(c)Applications by
				StatesFor a State to be eligible to receive a grant under this
				section, the Governor of such State shall submit an application to the
				Assistant Secretary, at such time, in such manner, and containing such
				information as the Assistant Secretary may specify, containing a plan for
				implementation of the component strategies described in subsection (d) and such
				other information and assurances as the Secretary determines to be
				appropriate.
					(d)Use of funds by
				States
						(1)Component
				strategiesA State that receives funds through a grant made under
				subsection (b) shall use the funds to carry out a demonstration project under
				this section (directly or by grant or contract) by integrating into the State
				system of long-term care the component strategies described in paragraphs (2)
				through (5).
						(2)Public
				educationIn carrying out the demonstration project, the State
				shall conduct activities that shall include media campaigns, targeted mailings,
				and related activities, to help ensure that consumers are aware of—
							(A)the need to plan in advance for
				long-term care;
							(B)available public and private
				long-term care options, including private long-term care insurance; and
							(C)sources of information and
				resources related to long-term care, including the resource centers described
				in paragraph (3).
							(3)Aging and disability
				resource centers
							(A)In
				generalThe State shall provide for community-level Aging and
				Disability Resource Centers, which, consistent with section 102(47) and
				subsection (f), shall provide—
								(i)comprehensive information
				on available public and private long-term care programs, options, and
				resources;
								(ii)personal counseling and
				service coordination to assist consumers in assessing their existing or
				anticipated long-term care needs and circumstances, and developing and
				implementing a plan for long-term care designed to meet their specific needs
				and circumstances;
								(iii)a convenient point of
				entry to the range of publicly-supported long-term care programs for which an
				individual may be eligible, including the Medicaid program under title XIX of
				the Social Security Act (42 U.S.C. 1396 et seq.), and to such other public
				benefit programs as the State determines to be appropriate;
								(iv)a single process for
				consumer intake, assessment, and application for benefits under the programs
				described in clause (iii), including, where appropriate and feasible,
				facilitating the determination of an individual’s eligibility (including
				facilitating that determination in compliance with the requirements of title
				XIX of the Social Security Act) under such programs by collaborating with the
				appropriate programmatic office; and
								(v)the ability—
									(I)to
				respond immediately to a request for assistance from an individual or a family
				member of the individual, in the event of a crisis situation that could result
				in placement of such individual in an institutional care setting; and
									(II)to
				provide (or coordinate the provision of), such available short-term assistance
				as would be necessary and appropriate to temporarily preclude the need for such
				institutional placement, until a plan for home and community-based long-term
				care can be developed and implemented.
									(B)TrainingIn
				providing for the Centers, the State shall ensure that the staff of the Centers
				is appropriately trained to understand the interactions between private
				long-term care insurance (especially insurance through long-term care
				partnership policies) and eligibility for benefits under the Medicaid program
				under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.).
							(4)Healthy lifestyle
				choicesThe State shall, in accordance with standards established
				by the Assistant Secretary, provide for low-cost, community-level,
				evidence-based prevention programs and related tools to assist older
				individuals and their family caregivers in learning about and making behavioral
				changes intended to reduce the risk of injury, disease, and disability among
				older individuals.
						(5)Community living
				incentives
							(A)In generalThe
				State shall provide funding toward and otherwise assist with the provision of
				home and community-based long-term care to individuals at high risk for
				placement in institutional care (referred to in this paragraph as
				high-risk individuals). The State shall ensure that individuals
				at greatest risk for becoming eligible for benefits under the Medicaid program
				receive priority for the home and community-based long-term care.
							(B)Long-term care
				planThe State shall provide for assessments of the needs and
				preferences of high-risk individuals with respect to long-term care, and based
				on such assessments, shall develop with such individuals and their family
				members, caregivers, or legal representatives a plan for long-term care for
				such individuals, specifying the types of support, providers, budget, and, if
				the State elects, cost-sharing contributions involved.
							(C)Allocation of funds based on
				individual budgetsThe State shall ensure that the funding
				described in subparagraph (A) will be allocated among, and disbursed for, the
				budgets of high-risk individuals under long-term care plans developed for such
				individuals.
							(D)Option to provide
				consumer-directed careThe State shall provide high-risk
				individuals with the option to receive home and community-based long-term care
				under this paragraph in a manner that permits such individuals to direct and
				control, in conjunction with a service coordinator, the selection, planning,
				budgeting, and purchasing of such care (including the amount, duration, scope,
				providers, and location of such care), to the extent determined appropriate and
				feasible under the long-term care plan developed under subparagraph (B). The
				service coordinator shall assist the high-risk individuals in purchasing a
				range of long-term care services or supplies, not otherwise available or
				eligible for payment through an entity carrying out a Federal or State program
				or a similar third party, from a qualified provider that are delivered in home
				and community-based settings and in a manner that best meets the individuals'
				needs and respects the individuals' preferences to remain in the least
				restrictive setting possible.
							(e)Federal
				shareThe Federal share of the cost of modifying systems of
				long-term systems care as described in subsection (b) shall be not more than 75
				percent of such cost (calculated on an annual basis as the State’s qualified
				expenditures for such modifications for such year).
					(f)Special provisions
				relating to aging and disability resource centersA State shall
				ensure that any Aging and Disability Resource Center shall—
						(1)fully coordinate its activities
				with any health insurance information, counseling, and assistance (receiving
				funding under section 4360 of the Omnibus Budget Reconciliation Act of 1990 (42
				U.S.C. 1395b–4)) in the State;
						(2)be
				subject to such controls as the Assistant Secretary determines to be
				appropriate to ensure there is no conflict of interest with respect to any
				referrals, for information or otherwise, made by the Center for individuals
				receiving services through the Center; and
						(3)provide no long-term care services
				or supplies, with the exception of case management services provided through
				area agencies on aging as described in section 306(a)(8).
						(g)Special provisions
				relating to option to provide consumer-directed carePayments
				made for a high-risk individual under subsection (d)(5)(D) shall not be
				included in the gross income of the high-risk individual for purposes of the
				Internal Revenue Code of 1986 or be treated as income, be treated as assets or
				benefits, or otherwise be taken into account, for purposes of determining the
				individual's eligibility for, the amount of benefits for the individual under,
				or the amount of cost-sharing required of the individual by, any other Federal
				or State program, other than the program carried out under this section.
					(h)Technical assistance to
				StatesThe Assistant Secretary, directly or by grant or contract,
				shall provide for technical assistance to and oversight of States carrying out
				demonstration projects under this section, for purposes of administration,
				quality assurance, and quality improvement.
					(i)Evaluation and
				reportThe Assistant Secretary, directly or by grant or contract,
				shall provide for an evaluation of the demonstration projects carried out under
				this section. The Assistant Secretary shall submit to the President a report
				containing the findings resulting from such evaluation not later than 6 months
				after the termination of the demonstration
				projects.
					.
		43.Responsibilities of
			 Assistant SecretarySection
			 432(c)(2)(B) of the Older Americans Act of 1965 (42 U.S.C. 3033a(c)(2)(B)) is
			 amended by inserting before the period the following: , including
			 preparing an analysis of such services, projects, and programs, and of how the
			 evaluation relates to improvements in such services, projects, and programs and
			 in the strategic plan of the Administration.
		44.Older American
			 community service employment program
			(a)In
			 generalSection 502 of the
			 Older Americans Act of 1965 (42 U.S.C. 3056) is amended—
				(1)in subsection (a)(1), by adding at the end
			 the following: For purposes of this paragraph, an underemployed person
			 shall be considered to be an unemployed person.;
				(2)in subsection (b)(1)(M), by striking
			 minority, limited English-speaking, and Indian eligible individuals, and
			 eligible individuals who have the greatest economic need, and inserting
			 minority and Indian eligible individuals, eligible individuals with
			 limited English proficiency, and eligible individuals with greatest economic
			 need,; and
				(3)by
			 adding at the end the following:
					
						(g)(1)Except as provided
				in paragraphs (2) and (3), an eligible individual may participate in projects
				carried out under this title for a period of not more than 36 months (whether
				or not consecutive) in the aggregate.
							(2)A grantee for a project
				may extend the period of participation for not more than 20 percent of the
				project participants. In selecting participants for the extended period of
				participation, the grantee shall give priority to—
								(A)participants who are 65
				years old or older or frail older individuals; and
								(B)individuals who have more
				than 1 of the following barriers to employment:
									(i)A disability.
									(ii)Limited English proficiency or low
				literacy skills.
									(iii)A residence in a rural
				area.
									(iv)A residence in an area of high
				unemployment.
									(v)Homelessness or a situation that
				puts the individual at risk for homelessness.
									(vi)A failure to find employment after
				utilizing services under title I of the Workforce Investment Act of 1998 (29
				U.S.C. 2801 et seq.).
									(3)A grantee may petition for a waiver of the
				36-month limit described in paragraph (1) if the grantee serves a high
				concentration of individuals who are hard-to-serve individuals because they
				have more than 1 barrier to employment as described in paragraph (2)(B),
				including a grantee who operates a project in an area in which at least 60
				percent of the counties are rural counties, as defined by the Economic Research
				Service of the Department of Agriculture.
							(h)It is the sense of the Senate that—
							(1)the older American community service
				employment program was created with the intent of placing older individuals in
				community service positions to provide job training placements; and
							(2)placing older individuals in community
				service positions strengthens the ability of the individuals to become
				self-sufficient, provides much-needed volunteer support to organizations who
				benefit significantly from increased civic engagement, and strengthens the
				communities that are served by such
				organizations.
							.
				(b)DefinitionSection
			 506(g)(2) of the Older Americans Act of 1965 (42 U.S.C. 3056d(g)(2)) is
			 amended—
				(1)in
			 subparagraph (A), by striking , or the amount remaining after the
			 application of section 514(e); and
				(2)in
			 subparagraph (B), by striking , or the amount remaining after the
			 application of section 514(f).
				45.PerformanceSection 513 of the Older Americans Act of
			 1965 (42 U.S.C. 3056k) is amended—
			(1)in subsection (a)—
				(A)in paragraph (1)—
					(i)by
			 striking the paragraph designation and all that follows through
			 grantees and inserting the following:
						
							(1)Establishment and
				implementation of measuresThe Secretary shall establish and
				implement, after consultation with the Assistant Secretary,
				grantees
							;
				and
					(ii)by adding at the end the
			 following: The Assistant Secretary shall provide recommendations to the
			 Secretary on the establishment and implementation of the performance
			 measures.;
					(B)in paragraph (2)(B), by
			 adding at the end the following:
					
						(iv)Not less than 60 percent
				of the counties, in the areas served by the grantee, being rural counties as
				defined by the Economic Research Service of the Department of
				Agriculture.
						(v)The areas served by the
				grantee comprising a difficult to serve territory due to limited economies of
				scale.
						;
				and
				(C)by adding at the end the
			 following:
					
						(6)Special
				rules
							(A)Establishment and
				implementationThe Secretary shall establish and implement the
				performance measures described in this section, including all required
				indicators described in subsection (b), not later than 1 year after the date of
				enactment of the Older Americans Act Amendments of 2006.
							(B)Impact on grant
				competitionThe Secretary may not publish a notice announcing a
				grant competition under this title, and soliciting proposals for grants, until
				the day that is the later of—
								(i)the
				date on which the Secretary implements all required indicators described in
				subsection (b); and
								(ii)January 1,
				2010.
								;
				and
				(2)by adding at the end the
			 following:
				
					(e)Effect of
				ExemptionIn implementing a performance measure under this
				section, the Secretary shall not reduce a score on the performance measure
				of—
						(1)a grantee that receives a
				waiver under section 502(g)(3) on the basis that the grantee is extending the
				period of participation for project participants under that section; and
						(2)a grantee on the basis
				that the grantee is extending the period of participation for project
				participants under section 502(g)(2).
						.
				
			46.Competitive
			 requirementsSection 514 of
			 the Older Americans Act of 1965 (42 U.S.C. 3056l) is amended—
			(1)by
			 striking subsection (a) and inserting the following:
				
					(a)Program
				authorizedIn accordance with
				section 502(b), the Secretary shall award grants to eligible applicants,
				through a competitive process that emphasizes meeting performance measures, to
				carry out projects under this title for a 4-year period. The Secretary may not
				conduct a grant competition under this title until the day described in section
				513(a)(6)(B).
					;
				
			(2)by striking subsection
			 (b) and inserting the following:
				
					(b)Eligible
				applicantsAn applicant shall
				be eligible to receive a grant as described in subsection (a) if the applicant
				meets the requirements and criteria described in section 502(b)(1), subsections
				(c) and (d), and paragraphs (2) and (3) of subsection
				(e).
					;
			(3)in subsection (c)—
				(A)by
			 redesignating paragraphs (2) through (7) as paragraphs (4) through (9),
			 respectively;
				(B)by
			 inserting after paragraph (1) the following:
					
						(2)The applicant’s
				performance on the required indicators described in section 513(b), in the case
				of an applicant that has previously received a grant under this title, and the
				applicant’s ability to meet the required indicators, in the case of any other
				applicant.
						(3)The applicant's ability
				to administer a program that provides community
				service.
						;
				and
				(C)by striking paragraph (9)
			 and inserting the following:
					
						(9)The applicant’s ability
				to minimize disruption in services for project participants and the entities
				employing the participants.
						(10)Any additional criteria
				that the Secretary may determine to be
				appropriate.
						;
				
				(4)in subsection (e)—
				(A)in paragraph (2), by
			 striking subparagraphs (C) and (D);
				(B)in paragraph (3)—
					(i)by
			 striking (3) and all that follows through In and
			 inserting the following:
						
							(3)Competition
				requirements for public and private nonprofit agencies and organizations in a
				StateIn
							;
				
					(ii)by striking
			 subparagraphs (B) through (D); and
					(iii)by striking take
			 corrective action and inserting provide technical
			 assistance; and
					(C)in paragraph (4)—
					(i)in
			 the first sentence, by striking paragraph (3)(A) and inserting
			 paragraph (3); and
					(ii)by
			 striking the second sentence;
					(5)in subsection (f), by
			 striking paragraph (4); and
			(6)by adding at the end the
			 following:
				
					(g)Grantees serving
				individuals with barriers to employment
						(1)DefinitionIn this
				subsection, the term individuals with barriers to employment
				means minority and Indian individuals, individuals with limited English
				proficiency, and individuals with greatest economic need.
						(2)Special
				considerationIn areas where a substantial population of
				individuals with barriers to employment exists, a grantee that receives a
				national grant under this section shall, in selecting subgrantees, give special
				consideration to organizations (including former recipients of such national
				grants) with demonstrated expertise in serving individuals with barriers to
				employment.
						(h)Minority-serving
				granteesThe Secretary may not promulgate rules or regulations,
				affecting grantees in areas where a substantial population of minority
				individuals exists, that would significantly compromise the ability of the
				grantees to serve their targeted population of minority older
				individuals.
					.
			47.DefinitionsSection 516(2) of the Older Americans Act of
			 1965 (42 U.S.C. 3056n(2)) is amended—
			(1)in
			 the header, by striking individuals and inserting
			 individual;
			(2)by
			 inserting before The term the following:
				
					(A)In
				general
					;
			(3)by striking
			 individuals and inserting individual; and
			(4)by adding at the end the
			 following:
				
					(B)Determination
				of low incomeFor purposes of determining income eligibility
				under subparagraph (A), the Secretary shall not include as income—
						(i)unemployment
				compensation;
						(ii)benefits received under
				title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
						(iii)payments made to or on
				behalf of veterans or former members of the Armed Forces under the laws
				administered by the Secretary of Veterans Affairs; or
						(iv)25 percent of the
				old-age and survivors insurance benefits received under title II of the Social
				Security Act (42 U.S.C. 401 et seq.).
						.
				
			48.Clarification of
			 maintenance requirement
			(a)In generalSection 614A of the Older Americans Act of
			 1965 (42 U.S.C. 3057e–1) is amended by adding at the end the following:
				
					(c)Clarification
						(1)DefinitionIn
				this subsection, the term covered year means fiscal year 2006 or a
				subsequent fiscal year.
						(2)Consortia of tribal
				organizationsIf a tribal organization received a grant under
				this part for fiscal year 1991 as part of a consortium, the Assistant Secretary
				shall consider the tribal organization to have received a grant under this part
				for fiscal year 1991 for purposes of subsections (a) and (b), and shall apply
				the provisions of subsections (a) and (b)(1) (under the conditions described in
				subsection (b)) to the tribal organization for each covered year for which the
				tribal organization submits an application under this part, even if the tribal
				organization submits—
							(A)a separate application from the
				remaining members of the consortium; or
							(B)an application as 1 of the
				remaining members of the
				consortium.
							.
			(b)Effective
			 dateSubsection (a) takes effect on October 1, 2005.
			49.Native Americans
			 caregiver support programSection 643 of the Older Americans Act of
			 1965 (42 U.S.C. 3057n) is amended—
			(1)in paragraph (1), by striking
			 2001 and inserting 2007; and
			(2)in
			 paragraph (2), by striking $5,000,000 and all that follows and
			 inserting $6,500,000 for fiscal year 2007, $7,000,000 for fiscal year
			 2008, $7,500,000 for fiscal year 2009, $8,000,000 for fiscal year 2010, and
			 $8,500,000 for fiscal year 2011..
			50.Vulnerable elder rights
			 protection activitiesSection
			 702 of the Older Americans Act of 1965 (42 U.S.C. 3058a) is amended by striking
			 2001 each place it appears and inserting
			 2007.
		51.Elder abuse, neglect,
			 and exploitation prevention amendmentSection 721 of the Older Americans Act of
			 1965 (42 U.S.C. 3058i) is amended—
			(1)in subsection (b)—
				(A)by
			 redesignating paragraphs (2) through (8) as paragraphs (3) through (9),
			 respectively; and
				(B)by
			 inserting after paragraph (1) the following new paragraph:
					
						(2)providing for public
				education and outreach to promote financial literacy and prevent identity theft
				and financial exploitation of older
				individuals;
						; and
				
				(2)in subsection
			 (e)(2)—
				(A)by
			 striking subsection (b)(8)(B)(i) and inserting subsection
			 (b)(9)(B)(i); and
				(B)by
			 striking subsection (b)(8)(B)(ii) and inserting
			 subsection (b)(9)(B)(ii).
				52.Native American
			 organization provisionsSection 751(d) of the Older Americans Act of
			 1965 (42 U.S.C. 3058aa(d)) is amended by striking 2001 and
			 inserting 2007.
		53.Elder justice
			 programs
			(a)PurposesThe purposes of this section are as
			 follows:
				(1)To
			 assist States and Indian tribes in developing a comprehensive
			 multi-disciplinary approach to elder justice.
				(2)To
			 promote research and data collection that will fill gaps in knowledge about
			 elder abuse, neglect, and exploitation.
				(3)To
			 support innovative and effective activities of service providers and programs
			 that are designed to address issues relating to elder abuse, neglect, and
			 exploitation.
				(4)To
			 assist States, Indian tribes, and local service providers in the development of
			 short- and long-term strategic plans for the development and coordination of
			 elder justice research, programs, studies, training, and other efforts.
				(5)To
			 promote collaborative efforts and diminish overlap and gaps in efforts in
			 developing the important field of elder justice.
				(b)Elder
			 justiceTitle VII of the Older
			 Americans Act of 1965 (42 U.S.C. 3058 et seq.) is amended—
				(1)by
			 redesignating subtitles B and C as subtitles C and D, respectively;
				(2)by
			 redesignating sections 751, and 761 through 764, as sections 761, and 771
			 through 774, respectively; and
				(3)by
			 inserting after subtitle A the following:
					
						BElder Justice
				Programs
							751.DefinitionsIn this subtitle:
								(1)CaregiverThe
				term caregiver means an individual who has the responsibility for
				the care of an elder, either voluntarily, by contract, by receipt of payment
				for care, or as a result of the operation of law and means a family member or
				other individual who provides (on behalf of such individual or of a public or
				private agency, organization, or institution) compensated or uncompensated care
				to an elder.
								(2)Direct
				careThe term direct care means care by an employee
				or contractor who provides assistance or long-term care services to a
				recipient.
								(3)ElderThe
				term elder means an older individual, as defined in section
				102.
								(4)Elder
				justiceThe term elder justice means—
									(A)efforts to prevent, detect, treat,
				intervene in, and respond to elder abuse, neglect, and exploitation and to
				protect elders with diminished capacity while maximizing their autonomy;
				and
									(B)from an individual perspective, the
				recognition of an elder’s rights, including the right to be free of abuse,
				neglect, and exploitation.
									(5)Eligible
				entityThe term eligible entity means a State or
				local government agency, Indian tribe, or any other public or private entity,
				that is engaged in and has expertise in issues relating to elder
				justice.
								(6)FiduciaryThe
				term fiduciary—
									(A)means a person or entity
				with the legal responsibility—
										(i)to
				make decisions on behalf of and for the benefit of another person; and
										(ii)to
				act in good faith and with fairness; and
										(B)includes a trustee, a
				guardian, a conservator, an executor, an agent under a financial power of
				attorney or health care power of attorney, or a representative payee.
									(7)GrantThe
				term grant includes a contract, cooperative agreement, or other
				mechanism for providing financial assistance.
								(8)Law
				enforcementThe term law enforcement means the full
				range of potential responders to elder abuse, neglect, and exploitation
				including—
									(A)police, sheriffs, detectives,
				public safety officers, and corrections personnel;
									(B)prosecutors;
									(C)medical examiners;
									(D)investigators; and
									(E)coroners.
									(9)Long-term care
									(A)In generalThe term
				long-term care means supportive and health services specified by
				the Secretary for individuals who need assistance because the individuals have
				a loss of capacity for self-care due to illness, disability, or
				vulnerability.
									(B)Loss of capacity for
				self-careFor purposes of subparagraph (A), the term loss
				of capacity for self-care means an inability to engage effectively in
				activities of daily living, including eating, dressing, bathing, and management
				of one’s financial affairs.
									(10)Long-term care
				facilityThe term long-term care facility means a
				residential care provider that arranges for, or directly provides, long-term
				care.
								(11)Nursing
				facilityThe term nursing facility has the meaning
				given such term under section 1919(a) of the Social Security Act (42 U.S.C. 1396r(a)).
								(12)State legal assistance
				developerThe term State legal assistance developer
				means an individual described in section 731.
								(13)State long-term care
				ombudsmanThe term State Long-Term Care Ombudsman
				means the State Long-Term Care Ombudsman described in section 712(a)(2).
								752.State and tribal
				grants to strengthen long-term care and provide assistance for elder justice
				programs
								(a)GrantsThe
				Assistant Secretary may award grants to States and Indian tribes to enable the
				States and tribes to strengthen long-term care and provide assistance for elder
				justice programs.
								(b)ApplicationTo
				be eligible to receive a grant under this subtitle, a State or Indian tribe
				shall submit an application to the Assistant Secretary at such time, in such
				manner, and containing such information as the Assistant Secretary may
				require.
								(c)Use of
				fundsA State or Indian tribe that receives a grant under this
				subtitle may use the funds made available through the grant to award
				grants—
									(1)to eligible entities for
				the prevention, detection, assessment, and treatment of, intervention in,
				investigation of, and response to elder abuse, neglect, and
				exploitation;
									(2)to eligible entities to
				examine various types of elder shelters (in this paragraph referred to as
				safe havens), and to test various safe haven models for
				establishing safe havens (at home or elsewhere), that—
										(A)recognize autonomy and
				self-determination, and fully protect the due process rights of elders;
				and
										(B)(i)provide a
				comprehensive, culturally sensitive, and multidisciplinary team response to
				allegations of elder abuse, neglect, or exploitation;
											(ii)provide a dedicated,
				elder-friendly setting;
											(iii)have the capacity to
				meet the needs of elders for care; and
											(iv)provide various services
				including—
												(I)nursing and forensic
				evaluation;
												(II)therapeutic intervention;
												(III)victim support and advocacy;
				and
												(IV)case review and assistance to make
				the elders safer at home or to find appropriate placement in safer
				environments, including shelters, and, in some circumstances long-term care
				facilities, other residential care facilities, and hospitals;
												(3)to eligible entities to
				establish or continue volunteer programs that focus on the issues of elder
				abuse, neglect, and exploitation, or to provide related services;
									(4)to eligible entities to
				support multidisciplinary elder justice activities, such as—
										(A)supporting and studying team
				approaches for bringing a coordinated multidisciplinary or interdisciplinary
				response to elder abuse, neglect, and exploitation, including a response from
				individuals in social service, health care, public safety, and legal
				disciplines;
										(B)establishing a State or tribal
				coordinating council, which shall identify the individual State’s or Indian
				tribe’s needs and provide the Secretary with information and recommendations
				relating to efforts by the State or Indian tribe to combat elder abuse,
				neglect, and exploitation;
										(C)providing training, technical
				assistance, and other methods of support to groups carrying out
				multidisciplinary efforts at the State or Indian tribe level (referred to in
				some States as State Working Groups);
										(D)broadening and studying various
				models for elder fatality and serious injury review teams, to make
				recommendations about their composition, protocols, functions, timing, roles,
				and responsibilities, with a goal of producing models and information that will
				allow for replication based on the needs of other States, Indian tribes, and
				communities; or
										(E)carrying out such other
				interdisciplinary or multidisciplinary efforts as the Assistant Secretary
				determines to be appropriate;
										(5)to eligible entities to
				provide training for individuals with respect to issues of elder abuse,
				neglect, and exploitation, consisting of—
										(A)training within a discipline;
				or
										(B)cross-training activities that
				permit individuals in multiple disciplines to train together, fostering
				communication, coordinating efforts, and ensuring collaboration;
										(6)to eligible entities to
				address underserved populations of elders, such as—
										(A)elders living in rural
				locations;
										(B)elders in minority populations;
				or
										(C)low-income elders;
										(7)to eligible entities to
				provide incentives for individuals to train for, seek, and maintain employment
				providing direct care in a long-term care facility, such as—
										(A)to eligible entities to
				provide incentives to participants in programs carried out under part A of
				title IV, and section 403(a)(5), of the Social
				Security Act (42 U.S.C. 601 et seq., 603(a)(5)) to train for and
				seek employment providing direct care in a long-term care facility;
										(B)to long-term care
				facilities to carry out programs through which the facilities—
											(i)offer, to employees who provide
				direct care to residents of a long-term care facility, continuing training and
				varying levels of professional certification, based on observed clinical care
				practices and the amount of time the employees spend providing direct care;
				and
											(ii)provide, or make arrangements with
				employers to provide, bonuses or other increased compensation or benefits to
				employees who achieve professional certification under such a program;
				or
											(C)to long-term care
				facilities to enable the facilities to provide training and technical
				assistance to eligible employees regarding management practices using methods
				that are demonstrated to promote retention of employees of the facilities, such
				as—
											(i)the
				establishment of basic human resource policies that reward high performance,
				including policies that provide for improved wages and benefits on the basis of
				job reviews; or
											(ii)the establishment of other
				programs that promote the provision of high quality care, such as a continuing
				education program that provides additional hours of training, including
				on-the-job training, for employees who are certified nurse aides;
											(8)to encourage the
				establishment of eligible partnerships to develop collaborative and innovative
				approaches to improve the quality of, including preventing abuse, neglect, and
				exploitation in, long-term care; or
									(9)to eligible entities to
				establish multidisciplinary panels to address and develop best practices
				concerning methods of—
										(A)improving the quality of long-term
				care; and
										(B)addressing abuse, including
				resident-to-resident abuse, in long-term care.
										(d)Administrative
				expensesA State or Indian tribe that receives a grant under this
				section shall not use more than 5 percent of the funds made available through
				the grant to pay for administrative expenses.
								(e)Supplement not
				supplantFunds made available pursuant to this section shall be
				used to supplement and not supplant other Federal, State, and local (including
				tribal) funds expended to provide activities described in subsection
				(c).
								(f)Maintenance of
				effortThe State or Indian tribe, in using the proceeds of a
				grant received under this section, shall maintain the expenditures of the State
				or tribe for activities described in subsection (c) at a level equal to not
				less than the level of such expenditures maintained by the State or tribe for
				the fiscal year preceding the fiscal year for which the grant is
				received.
								(g)Accountability
				measuresThe Assistant Secretary shall develop accountability
				measures to ensure the effectiveness of the activities conducted using funds
				made available under this section, including accountability measures to ensure
				that the activities described in subsection (c)(7) benefit eligible employees
				and increase the stability of the long-term care workforce.
								(h)Evaluating
				programsThe Assistant Secretary shall evaluate the activities
				conducted using funds made available under this section and shall use the
				results of such evaluation to determine the activities for which funds made
				available under this section may be used.
								(i)Compliance with
				applicable lawsIn order to receive funds under this section, an
				entity shall comply with all applicable laws, regulations, and
				guidelines.
								(j)Eligible
				partnershipsIn subsection (c)(8), the term eligible
				partnership means a multidisciplinary community partnership consisting
				of eligible entities or appropriate individuals, such as a partnership
				consisting of representatives in a community of nursing facility providers,
				State legal assistance developers, advocates for residents of long-term care
				facilities, State Long-Term Care Ombudsmen, surveyors, the State agency with
				responsibility for adult protective services, the State agency with
				responsibility for licensing long-term care facilities, law enforcement
				agencies, courts, family councils, residents, certified nurse aides, registered
				nurses, physicians, and other eligible entities and appropriate
				individuals.
								(k)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2005
				through 2008.
								753.Collection of uniform
				national data on elder abuse, neglect, and exploitation
								(a)PurposeThe
				purpose of this section is to improve, streamline, and promote uniform
				collection, maintenance, and dissemination of national data relating to the
				various types of elder abuse, neglect, and exploitation.
								(b)Phase I
									(1)In
				generalNot later than the date that is 1 year after the date of
				enactment of the Older Americans Act Amendments of 2006, the Assistant
				Secretary, acting through the head of the Office of Elder Abuse Prevention and
				Services, after consultation with the Attorney General and working with experts
				in relevant disciplines from the Bureau of Justice Statistics of the Office of
				Justice Programs of the Department of Justice, shall—
										(A)develop a method for
				collecting national data regarding elder abuse, neglect, and exploitation;
				and
										(B)develop uniform national
				data reporting forms adapted to each relevant entity or discipline (such as
				health, public safety, social and protective services, and law enforcement)
				reflecting—
											(i)the
				distinct manner in which each entity or discipline receives and maintains
				information; and
											(ii)the sequence and history of
				reports to or involvement of different entities or disciplines, independently,
				or the sequence and history of reports from 1 entity or discipline to another
				over time.
											(2)Forms
										(A)In generalSubject
				to subparagraph (B), the national data reporting forms described in paragraph
				(1)(B) shall incorporate the definitions of section 751, for use in determining
				whether an event is reportable.
										(B)Protection of
				privacyIn pursuing activities under this paragraph, the
				Secretary shall ensure the protection of individual health privacy consistent
				with the regulations promulgated under section 264(c) of the
				Health Insurance Portability and Accountability
				Act of 1996 and State and local privacy regulations (as
				applicable).
										(c)Phase II
									(1)In generalNot
				later than the date that is 1 year after the date on which the activities
				described in subsection (b)(1) are completed, the Secretary (or the Secretary’s
				designee) shall ensure that the national data reporting forms and data
				collection methods developed in accordance with such subsection are pilot
				tested in 6 States selected by the Secretary.
									(2)Adjustments to the form and
				methodsThe Secretary, after considering the results of the pilot
				testing described in paragraph (1) and consultation with the Attorney General
				and relevant experts, shall adjust the national data reporting forms and data
				collection methods as necessary.
									(d)Phase III
									(1)Distribution of
				national data reporting formsAfter completion of the adjustment
				to the national data reporting forms under subsection (c)(2), the Secretary
				shall submit the national data reporting forms along with instructions
				to—
										(A)the heads of the relevant
				components of the Department of Health and Human Services, the Department of
				Justice, and the Department of the Treasury, and such other Federal entities as
				may be appropriate; and
										(B)the Governor’s office of each State
				for collection from all relevant State entities of data, including health care,
				social services, and law enforcement data.
										(2)Data collection
				grants
										(A)AuthorizationThe
				Secretary is authorized to award grants to States to improve data collection
				activities relating to elder abuse, neglect, and exploitation.
										(B)ApplicationTo
				be eligible to receive a grant under this paragraph, a State shall submit an
				application to the Secretary at such time, in such manner, and containing such
				information as the Secretary may require.
										(C)RequirementsEach
				State receiving a grant under this paragraph for a fiscal year shall report
				data for the calendar year that begins during that fiscal year, using the
				national data reporting forms described in paragraph (1).
										(D)Funding
											(i)First yearFor the
				first fiscal year for which a State receives grant funds under this subsection
				the Secretary shall initially distribute 50 percent of such funds. The
				Secretary shall distribute the remaining funds at the end of the calendar year
				that begins during that fiscal year, if the Secretary determines that the State
				has properly reported data required under this subsection for the calendar
				year.
											(ii)Subsequent
				yearsExcept as provided in clause (i), the Secretary shall
				distribute grant funds to a State under this subsection for a fiscal year if
				the Secretary determines that the State properly reported data required under
				this subsection for the calendar year that ends during that fiscal year.
											(3)Required
				informationEach report submitted under this subsection
				shall—
										(A)indicate the State and year in
				which each event occurred; and
										(B)identify the total number of events
				that occurred in each State during the year and the type of each event.
										(e)ReportNot
				later than 1 year after the date of enactment of the Older Americans Act
				Amendments of 2006 and annually thereafter, the Secretary shall prepare and
				submit to the appropriate committees of Congress, including to the Committee on
				Health Education, Labor, and Pensions and the Special Committee on Aging of the
				Senate, a report regarding activities conducted under this section.
								(f)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section such sums as may be necessary for each of fiscal years 2007,
				2008, 2009, 2010, and
				2011.
								.
				54.Rule of
			 constructionSubtitle D of
			 title VII of the Older Americans Act of 1965 (42 U.S.C. 3058bb et seq.), as
			 redesignated by section 53(b)(1), is amended by adding at the end the
			 following:
			
				775.Rule of
				constructionNothing in this
				title shall be construed to interfere with or abridge the right of an older
				individual to practice the individual’s religion through reliance on prayer
				alone for healing, in a case in which a decision to so practice the
				religion—
					(1)is contemporaneously
				expressed by the older individual—
						(A)either orally or in writing;
						(B)with respect to a specific illness
				or injury that the older individual has at the time of the decision; and
						(C)when the older individual is
				competent to make the decision;
						(2)is set forth prior to the
				occurrence of the illness or injury in a living will, health care proxy, or
				other advance directive document that is validly executed and applied under
				State law; or
					(3)may be unambiguously
				deduced from the older individual’s life
				history.
					.
		55.Technical
			 amendmentsThe Older Americans
			 Act of 1965 (42 U.S.C. 3001 et seq.) is amended—
			(1)in
			 section 202(e)(1)(A) by striking the semicolon at the end and inserting a
			 period; and
			(2)by
			 inserting before section 401 the following:
				
					IVActivities for health,
				independence, and
				longevity
					.
			56.Conforming amendments
			 to other Acts
			(a)Older Americans Act Amendments of
			 1987Section 205(1) of the Older Americans Act Amendments of 1987
			 (42 U.S.C. 3001 note) is amended by striking section 102(17) of the
			 Older Americans Act of 1965 (42 U.S.C. 3002(17)) and inserting
			 section 102 of the Older Americans Act of 1965 (42 U.S.C.
			 3002).
			(b)Energy Conservation and
			 Production ActSection 412(6) of the Energy Conservation and
			 Production Act (42 U.S.C. 6862(6)) is amended by striking paragraphs
			 (4), (5), and (6), respectively, of section 102 and inserting
			 section 102.
			
	
		September 19, 2006
		Reported with an amendment
	
